NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

Exhibit 10.17

 

AMENDED AND RESTATED GVAX™ AGREEMENT

BY AND BETWEEN

JAPAN TOBACCO INC.

AND

CELL GENESYS, INC.

NOVEMBER 26, 2001

 

AMENDED AND RESTATED GVAX™ AGREEMENT

This AMENDED AND RESTATED GVAX™ AGREEMENT ("Agreement"), effective as of
December 18, 1998 (the "Effective Date"), is made by and between Cell Genesys,
Inc, a Delaware corporation having offices at 342 Lakeside Drive, Foster City,
California 94404, U.S.A. ("CG"), and Japan Tobacco Inc., a Japanese corporation
having offices at JT Building, 2-1 Toranomon 2-Chome, Minato-ku, Tokyo 105-8422,
Japan ("JT").

BACKGROUND

A. CG is developing certain methods and compositions for tumor vaccines, known
as GVAX™, in which tumor cells or tumor cell lines are genetically engineered to
express granulocyte macrophage colony stimulating factor.

B. CG and JT entered into the GVAX™ Agreement dated as of December 18, 1998 with
respect to the research, development and commercialization of GVAX™ products for
non-small cell lung and prostate cancers, which CG and JT amended on December
29, 2000 (together, the "Original Agreement").

C. CG and JT desire to enter into this Amended and Restated GVAX™ Agreement,
executed November 26, 2001 (the "Amended and Restated Date") in order to amend
and restate the Original Agreement to, among other things: (i) terminate the
research, development and commercialization of GVAX™ products for prostate
cancer; (ii) include the research, development and commercialization of tumor or
cancer vaccine products in the [*] Field (as defined below); (iii) modify the
payment structure from a profit-sharing arrangement to a royalty-based
arrangement; and (iv) clarify and resolve issues with respect to certain
reimbursement payments, manufacturing and related matters arising under the
Original Agreement, on the terms and the conditions set forth below. This
Agreement supersedes the Original Agreement as of the Amended and Restated Date,
without retroactive effect.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and between the parties as
follows:

ARTICLE 1
DEFINITIONS

1.1 "Affiliate" shall mean any entity which controls, is controlled by or is
under common control with JT or CG. For purposes of this definition, "control"
shall mean beneficial ownership (direct or indirect) of at least fifty percent
(50%) of the shares of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority). "Controlled Affiliate" shall
mean an entity that is controlled by a party to this Agreement. Notwithstanding
the foregoing, neither Abgenix, Inc., nor any entity controlled by Abgenix, Inc.
shall be deemed an Affiliate of CG for purposes of this Agreement. Likewise,
neither the government of Japan nor any entity controlled by the government of
Japan shall be deemed an Affiliate of JT.

1.2 "Agreement Products" shall mean Collaboration Products and Non-Collaboration
[*] Products.

1.3 "CG Technology" shall mean CG Patents and CG Technical Information.

1.3.1 "CG Patents" shall mean all patents and all reissues, renewals,
re-examinations and extensions thereof, and patent applications therefor, and
any divisions or continuations, in whole or in part, thereof, which claim the
composition, manufacture, sale or use of an Agreement Product and that are
Controlled by CG or its Controlled Affiliates during the term of this Agreement.
Exhibit 1.3.1 contains a list of all CG Patents existing as of the Execution
Date, and Exhibit 1.3.1(a) contains a list of all additional CG Patents as of
the Amended and Restated Date.

1.3.2 "CG Technical Information" shall mean confidential information, tangible
and intangible, and materials, including, but not limited to: pharmaceutical,
chemical, biological, genetic and biochemical compositions; and technical and
non-technical data and information, and/or the results of tests, assays, methods
and processes; and plans, specifications and/or other documents containing said
information and data; in each case that is possessed by CG as of the Effective
Date or discovered, developed or acquired by CG or its Controlled Affiliates
during the term of this Agreement, to the extent such relates to the
manufacture, sale or use of an Agreement Product and to the extent that CG or
its Controlled Affiliate Controls the same. Notwithstanding the foregoing, CG
Technical Information shall not include any information or materials discovered,
developed or acquired by CG or its Controlled Affiliates in the course of
researching, developing or commercializing Non-Collaboration [*] Products,
except to the extent such information or materials are necessary or reasonably
useful for the conduct of the Development Program.

1.4 "Cell Processing Services" shall mean those services involved in the
preparation of Agreement Products and delivery of those Agreement Products to
health care providers and patients, including without limitation quality
assurance and quality control services.  Cell Processing Services include, for
example but without limitation, if required, the biopsy of the patient's tumor
or cancer cells, the dissociation and transduction of those cells with nucleic
acid encoding GM-CSF, and the expansion, irradiation and formulation and
freezing of those cells for reinfusion into a patient.

1.5 "Collaboration Products" shall mean Lung GVAX Collaboration Products, Lung
[*] Collaboration Products and Other [*] Collaboration Products.  It is
understood that as used herein, "Collaboration Product" includes related Cell
Processing Services. If the same IND filed with the FDA covers more than one (1)
Target, then the Collaboration Product covered by such IND for all such Targets
shall be deemed a single Collaboration Product. For purposes of this
Section 1.5, an IND shall be deemed to include amendments and supplements to
such IND as provided in 21 C.F.R. 312. In addition, it is understood and agreed
that a product directed to a Target comprising a particular tumor or cancer type
(e.g., non small-cell lung tumor or cancers) shall be considered a separate
Collaboration Product from another Collaboration Product directed to a Target
comprising the same tumor or cancer type, for purposes of this Agreement, only
if it utilizes significantly different technologies from such other
Collaboration Product. Without limitation on the foregoing, any subsequent
product or treatment in the Lung Cancer GVAX Field based on the same platform as
or a platform utilizing technologies not significantly different from the [*]
platform [*] shall not be considered to be a separate Collaboration Product.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.5.1 "Lung GVAX Collaboration Products" shall mean products within the Lung
Cancer GVAX Field, in each case to the extent the same are being developed
jointly by CG and JT pursuant to the Development Plan and Budget in effect at
the time, or for which a Marketing Approval has been obtained pursuant to the
Development Program, subject in each case to Section 19.3.2 below.

1.5.2 "Lung [*] Collaboration Products" shall mean products in the [*] Field for
the treatment or prevention of lung tumor or cancer, in each case to the extent
the same are being developed jointly by CG and JT pursuant to the Development
Plan and Budget in effect at the time, or for which a Marketing Approval has
been obtained pursuant to the Development Program, subject in each case to
Section 19.3.2 below.

1.5.3 "Other [*] Collaboration Products" shall mean products within the [*]
Field for the treatment or prevention of malignant tumor or cancers other than
lung tumor or cancers, in each case to the extent the same are being developed
jointly by CG or JT pursuant to the Development Plan and Budget in effect at the
time, or for which a Marketing Approval has been obtained pursuant to the
Development Program, subject in each case to Section 19.3.2 below.

1.6 "Commercialization Committee" shall have the meaning as set forth in
Section 8.6 below.

1.7 "Commercializing Party" shall have the meaning as set forth in Section 9.2.6
below.

1.8 "Completion" shall be deemed to occur, with respect to a particular clinical
trial for a Collaboration Product, upon the earlier of: (i) submission by the
principal investigator and receipt by both parties of the completed Clinical
Trial Report for such clinical trial in the form and including the information
requested on Exhibit 1.8 hereto or (ii) Initiation of a later phase clinical
trial for the same Collaboration Product.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.9 "Confidential Information" shall have the meaning as set forth in
Section 17.1 below.

1.10 "Control" shall mean possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of an agreement
with a third party.

1.11 "Current Clinical Trial" shall mean collectively the clinical trial that
was in progress as of the Effective Date: "Study of Vaccination with Autologous,
Lethally Irradiated Non-Small Cell Lung Carcinoma Cells Engineered by Adenoviral
Mediated Gene Transfer to Secrete Human GM-CSF," conducted by Glenn Dranoff,
M.D., at Dana-Farber Cancer Institute, as such study may be modified from time
to time by the Development Committee. Notwithstanding anything herein to the
contrary, it is understood that [*].

1.12 "Current Collaboration Products" shall have the meaning as set forth in
Section 6.4.

1.13 "Data" shall have the meaning as set forth in Section 7.1 below.

1.14"Development Committee" shall have the meaning as set forth in Section 2.1
below.

1.15 "Development Costs" shall mean all direct and indirect costs incurred by or
on behalf of a party in conducting the Development Program, including, (i) costs
of clinical trial materials, (ii) development milestones or other amounts
payable to third parties under a Third Party Agreement as a result of
performance of the Development Program, (iii) costs of insurance procured by a
party in accordance with Section 18.1 below with respect to the Development
Program, (iv) costs associated with establishing and validating CG facilities to
manufacture Collaboration Products and/or provide Cell Processing Services
therefor, and (v) such other amounts as reflected in the Development Plan and
Budget, all as calculated using GAAP consistently applied by such party.
Notwithstanding the foregoing, indirect costs (i.e., general and administrative
overhead) included in Development Costs shall not exceed [*] of the direct costs
included therein; provided that for purposes of the foregoing, the entire FTE
rate (as established pursuant to Section 6.1.1 below) shall be deemed to be
direct costs.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.16 "Development Personnel" shall mean employees of a party assigned (full- or
part-time) to conduct research, development, regulatory affairs or business
development activities under the Development Program, including project
managers, scientists, clinical research and manufacturing staff, post-doctoral
fellows, quality control and assurance personnel, technicians or the like, but
excluding non-technical, non-professional personnel such as secretarial staff.
As used in this Agreement, a "full-time equivalent" or "FTE" shall mean a
full-time person, or in the case of less than a full-time dedicated person, a
full-time, equivalent person year, based upon a total of [*] hours per year, of
work related to the Development Program. For purposes of the foregoing,
"employees" shall include "contract workers" who work at a party's location
under the party's direction, but do not include outside consultants, such as
regulatory affairs consultants, academic collaborators or the like.

1.17 "Development Plan and Budget" shall mean the plan and budget for the
Development Program in effect from time to time, as established in accordance
with Article 3 below.

1.18 "Development Program" shall mean activities with respect to the research
and development of Collaboration Products for applications within the Field,
comprising preclinical, clinical, regulatory, business development and all other
activities relating to the research and development of Collaboration Products,
all in accordance with the Development Plan and Budget in effect at the time.
For avoidance of doubt, the Development Program will include, but not be limited
to, toxicological, pharmacological and any other studies, the results of which
are intended for use in obtaining Marketing Approvals, as well as development
and documentation of methods, processes and procedures for the manufacture
and/or preparation of Collaboration Products and establishment and validation of
CG facilities for the clinical and commercial manufacture and/or preparation of
Collaboration Products. Subject to the provisions of Article 14 below, it is
understood that activities of each party's internal patent personnel related to
Prosecution and Interference Activities for such party's Patents (i.e., the CG
Patents or the JT Patents, as applicable) shall be part of the Development
Program in accordance with the Development Plan and Budget. For avoidance of
doubt, the Development Program, with respect to a particular Collaboration
Product shall not include [*] provided that activities relating to ongoing
research, clinical studies and other development pertaining to such
Collaboration Product that are conducted after its launch (including without
limitation, Phase IV trials) shall nonetheless be within the Development
Program.

1.19 "East Asia" shall mean Japan, Korea and Taiwan.

1.20 "Event" shall have the meaning as set forth in Section 6.2.2 below.

1.21 "Existing Data" shall mean (i) all preclinical data submitted by CG to the
FDA in support of INDs for the Current Collaboration Products and (ii) all
clinical data generated in the course of the Current Clinical Trials, in each of
cases (i) and (ii), to the extent the same exist as of the Effective Date.

1.22 "Europe" shall mean the geographic regions included as of the Effective
Date within those countries listed on Exhibit 1.22 hereto.

1.23 "FDA" shall mean the U.S. Food and Drug Administration, or any successor
agency.

1.24 "Field" shall mean, subject to Section 6.1.6(b)(ii)(A), the Lung Cancer
GVAX Field and the [*] Field.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.24.1 "Lung Cancer GVAX Field" shall mean [*].

1.24.2"[*] Field" shall mean [*].

1.25 "First Commercial Sale" shall mean, with respect to each Agreement Product
in each country in the Territory, the first bona fide commercial sale of such
Agreement Product to a non-Affiliate third party in such country by or under
authority of CG or JT, their Affiliates or Marketing Distributor after Marketing
Approval (if necessary).

1.26 "Full Funding Term" shall mean the period from the Effective Date until the
earlier of the expiration of the Full Funding Term in accordance with Section
6.1.6(b)(iii) below or 31 December 2001, and any Extension Period established
under Section 6.1.6(b) below.

1.27 "GAAP" shall have the meaning as set forth in Section 10.2.2 below.

1.28 "GM-CSF" shall mean Granulocyte-Macrophage Colony Stimulating Factor.

1.29 "IND" shall mean an Investigational New Drug application, as defined in the
U.S. Federal Food, Drug and Cosmetic Act and the regulations promulgated
thereunder, or comparable filing in a foreign jurisdiction, in each case with
respect to a Collaboration Product for use within the Field.

1.30 "Initiation" shall be deemed to occur, with respect to a particular
clinical trial for a Collaboration Product, upon [*] in such trial in accordance
with the protocol therefor.

1.31 "Joint Cancer" shall have the meaning as set forth in Section 4.4 below.

1.32 "JT Technology" shall mean JT Patents and JT Technical Information.

1.32.1 "JT Patents" shall mean all patents and all reissues, renewals,
re-examinations, and extensions thereof, and patent applications therefor, and
any divisions or continuations, in whole or in part, thereof, which claim the
composition, manufacture, sale or use of an Agreement Product and that are
Controlled by JT or its Controlled Affiliates during the term of this Agreement.

1.32.2 "JT Technical Information" shall mean confidential information, tangible
and intangible, and materials, including, but not limited to: pharmaceutical,
chemical, biological, genetic and biochemical compositions; and technical and
non-technical data and information, and/or the results of tests, assays, methods
and processes; and plans, specifications and/or other documents containing said
information and data; in each case that is possessed by JT as of the Effective
Date or discovered, developed or acquired by JT or its Controlled Affiliates
during the term of this Agreement, to the extent such relates to the
manufacture, sale or use of an Agreement Product and to the extent that JT or
its Controlled Affiliate Controls the same. Notwithstanding the foregoing, JT
Technical Information shall not include any information or materials discovered,
developed or acquired by JT or its Controlled Affiliates in the course of
researching, developing or commercializing Non-Collaboration [*] Products,
except to the extent such information or materials are necessary or reasonably
useful for the conduct of the Development Program.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.33 "Lung Cancer Collaboration Products" shall mean Lung GVAX Collaboration
Products and Lung [*] Collaboration Products.

1.34 "Major Market Country" shall mean [*].

1.35 "Manufacturing Facilities" shall mean, collectively, the CG manufacturing
facilities established in accordance with the Development Program for the
clinical or commercial manufacture of Collaboration Products and/or provision of
Cell Processing Services. For avoidance of doubt, Manufacturing Facilities shall
exclude all manufacturing facilities owned or controlled by CG or its Affiliates
as of the Effective Date, to the extent such facilities existed as of the
Effective Date. The parties hereby acknowledge and agree that the 24570 Clawiter
Road, Hayward, California site shall be deemed a "Manufacturing Facility" under
this Section 1.35.

1.36 "Marketing Approval" shall mean, with respect to each country of the
Territory for an Agreement Product, approval in such country by the health
regulatory authority in such country that is the counterpart of the FDA to
market such Agreement Product for an application within the Field. Marketing
Approval shall include government approval of pricing or reimbursement in
jurisdictions outside the United States where such approval is legally required
for commercial sale. In such jurisdictions where government approval of pricing
or reimbursement is available but not a condition for commercial sale,
government approval of pricing or reimbursement shall not be deemed to be
legally required.

1.37 "Marketing Approval Application" or "MAA" shall mean a Biological License
Application or similar application as required under the U.S. Federal Food, Drug
and Cosmetics Act and the regulations promulgated thereunder, or a comparable
filing for Marketing Approval in any other country in the Territory, in each
case with respect to a Collaboration Product for use within the Field. It is
understood that an MAA shall not include an application for pricing or
reimbursement approval.

1.38 "Marketing Distributor" shall mean a non-Affiliate third party to whom CG
or JT has granted the right in its territory (i.e., JT in East Asia and CG
outside of East Asia) under the JT Technology and/or CG Technology to make, use
and sell a Collaboration Product, with respect to Collaboration Products made
and sold by such third party. As used in this Agreement, "Marketing Distributor"
shall also include a non-Affiliate third party to whom CG or JT has granted the
right to distribute such Collaboration Product, provided that such third party
is responsible for the marketing and promotion of such Collaboration Products
within the applicable territory. As used herein, "Marketing Rights" shall mean
the foregoing rights which are granted to a Marketing Distributor and "Marketing
Agreement" shall mean an agreement under which Marketing Rights are granted to a
Marketing Distributor; provided that neither the definitions of "Marketing
Rights," "Marketing Agreement" nor this Section 1.38 shall be deemed to limit
the scope of rights or sublicenses that may be granted by the parties under
Article 13 below. For purposes of this Agreement, CG and JT shall not be deemed
Marketing Distributors of the other.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.39 "Marketing Plans" shall mean collectively the JT Marketing Plans and the CG
Marketing Plans, as such terms are defined in Section 8.7 below.

1.40 "Net Sales" shall mean the total amount invoiced to third parties by CG or
JT, or their respective Affiliates (or its or Affiliates' sublicensee(s) for the
purposes of Net Off-Label Sales as per Section 9.2.5) (each a "Selling Party"),
upon sales to such third parties of Collaboration Products, including, if any,
Cell Processing Services provided by the Selling Party in connection with sales
of Collaboration Products, less the following reasonable and customary
deductions to the extent applicable to such sales: (i) all trade, cash and
quantity credits, discounts, refunds or rebates paid or allowed; (ii) amounts
for claims, allowances or credits for returns; retroactive price reductions;
chargebacks; (iii) packaging, handling fees and prepaid freight, sales taxes,
duties and other governmental charges (including value added tax), but excluding
what is commonly known as income taxes; and (iv) reasonable provisions for
uncollectible accounts determined in accordance with GAAP, consistently applied
to all products of the Selling Party. For the removal of doubt, Net Sales shall
not include sales among JT or CG and its respective Affiliates for resale, nor
shall Net Sales include sales by JT or CG or its respective Affiliates to a
Marketing Distributor, and Net Sales shall similarly not include sales by CG or
its respective Affiliates to JT or an Affiliate of JT.

1.41 "Net Third Party Revenues" shall mean all revenues received by CG or JT
(for purposes of this Section 1.41, each the "Recipient") [*]

1.41.1 Notwithstanding the foregoing, Net Third Party Revenues shall not
include: [*]

1.41.2 "Premium on Equity" shall mean the amount by which cash amounts received
by CG or JT for a particular equity security exceed the Fair Market Value of
such security. "Fair Market Value" of an equity security shall mean (i) if the
equity security is traded on a National Exchange, then Fair Market Value shall
equal the average closing sale price of a share of such equity security as
reported on the National Exchange for the [*] trading days immediately
preceding, and the [*] trading days including and following, the date CG or JT
received payment for such security from the Marketing Distributor; (ii) if the
equity security is not traded on a National Exchange, then Fair Market Value
shall be determined on the basis of the common stock equivalents of such equity
security, and shall equal the effective gross price per share of a common stock
equivalent of CG or JT, as applicable, (subject to appropriate adjustments for
stock splits, stock dividends, recapitalizations, reorganizations and
combinations) in the last sales of equity securities by CG or JT to third
parties other than the Marketing Distributor (but including sales to such other
third parties made at the same time as the sale to the Marketing Distributor),
in which the aggregate cash purchase price paid by such third parties exceeded
[*] and in which at least [*] of the invested amount is from investors that are
not pharmaceutical or biotechnology companies (or Affiliates thereof) and that
have not previously invested in CG or JT (respectively) and have not entered
into a collaboration or contractual arrangement with CG or JT (respectively).
For such purposes, "National Exchange" means the New York Stock Exchange, the
American Stock Exchange, any national market system (including without
limitation the Nasdaq National Market), or the European or Japanese equivalent
of such an exchange or market system.

1.41.3 In the event that CG or JT (the "Granting Party") grants Marketing Rights
to an entity that is not an Affiliate and obtains equity or other ownership
interest in such entity in consideration of such Marketing Rights, then [*]

1.41.4 Notwithstanding any of the foregoing, in no event shall Net Third Party
Revenues be deemed to include amounts received by CG or JT in consideration for
a sale of all or substantially all of the business or assets of CG or JT
(whether by way of merger, sale of stock, sale of assets or otherwise) to which
this Agreement pertains, if the successor to such business or assets has assumed
the obligations under this Agreement of the transferring party.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.42 "Non-Collaboration [*] Products" shall mean products within the [*] Field
for the treatment or prevention of malignant tumor or cancers, in each case to
the extent the same are being developed and/or commercialized by CG or JT
pursuant to Section 4.4.2 below. Non-Collaboration [*] Products shall include
related Cell Processing Services.

1.43 "North America" shall mean Canada, the United States (and its territories
and possessions including the commonwealth of Puerto Rico) and Mexico.

1.44 "Operating Expenses" shall mean with respect to a particular Collaboration
Product (i) the Production Costs of such Collaboration Product; (ii) the direct
costs incurred by a party hereto or its Affiliates with respect to Collaboration
Product-specific sales, marketing and promotion of such Collaboration Product
and allocation of the direct field force expense for such Collaboration Product;
(iii) other expenses allocable to such Collaboration Product in accordance with
GAAP and (iv) running royalties paid by the party selling such Collaboration
Product under Third Party Agreements on Net Sales of such Collaboration Product.
On or promptly following the establishment of the Commercialization Committee in
accordance with Section 8.6.1, the parties shall reasonably agree on method of
allocating other expenses described in clause (iii) above and the method of
calculation of such other expenses. For the avoidance of doubt, in no event
shall Operating Expenses (as defined in this Section 1.44) be used as a
deduction in calculating Net Sales for purposes of determining royalties payable
pursuant to Section 9.2; provided, however, that those items that may be
properly deducted in calculating Net Sales pursuant to Section 1.40 may be so
deducted, even if such items would also be included in a calculation of
Operating Expenses pursuant to this Section 1.44.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.45 [*] shall have the meaning as set forth in Section 6.4 below.

1.46 "Phase I" shall mean human clinical trials, the principal purpose of which
is preliminary determination of safety in healthy individuals or patients as
required in 21 C.F.R. 312, or similar clinical study in a country other than the
United States, and for which there are no primary endpoints relating to efficacy
included in the protocol.

1.47 "Phase II" shall mean human clinical trials, for which a primary endpoint
is a preliminary determination of efficacy and/or dose ranges in patients with
the tumor or cancer type being studied as required in 21 C.F.R. 312, or similar
clinical study in a country other than the United States.

1.48 "Phase III" shall mean human clinical trials, the principal purpose of
which is to establish safety and efficacy in patients with the tumor or cancer
type being studied as required in 21 C.F.R. 312, or similar clinical study in a
country other than the United States. Phase III shall also include any other
human clinical trial intended as a pivotal trial for regulatory approval
purposes whether or not such trial is a traditional Phase III trial.

1.49 "Production Costs" with respect to a Collaboration Product (or component
thereof) shall mean all fully-allocated direct and indirect costs that are
incurred by CG or JT, or its respective Affiliate associated with the
manufacture, filling, packaging, labeling and/or other preparation of such
Collaboration Product, including without limitation the costs of facilities,
labor, equipment, materials and validation studies, quality assurance, quality
control and other testing, storage, shipping and other resources consumed in or
otherwise allocated to the manufacture, filling, packaging, labeling and/or
other preparation of such Collaboration Product, in each case calculated in
accordance with GAAP. Production Costs shall (i) include allowances associated
with wastage and failed or discarded lots of Collaboration Products, and
(ii) not include depreciation of Manufacturing Facilities used to manufacture
Collaboration Products or provide Cell Processing Services to the extent the
costs thereof were included within Development Costs hereunder, but may include
depreciation charges not so excluded. Notwithstanding the foregoing, indirect
costs (i.e., general and administrative overhead) included in Production Costs
shall not exceed [*] of the direct costs included therein. With respect to
Collaboration Products (or component thereof) acquired by a party from a
non-Affiliate third party, the Production Costs for such Collaboration Products
(or component thereof) shall be deemed to be the amounts paid to such third
party therefor, plus costs associated with the acquisition from such vendor,
including without limitation, quality control or assurance services provided by
or on behalf of the acquiring party.

1.50 "Prosecution Interference Activities" shall have the meaning as set forth
in Section 14.2.1 below.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.51 "Reserve Amount" shall mean an amount equal to [*] of non-cancelable
commitments included in Section 19.4.2(a)(i)(B) or Section 19.4.2(b)(ii)(B), as
applicable, to be incurred by CG after expiration of the Post-Termination
Period.

1.52 "Rest of the World" shall mean all areas of the world outside of East Asia,
North America and Europe.

1.53 "Subject Patents" shall mean those patents and patent applications listed
on Exhibit 1.53 hereto.

1.54 "Target" shall mean each disease indication specified for an Agreement
Product in the applicable clinical trial protocol (i.e., the criteria for
patient selection and exclusion for such trial); or for Agreement Products for
which a MAA has been filed, or a Marketing Approval obtained, the disease
indications specified in such MAA or Marketing Approval, respectively.

1.55 "Territory" shall mean world-wide.

1.56 "Third Party Agreements" shall mean collectively those agreements between
CG and a third party existing as of the Effective Date pursuant to which CG
obtained rights applicable to the development, manufacture, sale or use of
Agreement Products hereunder. If after the Effective Date either JT and/or CG
enter into an agreement to license or acquire rights from a third party with
respect to subject matter to be utilized in connection with Agreement Products,
such agreements shall also be deemed Third Party Agreements for purposes of this
Agreement. Exhibit 1.56 contains a list of all Third Party Agreements as of the
Effective Date, and Exhibit 1.56(a) contains a list of all additional Third
Party Agreements as of the Amended and Restated Date.

ARTICLE 2
DEVELOPMENT COMMITTEE



2.1 Development Committee .  JT and CG shall establish a development committee
to oversee, review and coordinate the research and development of Collaboration
Products worldwide for applications within the Field pursuant to the Development
Program ("Development Committee"). From time to time, the Development Committee
may establish subcommittees or project teams to oversee particular projects or
activities, and such subcommittees or project teams will be constituted as the
Development Committee agrees (e.g., for oversight of the research or development
or other day-to-day matters).



2.2 Membership.  The Development Committee shall be comprised of an equal number
of representatives from each of JT and CG, selected by such party. The exact
number of such representatives shall be three (3) for each of JT and CG, or such
other number as the parties may agree. Each party shall at all times have at
least one (1) representative on the Development Committee at the Vice President
level or above. Subject to the foregoing provisions of this Section 2.2, CG and
JT may replace its respective Development Committee representatives at any time,
with prior written notice to the other party.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

2.3 Development Committee Meetings.  During the Development Program, the
Development Committee shall meet quarterly, or as otherwise agreed by the
parties, at such locations as the parties agree and thereafter as the parties
agree. At its meetings, the Development Committee will (i) formulate and review
the Development Program objectives, (ii) monitor the progress of the Development
Program toward those objectives, (iii) review and approve the Development Plan
and Budget, pursuant to Section 3.1 of this Agreement, and (iv) undertake and/or
approve such other matters as are provided for the Development Committee under
this Agreement. With the consent of the parties, other representatives of CG or
JT may attend Development Committee or subcommittee meetings as non-voting
observers. The Development Committee may also convene or be polled or consulted
from time to time by means of telecommunications, video conferences or
correspondence, as deemed necessary or appropriate. Each party shall bear its
own personnel, travel and lodging expenses relating to Development Committee
meetings, which costs and expenses shall not be included in the Development
Costs.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

2.4 Decisions .  Decisions of the Development Committee shall be made by
unanimous agreement of the members present in person or by other means (e.g.,
teleconference) at any meeting; provided that at least two (2) representatives
of each party are present at such meeting. In the event that the Development
Committee is unable to reach unanimous agreement on an issue, the issue shall be
referred for resolution through good faith negotiations between the Chief
Executive Officer of CG and the head of JT's pharmaceutical business. If after
thirty (30) days such executives are unable to resolve the issue, then upon
request by either party such issue shall be resolved in accordance with
Section 20.3 below; it being understood, however, that the issues to be resolved
under Section 20.3 shall be limited to those specific issues that are expressly
provided in this Agreement to be decided by the Development Committee (i.e.,
specific issues other than those areas generally described in clauses (i) and
(ii) under Section 2.3 above).

ARTICLE 3
DEVELOPMENT PLANS AND BUDGETS



3.1 General.  During the Development Program and subject to Section 3.2 below,
CG shall prepare and propose to the Development Committee a reasonably detailed
Development Plan and Budget pursuant to which the Development Program will be
performed. The Development Plan and Budget shall specify the objectives and work
plan activities with respect to Development Program, and the headcount and other
costs and expenses of the Development Program, including consultants and third
party contractors and facilities.



3.2 Development Priorities .  [*]

3.3 Annual Review . 




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

3.3.1 Initial Development Plan and Budget. The initial Development Plan and
Budget is attached hereto as Exhibit 3.3 (the "Initial Development Plan and
Budget"), and shall be fixed for the period from October 1, 1998 through
December 31, 1999, unless otherwise agreed. Notwithstanding the foregoing,
promptly after the Effective Date the Development Committee shall meet to
discuss modifications, if any, to the Initial Development Plan and Budget, and
the Initial Development Plan and Budget shall be modified as determined by the
Development Committee.

3.3.2 Other. Beginning October 1, 1999 and by October 1 of each year thereafter
during the Development Program, CG shall submit to the Development Committee the
proposed plan and budget required under Section 3.1 above for the following
calendar year. The Development Committee shall review such proposals as soon as
possible and shall approve the Development Plan and Budget for the next
succeeding year, with such changes as the Development Committee and CG may agree
to the plan and budget proposed by CG, no later than December 1 of such year.

3.4 Periodic Reviews .  The Development Committee shall review the Development
Plan and Budget on an ongoing basis and may make changes thereto; provided,
however, the Development Plan and Budget in effect for a year shall not be
modified except as JT and CG otherwise agree.

ARTICLE 4
DEVELOPMENT PROGRAM





4.1 Development Program for North America.  Subject to Section 3.2 above, CG
shall conduct, directly or through third parties, the Development Program for
North America together with such other activities as the parties agree should be
performed by CG under the Development Program, all in accordance with the
Development Plan and Budget then in effect. CG agrees to keep the Development
Committee informed as to the progress of its activities under the Development
Program for Collaboration Products hereunder. JT shall provide reasonable
assistance to CG regarding CG's performance of the Development Program
hereunder.



4.2 Development Program for East Asia.  Subject to Section 3.2 above, JT shall
conduct, directly or through third parties, the Development Program for East
Asia, together with such other activities as the parties agree should be
performed by JT under the Development Program, all in accordance with the
Development Plan and Budget then in effect. JT agrees to keep the Development
Committee informed as to the progress of its activities under the Development
Program for Collaboration Products hereunder. CG shall provide reasonable
assistance to JT regarding JT's performance of the Development Program
hereunder.

4.3 Development Program for Europe and the Rest of the World.  To the extent
Development Program activities (including clinical trials) in addition to those
to be conducted pursuant to Sections 4.1 and 4.2 above are required to obtain
Marketing Approvals for Collaboration Products in Europe or the Rest of the
World, such activities shall be conducted in accordance with the Development
Plan and Budget established in accordance with Article 3 above or as otherwise
agreed by the parties.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

4.4 Selection of Other [*] Collaboration Products.

4.4.1 General. Either party may, at any time, propose in writing to the
Development Committee a particular malignant tumor or cancer to be the subject
of Development Program activities directed toward development of an Other [*]
Collaboration Product having activity against such tumor or cancer. Such
proposal shall include [*]. If the proposed malignant tumor or cancer is
approved by the Development Committee in accordance with Article 2, the
following shall apply: (i) such tumor or cancer shall be referred to as a "Joint
Cancer", and all Other [*] Collaboration Products directed thereto shall be
developed jointly under the Development Program (subject to Section 4.4.2(ii)
below); and (ii) the Development Committee shall promptly adopt a revised
Development Plan and Budget for the remainder of the calendar year in accordance
with Article 3 and Section 6.1.6 including an Other [*] Collaboration Product
for such Joint Cancer. It is understood that, as of the Amended and Restated
Date, the primary focus of the Development Program is the development of a Lung
Cancer Collaboration Product; accordingly, [*]

4.4.2 Non-Approval of Proposed Tumor or Carcinoma. In the event (i) the
Development Committee does not approve a particular malignant tumor or cancer
proposed in accordance with Section 4.4.1 above within [*] after such proposal
is made, or (ii) if at any time the Development Committee is unable to agree
upon the Development Plan and Budget with respect to Other [*] Collaboration
Products directed to such tumor or cancer, then, in the case of either (i) or
(ii), either party shall have the right to research, develop, market, sell and
distribute in its respective Territory (i.e., JT in East Asia and CG outside of
East Asia) a product in the [*] Field directed to such tumor or cancer, which
product shall be deemed a "Non-Collaboration [*] Product" for purposes of this
Agreement.

4.4.3 Option. For the period ending on the earlier of (i) [*], or (ii) [*], a
party pursuing a Non-Collaboration [*] Product (the "Developing Party"), shall
grant and hereby grants an option to the other party (the "Non-Developing
Party") to include such Non-Collaboration [*] Product as part of the Development
Program (the "Non-Collaboration [*] Product Option"). Such option shall be
exercisable on a Non-Collaboration [*] Product-by-Non-Collaboration [*] Product
basis by the Non-Developing Party as follows.

(a) To exercise the Non-Collaboration [*] Product Option with respect to a
particular Non-Collaboration [*] Product, the Non-Developing Party shall so
notify the Developing Party in writing, identifying the particular Non-
Collaboration [*] Product that is the subject of the exercise. Upon such
exercise, (i) such Non-Collaboration [*] Product shall cease to be a
Non-Collaboration [*] Product and shall thereafter be deemed to be an Other [*]
Collaboration Product; (ii) the tumor or cancer to which such Non- Collaboration
[*] Product is directed shall be deemed a "Joint Cancer"; and (iii) the
Development Committee shall promptly adopt a revised Development Plan and Budget
for the remainder of the calendar year in accordance with Article 3 and
Section 6.1.6 including such Non-Collaboration [*] Product.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(b) Within [*] after the Non-Developing Party's exercise of the
Non-Collaboration [*] Product Option, the Non-Developing Party shall reimburse
the Developing Party [*] of the costs incurred by the Developing Party with
respect to such Non-Collaboration [*] Product outside of the Development Program
up to the date of the Non-Developing Party's exercise of the Non-Collaboration
[*] Product Option, determined on the same basis as the calculation of
Development Costs, plus [*] of such costs (i.e., [*] of the total costs). During
the term of the Non-Collaboration [*] Product Option with respect to a
particular Non-Collaboration [*] Product, within [*] of a request by the
Non-Developing Party from time to time, the Developing Party agrees to provide
the Non-Developing Party (i) a statement of all such costs incurred with respect
to such Non-Collaboration [*] Product as of the date of such request, and/or
(ii) a brief summary of the development status of such Non-Collaboration [*]
Product as of the date of such request; provided that the request described in
clause (i) above shall not be made more than [*], and the request described in
clause (ii) above shall not be made more than [*]. At the request of the
Non-Developing Party after receipt of the summary described in clause (ii)
above, the parties shall cooperate to identify and provide the Non-Developing
Party such additional data and information as is reasonably necessary to enable
the Non-Developing Party to determine whether to exercise the Non-Collaboration
[*] Product Option with respect to such Non-Collaboration [*] Product.

4.4.4 Acceptance of [*] as Other [*] Collaboration Products. As of October 1,
2001, CG is conducting [*] products in the [*] Field directed [*] which JT may
approve as an Other [*] Collaboration Product under this Section 4.4.4. At [*],
CG shall present to the Development Committee information regarding the
then-current state of development of such products, including expenses [*] and a
preliminary proposed plan and budget for continued development [*]. Within [*]
after such presentation, JT shall decide whether or not to approve [*] for
addition to the Development Program as an Other [*] Collaboration Product. In
the event JT notifies CG of its decision to approve either product as a part of
the Development Program within such [*] period, then such product shall
thereafter be deemed an Other [*] Collaboration Product, and the following shall
apply: (i) JT shall promptly reimburse CG for the development costs incurred by
CG associated with each such product so approved [*]; (ii) the tumor or cancer
to which such Other [*] Collaboration Product is directed shall be deemed a
Joint Cancer; and (iii) the Development Committee shall promptly adopt a revised
Development Plan and Budget for the remainder of the calendar year [*] in
accordance with Article 3 and Section 6.1.6 including each product so approved
as an Other [*] Collaboration Product. If JT does not approve [*] for addition
to the Development Program as an Other [*] Collaboration Product pursuant to
this Section 4.4.4 within such [*] period, then [*] will be considered a
Non-Collaboration [*] Product, subject to the Non-Collaboration [*] Product
Option under Section 4.4.3.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

4.5 Regulatory Filings .  CG shall be responsible, directly or through third
parties, for the preparation and filing of all regulatory documents in North
America with respect to the Collaboration Products, which shall be filed in the
name of CG or its designee. JT shall be responsible for all preparation and
filing of all regulatory documents in East Asia with respect to the
Collaboration Products, which shall be filed in the name of JT or its designee.
With respect to Europe and the Rest of the World, preparation and filing of
regulatory documents with respect to Collaboration Products shall be as mutually
agreed by the parties, subject to Section 8.3.

4.6 Visiting Personnel .  It is understood that in the course of the Development
Program there may be occasions where one party's personnel ("Visiting
Personnel") may be stationed at the other party's facilities on a temporary
basis. Such Visiting Personnel shall agree to be bound by all orders, rules and
regulations pertaining to the hosting party's facilities during the entire time
at such facilities. Without limiting the foregoing, such Visiting Personnel
shall enter into an agreement with the hosting party regarding proprietary
information and inventions in a form mutually agreed by the parties hereto.

4.7 Exclusivity of Efforts .

4.7.1 JT. JT agrees that neither it, nor any Affiliate that is controlled by JT
shall research, develop, sell, market or distribute any vaccine for applications
in the Field (as defined in Section 1.24, without regard to any modifications
pursuant to Section 6.1.6(b)(ii) or Section 19.3.2), other than an Agreement
Product. It is understood that this Section 4.7.1 shall not limit JT's ability
to research, develop, sell, market or distribute a vaccine for applications
outside of the Field (as defined in Section 1.24, without regard to any
modifications pursuant to Section 6.1.6(b)(ii) or Section 19.3.2).
Notwithstanding the provisions of this Section 4.7.1, during the term of this
Agreement, JT shall have the right, at its own expense, to conduct or have
conducted research and development outside of the Development Program relating
to the Field; provided that JT shall have no right to commercialize the results
of such research or development within the Field (as defined in Section 1.24,
without regard to any modifications pursuant to Section 6.1.6(b)(ii) or Section
19.3.2) except as a Agreement Product pursuant to this Agreement.

4.7.2 CG. CG agrees that neither it, nor any Affiliate that is controlled by CG
shall research, develop, sell, market or distribute any vaccine for applications
in the Field (as may be limited pursuant to Section 6.1.6(b)(ii) or Section
19.3.2), other than an Agreement Product. It is understood that this
Section 4.7.2 shall not limit CG's ability to research, develop, sell, market or
distribute a vaccine for applications outside of the Field (as may be limited by
Section 6.1.6(b)(ii) or Section 19.3.2). Notwithstanding the provisions of this
Section 4.7.2, during the term of this Agreement, CG shall have the right, at
its own expense, to conduct or have conducted research and development outside
of the Development Program relating to the Field; provided that CG shall have no
right to commercialize the results of such research or development within the
Field (as may be limited pursuant to Section 6.1.6(b)(ii) or Section 19.3.2)
except as an Agreement Product pursuant to this Agreement.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 5
RECORDKEEPING; PUBLICATION



5.1 Reports and Records .



5.1.1 Records. CG and JT shall use reasonable efforts to maintain records of the
Development Program (or cause such records to be maintained) in sufficient
detail and in good scientific manner as will properly reflect all work done and
results achieved in the performance of the Development Program (including all
data in the form required under any applicable governmental regulations
necessary for obtaining Marketing Approvals). Upon reasonable advance notice,
each party shall allow the other to have reasonable access to all records,
materials and data generated by or on behalf of such party with respect to each
Collaboration Product for applications within the Field at reasonable times and
in a reasonable manner.

5.1.2 Reports. Each party shall at least semiannually provide the Development
Committee with a written report in English summarizing the progress of the
Development Program performed by such party with respect to each Collaboration
Product during the preceding period.

5.2 Review of Publications.  As soon as is practicable prior to the oral public
disclosure, and prior to the submission to any outside person for publication of
an abstract or manuscript describing the scientific data resulting from the
Development Program, in each case to the extent the contents of the oral
disclosure, abstract or manuscript have not been previously disclosed pursuant
to this Section 5.2 before such proposed disclosure, CG or JT, as the case may
be, shall disclose to the other party a copy of the abstract, manuscript, or a
written summary of any oral disclosure, to be made or submitted, and shall allow
the other party at least thirty (30) days to determine whether such disclosure
or manuscript contains subject matter for which patent protection should be
sought prior to publication or which either party believes should be modified to
avoid disclosure of Confidential Information or regulatory or other issues;
provided, however with respect to abstracts the reviewing party shall use good
faith efforts to review and respond to the submitting party within ten (10) days
of the receiving party's receipt thereof. With respect to publications by
investigators or other third parties, such publications shall be subject to
review by the reviewing party under this Section 5.2 only to the extent that CG
or JT (as the case may be) has the right to do so. It is understood that each
party shall only have the right to publish under this Section 5.2 scientific
data which such party (or its third party contractors) generated in performing
the Development Program.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

5.2.1 Publication Rights. Subject to the provisions of Articles 7 and 17, after
the expiration of thirty (30) days from the date of receipt of such abstract,
disclosure or manuscript, unless the authoring party has received the written
notice specified below, the authoring party shall be free to submit such
abstract or manuscript for publication or to orally disclose or publish the
disclosed research results in any manner consistent with academic standards.

5.2.2 Delay of Publication. Prior to the expiration of the thirty (30)-day
period specified in Section 5.2.1 above, the reviewing party may notify in
writing the submitting party of its determination that such oral presentation,
abstract or manuscript contains Confidential Information of such other party or
objectionable material or material that consists of patentable subject matter
for which patent protection should be sought. The submitting party shall
withhold its proposed public disclosure and confer with the reviewing party to
determine the best course of action to take in order to modify the disclosure
(including removing Confidential Information of the reviewing party) or to
obtain patent protection. After resolution of the confidentiality, regulatory or
other issues, or the filing of a patent application or due consideration as to
whether a patent application can reasonably be filed, but in no event more than
sixty (60) days after notification of the submitting party as provided above,
the submitting party shall be free to submit the abstract or manuscript and/or
make its public oral disclosure. If the submitting party declines to file an
appropriate patent application, then the reviewing party may undertake to file
such application in accordance with Section 14.2 below.

ARTICLE 6
DEVELOPMENT PROGRAM FUNDING



6.1 Funding.  Subject to the limitations set forth below, each party shall be
responsible for fifty percent (50%) of the total Development Costs incurred by
CG and JT in accordance with the Development Plan and Budget, as described more
fully below.



6.1.1 FTEs. An FTE rate determined in accordance with this Section 6.1.1 shall
be used for purposes of determining the Development Costs incurred with respect
to Development Personnel. The FTE rate shall be [*] per FTE (as adjusted below).
The FTE rate includes all salary, employee benefits, materials and other
expenses including support staff and overhead for or associated with an FTE, but
does not include travel and lodging expenses incurred by such FTEs in
performance of the Development Program (which travel and lodging expenses shall
be included in the Development Costs separately under Section 6.1.2 below).
Effective beginning with the calendar year 2000, the FTE rate shall increase no
more than once annually by the percentage increase, if any, in the weighted
average cost to CG for Development Personnel (calculated in the same manner as
the original [*] above, as set forth in Exhibit 6.1.1 hereto) since the
Effective Date or the last such increase, whichever is later (the "Cost of Labor
Increase"), upon thirty (30) days prior written notice to JT and such increase
shall be effective for the then-current and all subsequent Development Plans and
Budgets hereunder until further modified under this Section 6.1.1; provided,
however, concurrently with the aforementioned notice, CG shall provide to JT
documentation and calculations supporting the Cost of Labor Increase and the
Cost of Labor Increase shall be subject to JT's approval, which approval shall
not be unreasonably withheld or delayed if the provided documentation and
calculations support such Cost of Labor Increase.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

6.1.2 Non-FTE Costs. It is understood that the Development Costs will include
reasonable costs for items other than FTEs, including without limitation amounts
paid to consultants, third party clinical trial sites or the like. In addition,
Development Costs may include costs for equipment and facilities acquired for
purposes of the Development Program or production of Collaboration Products;
provided that if such equipment or facilities are used both (i) in the course of
the Development Program or otherwise in connection with the Collaboration
Products and (ii) for other projects or programs of the acquiring party, then
the costs of such equipment or facilities shall be allocated between the
Development Program and such other projects or programs in accordance with GAAP.
It is understood that the party acquiring any capital equipment or facilities in
connection with the Development Program, whether or not separately identified in
the Development Plan and Budget, will be the owner of such capital equipment and
facilities.

6.1.3 Payment. So that the parties will share equally the Development Costs
incurred in accordance with the Development Plan and Budget, balancing payments
shall be made as follows: On or before the first day of each calendar quarter,
the party who will incur the smaller amount of Development Costs during such
quarter (as reflected in the then-current Development Plan and Budget) (for
purposes of this Section 6.1.3, the "Reimbursing Party") shall pay to the other
party (the "Receiving Party") an amount equal to (i) fifty percent (50%) of the
Development Costs budgeted to be incurred by the Receiving Party during such
quarter, less (ii) fifty percent (50%) of the Development Costs to be incurred
by the Reimbursing Party during such quarter, all in accordance with the
Development Plan and Budget then in effect. Unless otherwise specified in the
applicable Development Plan and Budget, amounts budgeted for the full year will
be deemed budgeted in equal amounts for each calendar quarter during such year.
Within sixty (60) days following the end of each calendar year during the term
of this Agreement, each party shall provide to the other a summary of the
Development Costs actually incurred by such party during each calendar quarter
during such year, in a form mutually agreed by the parties (such form to be
agreed and established by the parties on or before February 28, 1999), including
a reasonably detailed accounting supporting the indirect costs included in the
Development Costs. With respect to the period from October 1, 1998 through
December 31, 1999 and for each calendar year thereafter the following shall
apply: if the Development Costs incurred by a party in such period are less than
the amounts budgeted for such party for such period under the Development Plan
and Budget, [*]

6.1.4 Funding Effective Date. In addition to other amounts due within five (5)
business days of the Effective Date, JT shall pay to CG within five (5) business
days of the Effective Date the sum of Two Million Seven Hundred Thousand Dollars
(US $2,700,000) as reimbursement for JT's share of Development Costs incurred
from October 1, 1998 to the Effective Date and as payment for JT's share of
Development Costs estimated to be incurred during the period from the Effective
Date through the end of the calendar quarter in which the Effective Date occurs,
subject to Section 6.1.3 above.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

6.1.5 Excess Costs. To the extent the Development Costs incurred by a party
exceed by more than [*] the Development Costs budgeted for such party for a
calendar year in the Development Plan and Budget then in effect, the other party
shall not be responsible to reimburse any portion of such excess Development
Costs unless the other party approves such excess Development Costs, which
approval shall not be unreasonably withheld to the extent the incurrence of such
excess costs was not within the reasonable control of the party incurring such
costs; likewise, unless otherwise mutually agreed by the parties, neither party
shall be obligated to incur Development Costs in excess of the amounts set forth
for such party in the then-current Development Plan and Budget.

6.1.6 Committed Funding Requirements.

(a) Through 2001. Except as mutually agreed, the parties agree that the
Development Plan and Budget for each calendar year through the end of 2001 shall
provide for a budget for such year that is not less than (i) the amount proposed
for such year in the Development Plan and Budget presented to the Development
Committee in accordance with Section 3.3 above, or (ii) the amounts set forth
below for such year, whichever of (i) or (ii) is less. It is understood that the
committed amounts set forth below for a calendar year are only for Development
Costs to be incurred with respect to the Development Program for North America:

Calendar Year

Committed Funding Amount

1999

[*]

2000

[*]

2001

[*]

(b) Option to Renew. JT shall have the right to extend the Full Funding Term for
successive one (1)-year periods (each such one (1)-year period being referred to
as, an "Extension Period"), by so notifying CG in writing at least six (6)
months prior to the expiration of the then-current Full Funding Term, as
extended pursuant to this Section 6.1.6(b) (an "Extension Notice").

(i) Renewal. JT may exercise its rights to so extend the Full Funding Term by so
stating in the Extension Notice, with respect to the next succeeding Extension
Period. In such event the Development Program shall continue at the full funding
level for such Extension Period, and the parties shall negotiate committed
dollar levels for the Development Program during such Extension Period, provided
that unless the parties otherwise agree such committed funding amounts shall not
be less than [*] per calendar year.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(ii) Nonrenewal. In the event that JT does not so extend the Full Funding Term,
or if the Full Funding Term is terminated under Section 6.1.6(b)(iii) below,
then the following shall apply:

(A) From and after the end of the Full Funding Term, unless otherwise agreed in
writing by the parties at such time, (y) the "Field" shall be deemed to include
the Lung Cancer GVAX Field only if a Phase I study of a Collaboration Product
within the Lung Cancer GVAX Field has been Initiated under the Development
Program during the Full Funding Term; and (z) "Lung GVAX Collaboration Products"
shall be limited for all purposes of this Agreement to those Lung GVAX
Collaboration Products for which such a Phase I study has been so Initiated or
for which a Marketing Approval had been obtained in a Major Market Country
during the Full Funding Term;

(B) CG and JT shall continue to establish Development Plans and Budgets for such
Lung GVAX Collaboration Products in accordance with Section 3.1 at funding
levels sufficient for the parties to continue to actively conduct the
Development Program for such Lung GVAX Collaboration Products (subject to
Article 19 below);

(C) JT's rights to further extend the Full Funding Term under this
Section 6.1.6(b) shall terminate. In addition, for the avoidance of doubt, it is
understood that once the Field has been limited pursuant to (A) above, it shall
not thereafter be expanded except by mutual written agreement of the parties,
and Section 4.7 shall not be deemed to restrict CG (itself or together with or
through one or more third parties) from researching, developing, selling,
marketing, or distributing products within the Field defined in Section 1.24.1,
other than the Agreement Products (as the definition of Lung GVAX Collaboration
Products is modified under clause (A)(z) above); and

(D) As of the Amended and Restated Date, pursuant to the Development Plan and
Budget, CG and JT are conducting Phase I/II clinical trials for each of (i) one
Lung GVAX Collaboration Product, and (ii) one Lung [*] Collaboration Product.
[*]

(iii) In the event JT terminates a Collaboration Product pursuant to
Section 19.3.2 below, and after giving effect to such termination there are then
in Phase I or later clinical trials fewer than two (2) Collaboration Products,
then the Full Funding Term shall be deemed to have terminated.

(c) General. If at any time the parties fail to establish a Development Plan and
Budget for a particular year, the committed funding amounts specified in this
Section 6.1.6 shall be deemed allocated between the parties, including for
purposes of Section 6.1.3 above, based on the percentage of the total budget
allocated to the activities to be performed by such party in the last
Development Plan and Budget approved by the Development Committee, which amounts
shall be spent on activities within the Field. Notwithstanding the foregoing, it
is understood and agreed that a Development Plan and Budget established pursuant
to Section 20.3.1 below would not necessarily be based on such allocation.
Beginning with the year 2000, the dollar amounts reflected in this Section 6.1.6
shall be increased by the Cost of Labor Increase.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(d) Development Outside of North America. In addition to the amounts set forth
in Section 6.1.6(a) above, the Development Plan and Budget may include amounts
for development activities outside of North America as the Development Committee
may approve in accordance with Article 2 above.

6.2 Additional Payments for Existing Data; Cost Reimbursement.  JT agrees to pay
to CG the amounts set forth in this Section 6.2 below. For avoidance of doubt,
it is understood and agreed that the amounts paid to CG under this Section 6.2
shall not be included in the Development Costs incurred by JT hereunder. The
parties hereto acknowledge that the Development Program hereunder involves a
high degree of risk and uncertainty; accordingly, both parties hereto expressly
disclaim any implied warranty as to the results of the Development Program.

6.2.1 Purchase of Existing Data. The parties acknowledge that, CG has previously
delivered and transferred, and shall deliver and transfer, to JT copies of all
Existing Data which CG has the right to so transfer. The party's further
acknowledge and agree that the Existing Data has significant value to the
parties hereunder and that JT shall have the right to use such copies and the
Existing Data contained therein subject to the terms and conditions of this
Agreement, including without limitation Articles 7, 17 and 19.4.4. In
consideration of the purchase of such copies and JT's right to use the same, JT
agrees to pay to CG the amounts set forth in this Section 6.2.1 below:

(a) Effective Date. Within five (5) business days of the Effective Date, JT
shall pay to CG the initial non-refundable, non-creditable amount of Ten Million
Dollars (US $10,000,000); and

(b) First Anniversary. Upon the first anniversary of the Effective Date, JT
shall pay to CG the additional non-refundable, non-creditable amount of Two
Million Five Hundred Thousand Dollars (US $2,500,000).

6.2.2 Reimbursement Payments for [*] Collaboration Products. As reimbursement
for CG's expenditures (or, in case where an applicable payment set forth below
exceeds the then concurrent unreimbursed expenditures of CG, the exceeding
amount thereof as advance payment for CG's future expenditures) with respect to
clinical development of [*] Collaboration Products hereunder and subject to
Section 6.2.3, JT agrees to make the following non-refundable, non-creditable
payments to CG upon the first occurrence after the Effective Date of each event
specified below (each, an "Event"):




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EVENT

AMOUNT

[*]

[*]

 

 

6.2.3 Other.

(a) It is understood and agreed that the payment corresponding to Events 1
through 6 above shall be due and payable for each [*] Collaboration Product for
which such Event occurs; provided, however, (i) the payment for Event 1 shall
not be due with respect to the [*] Collaboration Products that are the subject
of the Current Clinical Trials, and (ii) payments for any one Event pursuant to
Section 6.2.2 shall not be due for more than a maximum of [*] Collaboration
Products.

(b) Subject to Section 6.2.3(a) above, with respect to Events 1 through 6, if at
the occurrence of an Event with respect to a particular [*] Collaboration
Product the payment corresponding to the occurrence of any preceding Event
(i.e., "previous" as contemplated by the Event number specified above) for such
[*] Collaboration Product has not been made, then such corresponding payment(s)
shall then be due.

(c) Subject to Section 19.4.3, the payments set forth in Section 6.2.2 hereof
shall each be due and payable as follows: (i) for Events accomplished by CG,
such payment shall be due within forty-five (45) days after written notice
thereof to JT, subject to JT's verification during such forty-five (45)-day
period that the Event occurred; and (ii) for Events accomplished by JT, such
payment shall be due within thirty (30) days after occurrence of the
corresponding Event. CG and JT agree to promptly notify the other in writing of
its achievement of any Event under Section 6.2.2.

6.3 [*] Collaboration Product Milestones.  [*]

6.4 [*].  In consideration of the rights and licenses granted to JT hereunder
and JT's sharing in proceeds from the exploitation of Collaboration Products
throughout the world as set forth in Section 9.1 below and upon the occurrence
of the [*], JT shall pay CG the non-refundable, non-creditable amount of [*].

6.4.1 Change in Circumstances. Notwithstanding the provisions of Section 6.4
above, [*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

6.4.2 Other. Subject to Section 19.4.3, the payment set forth in this
Section 6.4 shall each be due and payable within forty-five (45) days after
written notice thereof to JT, subject to JT's verification during such forty-
five (45)-day period that the [*] has occurred. Together with such notice, CG
shall provide JT a copy of each agreement between CG and an [*], if such copy
has not previously provided to JT. Notwithstanding the provisions of Section 6.4
above, the conditions under Section 6.4(iii) shall be deemed to be met at such
time as the parties hereto authorize one or more third parties to sell or
otherwise distribute a Collaboration Product in all countries of the European
Union pursuant to Section 8.3 below.

6.5 Credit Facility.  Subject to the terms and conditions of the Credit Facility
Agreement attached hereto as Exhibit 6.5 (the "Credit Agreement"), JT agrees to
advance to CG from time to time, such sums as CG may request (the "Advances")
but which shall not exceed, in aggregate principal amount at any time
outstanding, the Commitment. It is understood and agreed that a request for an
Advance with respect to a particular Collaboration Product may be made only
after the Development Committee's decision to undertake the first Phase III
clinical trial for such Collaboration Product hereunder. Together with CG's
first request for an Advance hereunder, CG shall execute and deliver to JT the
Credit Agreement, together with such other documents as required thereby, and JT
shall promptly execute and deliver a fully-executed Credit Agreement to CG. For
purposes of this Section 6.5, capitalized terms not otherwise defined in this
Agreement shall have the respective meanings set forth in the Credit Agreement.

6.6 Past Payments Non-Refundable. It is understood and agreed that all payments
properly due and made pursuant to the Original Agreement prior to the execution
of this Amended and Restated GVAX Agreement shall be non-refundable.

ARTICLE 7
USE OF PRECLINICAL AND CLINICAL DATA



7.1 Exchange.  Subject to the provisions of Articles 6, 7 and 17, JT and CG
shall each have access to and the right to use for any purpose, any Existing
Data and any preclinical and/or clinical data with respect to applications
within the Field of Collaboration Products developed by CG or JT in the course
of the Development Program; provided that JT agrees not to disclose to third
parties any such Existing Data or other data for purposes outside the Field. CG
and JT will provide to the other reasonable access to all regulatory filings
made relating to clinical trials and Marketing Approvals by CG or JT or on their
behalf in any country with respect to each such application within the Field of
a Collaboration Product, together with the underlying preclinical and clinical
data, analysis, reports and correspondence, including Existing Data
(collectively with such filings, "Data"), at reasonable times and on reasonable
notice, to the extent each has the right to do so. For avoidance of doubt,
neither party shall be obligated to share any preclinical or clinical data,
analyses, reports, correspondence or regulatory filings with respect to
Non-Collaboration [*] Products, except to the extent such materials are
necessary or reasonably useful for the conduct of the Development Program, or if
such Non-Collaboration [*] Product becomes an Other [*] Collaboration Product
under Section 4.4.3 or 4.4.4.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

7.2 Disclosure.  CG and JT may provide copies or summaries of such Data to third
parties as is reasonably necessary or useful for commercialization of
Collaboration Products in accordance with this Agreement, or in the case of CG
of products outside the Field, including without limitation for use by third
parties and for cross-referencing regulatory filings. It is understood that the
foregoing shall include the right to disclose Data to third parties with whom JT
or CG are discussing entering into agreements for such permitted purposes,
subject to reasonable conditions of confidentiality.

7.3 Regulatory Requirements.  Notwithstanding the provisions of Section 7.2
above, in all agreements with third parties or Affiliates involving the
development of preclinical and clinical data for a Collaboration Product, JT and
CG shall require that such third parties and Affiliates provide JT or CG
(respectively) access to all such data, to the extent that such data is required
to be obtained from such third parties by the Japanese Ministry of Health and
Welfare, the FDA, the Commission of Proprietary Medicines of the European
Community, the European Medicines Evaluation Agency or other regulatory agency,
in each case with respect to MAAs or Marketing Approvals.

7.4 Development Committee Review.  All protocols for clinical trials to be
conducted, and all product registration plans, for Collaboration Products for
applications within the Field in the Territory to the extent the same are within
the Development Program shall be submitted to the Development Committee for
review and comment by the Development Committee prior to filing of such
protocols and registrations, respectively, with any health regulatory agency;
and subject to Article 2 above, protocols for such trials shall be subject to
approval of the Development Committee.

7.5 Ownership. 

7.5.1 [*]

7.5.2 [*]

ARTICLE 8
MARKETING RIGHTS





8.1 JT. JT shall have the exclusive right, including the right to authorize
others (subject to Section 13.3), to market, sell and distribute the
Collaboration Products and Non-Collaboration [*] Products for use in East Asia
within the Field.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

8.2 CG. CG shall have the exclusive right, including the right to authorize
others, to market, sell and distribute the Collaboration Products and
Non-Collaboration [*] Products for use in North America within the Field. CG
shall have the exclusive right, including the right to authorize others, to
market, sell and distribute Non-Collaboration [*] Products for use in Europe and
the Rest of the World within the Field

8.3 Collaboration Products in Europe and Rest of the World.

8.3.1 CG Option. CG shall have the first option to market, sell and distribute
each Collaboration Product for use in all of the countries in Europe and in the
Rest of the World, either alone or through a Marketing Distributor. In the event
CG exercises such right with respect to a Collaboration Product in all of the
countries in Europe and the Rest of the World, CG shall pay JT royalties in
accordance with Article 9 below. If CG exercises such right with respect to a
particular Collaboration Product and CG elects to commercialize such
Collaboration Product in all the countries in Europe and the Rest of the World
through a Marketing Distributor pursuant to Section 8.4 below, CG shall [*].
Notwithstanding the foregoing, if CG commercializes a Collaboration Product in
all of the countries in Europe and the Rest of the World through a Marketing
Distributor, [*]. If CG exercise such right with respect to a particular
Collaboration Product, either alone or through a Marketing Distributor, CG shall
[*].

8.3.2 Failure to Exercise CG Option. In the event CG elects not to exercise the
option set forth in Section 8.3.1 in all the countries of Europe and the Rest of
the World, the marketing, sale and distribution of such Collaboration Product
within the Field in Europe and in the Rest of the World shall be undertaken on
such terms and conditions as are mutually agreed by JT and CG. It is understood
that the parties intend to share equally the net economic benefits arising
therefrom in accordance with Section 9.3 below. Except as otherwise agreed, CG
and JT will be co-parties to any arrangement with third parties entered into
pursuant to this Section 8.3.2.

8.4 Marketing Distributor.  JT and CG may exercise their respective rights under
Sections 8.1 and 8.2 and 8.3 above through one or more Marketing Distributors
(subject to Section 13.3); provided that neither JT nor CG may authorize any
such Marketing Distributor to market or distribute Collaboration Products
through further (i.e., indirect) Marketing Distributors.

8.5 Covenants.  It is understood that, with respect to any particular Agreement
Product, whether or not the manufacture, use and sale of such Agreement Product
by CG and/or JT in any country [*], neither CG nor JT shall market, sell or
distribute an Agreement Product anywhere in the world except in accordance with
this Agreement, including this Article 8.

8.6 Commercialization Committee. 

8.6.1 General. At such time as the parties agree, JT and CG shall assemble a
team of appropriate personnel from both JT and CG to oversee, review and
coordinate the marketing and promotion of Collaboration Products in the
Territory for applications within the Field (hereinafter referred to as the
"Commercialization Committee"). From time to time, the Commercialization
Committee may establish subcommittees or project teams to oversee particular
projects or activities, and such subcommittees or project teams will be
constituted as the Commercialization Committee agrees.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

8.6.2 Membership. The Commercialization Committee shall be comprised of an equal
number of representatives from each of JT and CG, selected by such party. The
exact number of such representatives shall be three (3) for each of JT and CG,
or such other number as the parties may agree. Each party shall at all times
have at least one (1) representative on the Commercialization Committee at the
Vice President level or above. Subject to the foregoing provisions of this
Section 8.6, CG and JT may replace its respective Commercialization Committee
representatives at any time, with prior written notice to the other party.

8.6.3 Commercialization Committee Meetings. After its formation in accordance
with Section 8.6.1 above, the Commercialization Committee shall meet quarterly,
or as otherwise agreed by the parties, at such locations as the parties agree.
At its meetings, the Commercialization Committee will (i) formulate and review
the objectives of the Marketing Plans, (ii) monitor the progress of the parties
toward those objectives, (iii) review the Marketing Plans, pursuant to
Section 8.7 below, (iv) coordinate worldwide marketing strategies with respect
to Collaboration Products and (v) undertake and/or approve such other matters as
are provided for the Commercialization Committee under this Agreement. With the
consent of the parties, other representatives of CG or JT may attend
Commercialization Committee or subcommittee meetings as non-voting observers.
The Commercialization Committee may also convene or be polled or consulted from
time to time by means of telecommunications, video conferences or
correspondence, as deemed necessary or appropriate. Each party shall bear its
own personnel, travel and lodging expenses relating to Commercialization
Committee meetings, which costs and expenses shall not be included in the
Development Costs.

8.6.4 Decisions. Decisions of the Commercialization Committee shall be made by
unanimous agreement of the members present in person or by other means (e.g.,
teleconference) at any meeting; provided that at least two (2) representatives
of each party are present at such meeting. In the event that the
Commercialization Committee is unable to reach unanimous agreement on an issue,
the issue shall be referred for resolution through good faith negotiations
between the Chief Executive Officer of CG and the head of JT's pharmaceutical
business. If such officers are unable to resolve any such issues, the head of
JT's pharmaceutical business shall have the right to decide such issue as it
pertains to East Asia, and CG's Chief Executive Officer shall have the right to
decide such issue as it relates to countries outside of East Asia; otherwise
upon request by either party such issue shall be resolved in accordance with
Section 20.3 below.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

8.7 Marketing Plans.  JT shall prepare detailed marketing plans for East Asia
and for each Major Market Country therein, such plans shall include plans
related to the prelaunch, launch, promotion and sale of Collaboration Products
(the "JT Marketing Plans") and submit the JT Marketing Plans at least
semiannually to the Commercialization Committee. Likewise, CG shall prepare
detailed marketing plans for North America and for each Major Market Country
therein and, [*], for Europe and the Rest of the World; such plans shall include
plans related to the prelaunch, launch, promotion and sale of Collaboration
Products (the "CG Marketing Plans") and submit the CG Marketing Plans at least
semiannually to the Commercialization Committee. Subject to the provisions of
this Agreement, and subject to compliance with its Marketing Plans, each of JT
and CG shall have full control and authority of the day-to-day commercialization
of Collaboration Products in East Asia and North America, respectively, for
applications within the Field and implementation of the corresponding Marketing
Plans, at its expense. Each of JT and CG shall implement its respective
Marketing Plans, and the Commercialization Committee will review the progress of
such party's marketing efforts under such Marketing Plans.

8.8 Marketing Distributor.  It is understood and agreed that Sections 7.4, 8.6
and 8.7 shall not apply to activities undertaken by a permitted Marketing
Distributor of JT or CG. In addition, the provisions of Section 19.3.4 shall not
apply to the activities undertaken by a permitted Marketing Distributor of JT or
CG (the "Licensing Party"), provided that such Marketing Distributor had annual
revenues of at least [*] in its last full fiscal year prior to the date the
Licensing Party entered into the Marketing Agreement with such Marketing
Distributor, and the Marketing Distributor agrees in writing to indemnify the
other party hereto and its Affiliates and each of the directors, officers, and
employees of the other party and such Affiliates and the successors and assigns
of any of the foregoing (for purposes of this Section 8.8 each, an "Indemnified
Party"), and hold each Indemnified Party harmless from and against any and all
liabilities, damages, settlements, claims, actions, suits, penalties, fines,
costs or expenses (including, without limitation, reasonable attorneys' fees and
other expenses of litigation) incurred by any Indemnified Party as a result of
any claim, action, suit, or other proceeding brought by third parties against an
Indemnified Party based on a claim of patent infringement arising from or
occurring as a result of the manufacture, use or sale of the particular
Collaboration Product in the Marketing Distributor's territory; provided that
the Indemnified Party (i) shall promptly notify the Marketing Distributor in
writing of any claim, action, suit, or other proceeding brought by third parties
in respect of which the Indemnified Party or any of its Affiliates, or their
directors, officers, employees, successors or assigns intend to claim such
indemnification hereunder, (ii) provides the Marketing Distributor with sole
control over the defense and/or settlement of such claim, action, suit, or other
proceeding, and (iii) provides the Marketing Distributor, at its request,
reasonable assistance and information regarding such claim, action, suit, or
other proceeding. Notwithstanding the foregoing, the Indemnified Party shall
have the right to participate in such defense or settlement with counsel of its
own choosing at its expense. The failure to deliver written notice to the
Marketing Distributor within a reasonable time after the commencement of any
such action, if prejudicial to its ability to defend such action, shall relieve
such Marketing Distributor of any liability to the Indemnified Party under this
Section 8.8 but the omission so to deliver written notice to the Marketing
Distributor shall not relieve the Marketing Distributor of any liability that it
may have to any Indemnified Party otherwise than under this Section 8.8. Without
limiting the foregoing, the Marketing Distributor shall keep the Indemnified
Party fully informed of the progress of any claim, action, suit, or other
proceeding under this Section 8.8.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 9
PRODUCT PAYMENTS





9.1 General.  The parties shall make payments relating to the exploitation of
the Collaboration Products and Non-Collaboration [*] Products to the extent set
forth in this Article 9 below.



9.2 Royalty.  Except as provided in Section 9.3 below, (i) CG shall pay to JT a
running royalty of [*] of Net Sales of Collaboration Products by CG or its
Affiliates, and (ii) JT shall pay to CG a running royalty of [*] of Net Sales of
Collaboration Products by JT or its Affiliates.

9.2.1 Upon receipt of the first Marketing Approval in the United States with
respect to an Other [*] Collaboration Product directed to a Joint Cancer, the
royalty due under this Section 9.2 on Net Sales of all Collaboration Products
and applicable Non-Collaboration [*] Products (by either Party) (as per Section
9.2.5) shall be reduced to [*].

9.2.2 Upon receipt of Marketing Approval in the United States with respect to an
Other [*] Collaboration Product directed to a different (i.e., second) Joint
Cancer than described in Section 9.2.1 above, the royalty due under this
Section 9.2 on Net Sales of all Collaboration Products and applicable
Non-Collaboration [*] Products (by either Party) (as per section 9.2.5) shall be
reduced to [*]. It is understood and agreed that, upon receipt of Marketing
Approvals with respect to Other [*] Collaboration Products directed to
subsequent Joint Cancers, the royalty due on Net Sales of Collaboration Products
and Non-Collaboration [*] Products shall remain [*].

9.2.3 Third Party Payments. Each party will be responsible for payment of
royalties to third parties based on its sales of Agreement Products.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

9.2.4 Combination Products. In the event that a Collaboration Product, or
Non-Collaboration [*] Product for which royalties are due under Section 9.2.5,
is sold in combination with other products, components or services (other than
another Collaboration Product or Cell Processing Services) for which no amounts
would be payable to the other party hereto if sold separately, amounts invoiced
for such combination sales for purposes of calculating Net Sales of the
Collaboration Product in such combination shall be reasonably allocated between
such Net Sales for Collaboration Product and amounts in consideration for such
other products, components or services by the party under whose authority such
sale was made.

9.2.5Non-Collaboration [*] Products. The parties acknowledge the possibility,
although potentially remote, that some uses of Non-Collaboration [*] Products
could be [*] by health care providers or others. Accordingly, [*], subject to
Section 9.2.6 below (i) CG shall pay to JT a running royalty on Net Off-Label
Sales of Non-Collaboration [*] Products by CG or its Affiliates or it's or its
Affiliates' sublicensee(s) at a royalty rate equal to [*], and (ii) JT shall pay
to CG a running royalty on Net Off-Label Sales of Non-Collaboration [*] Products
by JT or its Affiliates or it's or its Affiliates' sublicensee(s) at a royalty
rate equal to [*]. For purposes of the foregoing, "Net Off-Label Sales" shall
mean the total amount invoiced to third parties with respect to sales of
Non-Collaboration [*] Products that a party in the position of the selling party
knows or reasonably should know based on [*] are to be used against [*];
provided, however, that no such sale shall be deemed a Net Off-Label Sale of a
Non-Collaboration [*] Product if, [*]

9.2.6 Royalty Term. The obligation to pay royalties under this Section 9.2 shall
continue on an Agreement Product-by-Agreement Product basis and
country-by-country basis for the Royalty Term. The Royalty term shall continue
until the later of (i) the expiration of the last to expire patent within the CG
Patents or JT Patents covering such Agreement Product, or (ii) [*] after the
First Commercial Sale of such Agreement Product in the first country. Upon
expiration of the Royalty Term, the commercializing party (the "Commercializing
Party") shall pay [*]. Prior to the expiration of the Royalty Term, the parties
shall negotiate an appropriate definition of Net Profits, consistent with GAAP.

9.3 Net Third Party Revenues. To the extent that CG or JT receives Net Third
Party Revenues pursuant to an arrangement with a third party for the
commercialization of a Collaboration Product in Europe or the Rest of the World
pursuant to Section 8.3.2 above, it shall pay to the other [*] of any such Net
Third Party Revenues.

9.4 Transfer Pricing.  In addition to amounts payable to CG under Sections 9.2
and 9.3 above, with respect to transfer of Collaboration Products for use in
East Asia, CG shall receive the Production Cost for Collaboration Products
supplied by CG.

9.5 Cell Processing Services/Kits.  It is understood that, subject to
Section 12.1 below, JT or CG (directly or through an Affiliate) may or may not
perform Cell Processing Services in connection with the commercialization of
Agreement Products hereunder. If not, it is contemplated that the Agreement
Products may be commercialized in a kit or other format which would include
vectors for transducing the applicable tumor or cancer cells and other reagents
and materials, as appropriate, to allow the health care providers to provide
such services themselves or through a third party contractor. If JT or CG or
their respective Marketing Distributor perform the Cell Processing Services, the
same shall be deemed part of the Agreement Product; otherwise, the Agreement
Product will be such kit or other format.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

9.6 Third Party Payments.

9.6.1 Future Agreements. It is understood and agreed JT and CG may mutually
agree to utilize in connection with an Agreement Product intellectual property
that is controlled by a third party, in addition to or in lieu of subject matter
covered by Third Party Agreements existing as of the Effective Date. CG shall
have the right to take the lead in obtaining such rights to such intellectual
property; provided that to the extent CG is unable to acquire such rights, JT
may acquire such rights directly from such third party. In the event that CG or
JT (the "Acquiring Party") proposes to apply to a Collaboration Product
intellectual property otherwise so acquired by the Acquiring Party, the
Acquiring Party shall disclose the same to the Development Committee, including
any royalty or other payment obligations that would apply to the Collaboration
Products as a result of the development or commercialization of such
Collaboration Products hereunder. The Development Committee shall determine,
within thirty (30) days whether or not the Development Committee agrees that the
intellectual property so acquired should be applied to the Collaboration
Products, and if the Development Committee so determines, the agreement under
which the Acquiring Party acquires such intellectual property shall be a "Third
Party Agreement" for purposes of this Agreement. In the event that the
Development Committee is unable to reach unanimous agreement with respect to
whether such intellectual property should be applied to the Collaboration
Products hereunder, it is understood that the issue shall be resolved in
accordance with Sections 2.4 above and 20.3.1 below. To the extent the agreement
is not so included within the Third Party Agreements hereunder, the subject
matter of such agreement shall not be within the definition of CG Technology or
JT Technology hereunder, and the other party shall have no license with respect
to such intellectual property.

9.6.2 Notice of Potential Claims. CG and JT shall each notify the other in the
event that a third party asserts that the development, manufacture, sale or use
of an Agreement Product being developed or contemplated to be developed
hereunder is covered by patent rights controlled by such third party.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 10
PAYMENTS; BOOKS AND RECORDS



10.1 Quarterly Reports.  Following the first receipt by a party or its Affiliate
of Net Third Party Revenues, First Commercial Sale of a Collaboration Product or
a Non-Collaboration [*] Product by a party or its Affiliate, such party shall
make [*] reports to the other party within [*] after the end of each [*], which
reports shall include, in reasonable detail, a calculation of any Net Third
Party Revenues received and Net Sales in such [*], and a reasonable explanation
of the method used to calculate Net Off-Label Sales of Non- Collaboration [*]
Products in such [*] along with [*] evidence. The format of such report shall be
mutually agreed by the parties hereto. Concurrently with making such report,
such party shall remit payment to the other party fifty percent (50%) of any Net
Third Party Revenues received and any royalty due under Article 9 above.



10.2 Payment Method. 

10.2.1 General. All payments under this Agreement shall be made by bank wire
transfer in immediately available funds to an account designated by the payee.
All such payments made by or on behalf of JT hereunder shall be made by a
Japanese entity, and likewise, all such payments made by or on behalf of CG
hereunder shall be made by a U.S. entity. All dollar amounts specified in this
Agreement, and all payments made hereunder, are and shall be made in U.S.
dollars. Any payments due under this Agreement which are not paid by the date
such payments are due under this Agreement shall bear interest to the extent
permitted by applicable law at the U.S. prime rate per annum quoted in the
"Money Rates" column of The Wall Street Journal (U.S., Western Edition) on the
first business day after such payment is due, plus an additional [*], calculated
on the number of days such payment is delinquent. This Section 10.2.1 shall in
no way limit any other remedies available to either party.

10.2.2 GAAP. In calculating amounts hereunder, CG shall use United States
Generally Accepted Accounting Principles and cost accounting principles
generally accepted in the United States and JT shall use the Japanese
equivalents thereof; provided, however, if the parties' use of different
accounting principles causes material variation in the accounting of amounts
hereunder the parties shall agree on a mechanism to eliminate such variations in
accounting principles (all such principles and methods, together are herein
referred to as "GAAP").

10.3 Currency Conversion.  If any currency conversion shall be required in
connection with the calculation of amounts payable hereunder, such conversion
shall be made using the buying exchange rate for conversion of the foreign
currency into U.S. dollars, quoted for current transactions reported in The Wall
Street Journal (U.S., Western Edition) for the last business day of the calendar
quarter to which such payment pertains.

10.4 Taxes. 

10.4.1 General. Each party shall bear and, except as otherwise expressly
provided in this Section 10.4.1, pay any and all taxes, duties, levies, and
other similar charges (and any related interest and penalties), however
designated, imposed on that party as a result of the existence or operation of
this Agreement. If laws or regulations require that taxes be withheld, the
paying party will (i) deduct those taxes from the remittable payment,
(ii) timely pay the taxes to the proper taxing authority, and (iii) send proof
of payment to the other party within sixty (60) days following that payment. In
addition and without limiting the foregoing, with respect to amounts payable
under this Agreement which may give rise to taxes based on net income, the
paying party may withhold from such payments and pay such taxes to the proper
taxing authority if the paying party reasonably determines that as a result of
the relationship of the parties under this Agreement a withholding of such taxes
is required by applicable law, in which case the paying party shall send proof
of such payment to the other party within sixty (60) days following that
payment. Further each party, as is necessary or desirable, shall have the right
to file any tax or other returns or make any election as a result of the
relationship of the parties under this Agreement and such party shall have the
right to file all such returns and make such elections as required by law and
all administrative and filing costs associated therewith shall be deemed
Development Costs for purposes of this Agreement. Each party agrees to provide
the other party with reasonable information and assistance in connection with
the other party's performance of the activities described in this
Section 10.4.1.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

10.4.2 Withholding Taxes on Net Third Party Revenues. With respect to any
withholding taxes deducted by a party (the "Deducting Party") from Net Third
Party Revenues under Section 1.41 above, the Deducting Party agrees to elect to
claim a tax credit for such withholding taxes with respect to which it is
entitled to do so elect, and further agrees not to amend such election for the
full carry-forward period with respect to such credit. At the time that the
Deducting Party realizes a reduction in its tax liability by actually utilizing
the withholding taxes as a credit against its regular domestic tax liability
(determined on a "first-in-first-out" basis pro rata with other available
foreign tax credits), then the amount of the credit so realized shall
immediately be included in Net Third Party Revenues of the Deducting Party for
the period in which such credit is realized.

10.5 Records; Inspection. 

10.5.1 CG. CG shall keep, and require its Affiliates to keep, complete, true and
accurate books of accounts and records for the purpose of determining the
amounts payable pursuant to this Agreement. Such books and records shall be kept
for at least three (3) years following the end of the calendar quarter to which
they pertain. Such records will be open for inspection at the principal place of
business of CG during such three (3)-year period by an independent auditor
chosen by JT and reasonably acceptable to CG for the purpose of verifying the
amounts payable by CG hereunder. Such inspections may be made no more than once
each calendar year, at reasonable times and on reasonable notice. The
independent auditor shall be obligated to execute a reasonable confidentiality
agreement prior to commencing any such inspection. Inspections conducted under
this Section 10.5.1 shall be at the expense of JT, unless a variation or error
producing a difference exceeding [*] of the amounts hereunder for the period
covered by the inspection is established in the course of any such inspection,
whereupon all costs relating to the inspection for such period and any unpaid or
overpaid amounts that are discovered shall be paid or repaid by CG, together
with interest on such unpaid or overpaid amounts at the rate set forth in
Section 10.2 above. The parties will endeavor to minimize disruption of CG's
normal business activities to the extent reasonably practicable.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

10.5.2 JT. JT shall keep, and require its Affiliates to keep, complete, true and
accurate books of accounts and records for the purpose of determining payments
due pursuant to this Agreement. Such books and records shall be kept for at
least three (3) years following the end of the calendar quarter to which they
pertain. Such records will be open for inspection at the principal place of
business of JT during such three (3)-year period by an independent auditor
chosen by CG and reasonably acceptable to JT for the purpose of verifying the
amounts payable by CG hereunder. Such inspections may be made no more than once
each calendar year, at reasonable times and on reasonable notice. CG's
independent auditor shall be obligated to execute a reasonable confidentiality
agreement prior to commencing any such inspection. Inspections conducted under
this Section 10.5.2 shall be at the expense of CG, unless a variation or error
producing a difference exceeding [*] of the amounts hereunder for the period
covered by the inspection is established in the course of any such inspection,
whereupon all costs relating to the inspection for such period and any unpaid or
overpaid amounts that are discovered will be paid or repaid by JT, together with
interest on such unpaid or overpaid amounts at the rate set forth in
Section 10.2 above. The parties will endeavor to minimize disruption of JT's
normal business activities to the extent reasonably practicable.

ARTICLE 11
DUE DILIGENCE



11.1 CG. 



11.1.1 Marketing. CG shall use commercially reasonable efforts (i) to launch
each Collaboration Product in each country of North America as soon as
practicable after receiving Marketing Approval in such country for such
Collaboration Product; (ii) to launch each Collaboration Product in countries of
Europe and the Rest of the World as soon as practicable after receiving
Marketing Approval in such country for such Collaboration Product; and (iii) in
each case, thereafter to market, promote and distribute such Collaboration
Product in such country.

11.1.2 [*]. In addition, CG shall use commercially reasonable efforts to satisfy
the conditions of [*] as soon as practicable; and CG agrees to keep JT
reasonably informed as to its progress in fulfilling the conditions of [*].

11.2 JT.  JT shall use commercially reasonable efforts (i) to launch each
Collaboration Product in each country of East Asia as soon as practicable after
receiving Marketing Approval in such country for such Collaboration Product; and
(ii) thereafter to market, promote and distribute such Collaboration Product in
such country.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 12
MANUFACTURING RIGHTS



12.1 East Asia.  JT shall have the exclusive right to supply or have supplied
Collaboration Products to be used in East Asia. As of the Effective Date it is
the intent of the parties that CG will supply all Collaboration Products to be
used in East Asia, including quantities used by or under authority of JT (i) to
perform the Development Program, and (ii) for commercial sale in East Asia;
provided that JT shall not be obligated to use CG for supply of Collaboration
Products for use or sale in East Asia. In addition, upon request by JT, CG
agrees to supply or have supplied Collaboration Products to JT for use in East
Asia from manufacturing capacity for Collaboration Products established in
accordance with the Development Program, subject to Section 12.4 below. In the
event that CG so supplies Collaboration Products for use in East Asia, JT shall
pay to CG for such supply the amounts set forth in 12.3 below.



12.2 North America.  Subject to Section 12.1 above, CG shall have the exclusive
right to supply, or have supplied all Collaboration Products to be used in North
America, including quantities to be used (i) to perform the Development Program,
and (ii) for commercial sale in North America.

12.3 Transfer Price. 

12.3.1 Non-Commercial Materials. With respect to a particular Collaboration
Product provided for use in the Development Program prior to obtaining Marketing
Approval for such Collaboration Product in a particular country, the transfer
price to be paid to CG by JT for such Collaboration Product shall be [*] of CG's
Production Costs therefor. The amounts so paid by JT to CG shall be included in
the Development Costs incurred by JT for purposes of Section 6.1 above. For
Collaboration Products used by CG in conducting the Development Program (i.e.,
excluding those supplied to JT), the Production Costs thereof shall be included
in the Development Costs incurred by CG for purposes of Section 6.1.

12.3.2 Commercial Materials. With respect to Collaboration Products and Cell
Processing Services provided to JT for sale in East Asia, JT shall pay to CG a
transfer price equal to [*] of the Production Costs therefor.

12.4 Supply Agreements.  In the event JT and CG agree that CG will supply
Collaboration Products or Cell Processing Services to JT for East Asia, the
parties shall enter into a supply agreement with respect to such supply of
Collaboration Products and Cell Processing Services for use in East Asia as
contemplated in Section 12.1 above, on reasonable terms. It is understood that
such agreement would include, without limitation, reasonable provisions for
forecasting and lead-times. Such agreement would further include provisions
requiring in the event that CG is unable to supply worldwide requirements of a
Collaboration Product, allocation of the quantities of such Collaboration
Product that CG has in inventory and that CG is able to produce, [*].




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 13
LICENSE GRANTS



13.1 Grant to JT.  Subject to the terms and conditions of this Agreement
including Article 12 above, CG hereby grants to JT a license under the CG
Technology to: (i) use, sell, have sold, import and otherwise distribute
Agreement Products for use solely in the Field in East Asia, (ii) to
manufacture, have manufactured or otherwise produce Agreement Products for
purposes of (i), and (iii) to carry out those activities assigned to JT under
the Development Program in accordance with the Development Plan and Budget in
effect from time to time hereunder. To provide JT the exclusivity described in
Section 8.1 above, CG agrees not to grant to any third party any license or
right under those patents and patent applications set forth on Exhibits 13.1 and
13.1(a) hereto, to make, use or sell any Agreement Product in East Asia; except
for such exclusivity, the license granted under this Section 13.1 shall be
non-exclusive. The foregoing shall not be deemed to limit CG from manufacturing,
or having manufactured, Agreement Products in East Asia for supply to JT or for
supply for use outside East Asia. In addition, CG hereby grants to JT a
non-exclusive license, under inventions made by CG in the course of research,
development and commercialization of Non- Collaboration [*] Products, to make,
have made, use, sell, have sold, import and otherwise distribute Collaboration
Products for use solely in the Field in East Asia.



13.2 Grant to CG.  Subject to the terms and conditions of this Agreement
including Article 12 above, JT hereby grants to CG a license under the JT
Technology to: (i) use, sell, have sold, import and otherwise distribute
Agreement Products for use solely in the Field outside of East Asia subject to
8.3, (ii) to manufacture, have manufactured or otherwise produce Agreement
Products for use outside of East Asia, and (iii) to carry out those activities
assigned to CG under the Development Program in accordance with the Development
Plan and Budget in effect from time to time hereunder. The license granted
pursuant to clause (i) above shall be exclusive and the licenses granted
pursuant to clauses (ii) and (iii) shall be non-exclusive. It is understood that
this Section 13.2 shall not be deemed to limit CG's subcontractors in connection
with the supply of Collaboration Products under Article 12 above. In addition,
JT hereby grants to CG a non-exclusive license, under inventions made by JT in
the course of development and commercialization of Non-Collaboration [*]
Products, to exploit the same for any purpose.

13.3 Sublicenses.  The licenses granted under Sections 13.1 and 13.2 above
include the right to grant sublicenses, but shall not include the right to
authorize sublicensees to grant further sublicenses. Notwithstanding the
foregoing, JT shall not have the right to grant to a third party a sublicense to
manufacture and sell Agreement Products, without CG's prior written consent
(which consent shall not be unreasonably withheld or delayed). For purposes of
the foregoing, and without limitation, it shall be deemed reasonable for CG to
withhold consent for reasonable competitive concerns or with respect to
Non-Collaboration [*] Products, if JT has not conducted substantially all
development of such Non-Collaboration [*] Product. In no event shall this
Section 13.3 be deemed to limit JT's right to utilize contract manufacturers to
manufacture or produce Collaboration Products in accordance with Article 12.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

13.4 No Rights Beyond Agreement Products.  Except as expressly provided herein,
nothing in this Agreement shall be deemed to grant to JT rights in products or
technology other than the Agreement Products; nor shall any provision of this
Agreement be deemed to restrict CG's right to exploit any CG Technology in
products other than Agreement Products. Likewise, except as expressly provided
herein, nothing in this Agreement shall be deemed to grant to CG rights in
products or technology other than Agreement Products, nor shall any provision of
this Agreement be deemed to restrict JT's right to exploit any JT Technology in
products other than Agreement Products.

ARTICLE 14
INTELLECTUAL PROPERTY



14.1 Ownership of Inventions.  Subject to the provisions of Section 4.6 above,
title to all inventions and other intellectual property made solely by JT
personnel in connection with the Development Program shall be owned by JT. Title
to all inventions and other intellectual property made solely by CG personnel in
connection with the Development Program shall be owned by CG. Title to all
inventions and other intellectual property made jointly by personnel of CG and
JT in connection with the Development Program shall be jointly owned by JT and
CG. Except as expressly provided in this Agreement, it is understood that
neither party shall have any obligation to account to the other for profits, or
to obtain any approval of the other party to license or exploit a joint
invention, by reason of joint ownership of any invention or other intellectual
property, and each party hereby waives any such right it may have under
applicable laws in any country.



14.2 Patent Prosecution. 

14.2.1 Sole Inventions. CG or JT, as the case may be (for purposes of this
Section 14.2.1 the "Controlling Party") shall control the Prosecution and
Interference Activities pertaining to solely owned patent applications and
patents within the Controlling Party's Technology (i.e., the CG Technology or
the JT Technology, as applicable), in each case worldwide using counsel of its
choice and in such countries as the Controlling Party deems appropriate; and the
other party hereto agrees to reimburse the Controlling Party within forty-five
(45) days of receipt of invoice therefor (A) [*] of the out-of-pocket expenses
paid by the Controlling Party to third party with respect to Prosecution and
Interference Activities for patent applications or patents the subject matter of
which will be used primarily for applications within the Field as determined by
the Development Committee (the "Core Patent Rights") and (B) [*] of the
out-of-pocket expenses paid by the Controlling Party to third party with respect
to Prosecution and Interference Activities for patent applications and patents
other than Core Patents. For purposes of this Section 14.2.1, "Prosecution and
Interference Activities" shall mean the preparing, filing, prosecuting and
maintenance of patent applications and patents and re-examinations, reissues and
requests for patent term extensions therefor, together with the conduct of any
interference, opposition or other similar proceeding pertaining to patent
applications or patents. For avoidance of doubt, it is understood and agreed
that in-house patent personnel of the Controlling Party shall be deemed
Development Personnel with respect to the conduct of the foregoing activities
pertaining to the Controlling Party's Technology (i.e., the JT Technology or the
CG Technology, as applicable) in accordance with the Development Plan and Budget
then in effect. For purposes of this Section 14.2.1, Core Patent Rights shall in
all cases include those patent applications and patents listed on Exhibit 13.1,
together with all reissues, renewals, re-examinations, extensions, and any
divisions or continuations, in whole or in part, thereof and foreign
counterparts of any of the foregoing.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

14.2.2 Joint Inventions. The parties shall pursue patent or other intellectual
property protection for inventions that are owned jointly by JT and CG under
Section 14.1 as determined by the Development Committee, and each party shall be
responsible for [*] of the out-of-pocket expenses incurred in connection with
such activities. Notwithstanding the foregoing, if either party (for purposes of
this Section 14.2.2, the "Notifying Party") notifies the other party in writing
that it no longer desires to pay for such expenses with respect to any patent
application or patent, the Notifying Party shall assign all right, title and
interest in and to such patent application or patent (as the case may be) and
any patents issuing thereon (subject to the rights and licenses granted
hereunder) to the other party; in such event, the Notifying Party shall not be
responsible for expenses incurred under this Section 14.2.2 with respect to such
patent application or patent beginning sixty (60) days after giving the
foregoing notice. For avoidance of doubt, the foregoing sentence shall not
relieve the Notifying Party of any obligation under Section 14.2.1 above.

14.2.3 Cooperation. Each of CG and JT shall keep the other reasonably informed
as to the status of patent matters pertaining to the CG Technology and JT
Technology, as applicable, including providing to the other party copies of any
significant documents that such party receives from or sends to patent offices,
such as notices of interferences, re-examinations, oppositions or requests for
patent term extensions, all as reasonably requested by the other party. CG and
JT shall each cooperate with and assist the other in connection with such
activities, at the other party's request and expense, and shall use good faith
efforts to consult with each other regarding the prosecution and maintenance of
the JT Patents and the CG Patents as is reasonably appropriate.

14.2.4 Patent Committee. Without limiting the provisions of Section 14.2.3
above, JT and CG shall establish a patent committee ("Patent Committee") in
accordance with this Section 14.2.4. The Patent Committee shall be comprised of
patent counsel designated by each of JT and CG, from time to time, and shall
meet together during the Development Program at least semi-annually to discuss,
evaluate and consult with each other on the status of, and update the other
party's representatives with respect to, patent matters pertaining to the CG
Technology and JT Technology, as applicable, including without limitation
(i) status of [*], (ii) any new applications being prosecuted under this
Section 14.2 above by such party, (iii) whether JT requires any license or
sublicense with respect to the subject matter listed in Exhibit 16.1,
(iv) whether [*] hereunder, and (v) third party patents or patent applications
that the parties may consider accessing in connection with the development,
manufacture, sale or use of Collaboration Products hereunder. The Patent
Committee shall keep the Development Committee reasonably informed as to the
status of patent matters pertaining to the Collaboration Products including
providing a summary of the discussions of Patent Committee meetings.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

14.3 Defense of Third Party Infringement Claims.  If the development,
manufacture, sale or use of any Collaboration Product pursuant to this Agreement
results in a claim, suit or proceeding (collectively, "Actions") alleging patent
infringement against CG or JT (or their respective Affiliates or Marketing
Distributor), such party shall promptly notify the other party hereto in
writing. The party subject to such Action (for purposes of this Section 14.3,
the "Controlling Party") shall have the exclusive right to defend and control
the defense of any such Action using counsel of its own choice; provided,
however, that if such Action is directed to the subject of a patent of the other
party (i.e., a CG Patent or a JT Patent), such other party may participate in
the defense and/or settlement thereof at its own expense with counsel of its
choice. Except as agreed in writing by JT and CG, the Controlling Party shall
not enter into any settlement relating to a Collaboration Product, if such
settlement admits the invalidity or unenforceability of any patent within the CG
Technology or the JT Technology, as applicable, of the other party. The
Controlling Party agrees to keep the other party hereto reasonably informed of
all material developments in connection with any such Action. Subject to
Section 19.3.3 below, any cost, liability or expense (including amounts paid in
settlement) incurred by the Controlling Party, as a result of such Action, shall
be included in Operating Expenses for the Collaboration Product(s) that are
involved in such Action (or, if the Action is brought prior to the First
Commercial Sale of such Collaboration Product(s), such amounts shall be included
in Development Costs incurred by the Controlling Party and in either case shall
not be subject to the limitations of Section 6.1.5 above).

14.4 Enforcement.  Subject to the provisions of this Section 14.4, in the event
that CG or JT reasonably believes that any CG Technology or JT Technology
necessary for the development, manufacture, use or sale of a Collaboration
Product is infringed or misappropriated by a third party or is subject to a
declaratory judgment action arising from such infringement in such country, in
each case with respect to the development, manufacture, sale or use of a product
within the Field, JT or CG (respectively) shall promptly notify the other party
hereto. Promptly after such notice the parties shall meet to discuss the course
of action to be taken with respect to an Enforcement Action (as defined below)
with respect to such infringement or misappropriation, including the control
thereof and sharing of costs and expenses related thereto, for the purposes of
entering into a litigation agreement setting forth the same ("Litigation
Agreement"). If the parties do not enter such Litigation Agreement, the party
whose Technology is so allegedly infringed or misappropriated, or is subject to
such declaratory judgment action, (for purposes of this Section 14.4, the
"Owner") shall have the initial right (but not the obligation) to enforce the
intellectual property rights within such Technology, or defend any declaratory
judgment action with respect thereto (for purposes of this Section 14.4, an
"Enforcement Action"); provided that the Owner agrees to indemnify the other
party for any and all liabilities and expenses (including, without limitation,
reasonable attorneys' fees and other expenses of litigation) incurred by such
other party as a result of such Enforcement Action, subject to Section 18.4
below. For purposes of the foregoing, "Technology" shall mean the CG Technology
or the JT Technology, as appropriate.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

14.4.1 Information. Absent a Litigation Agreement, the party initiating or
defending any such Enforcement Action shall keep the other party hereto
reasonably informed of the progress of any such Enforcement Action, and such
other party shall have the right to participate with counsel of its own choice
at its own expense.

14.4.2 Enforcement Costs; Recoveries. Unless otherwise agreed, the party
initiating an Enforcement Action shall, at the option of such party, have the
right to either: (i) assume responsibility for all costs and expenses of such
Enforcement Action, in which case all amounts recovered in the Enforcement
Action (including without limitation Net Third Party Revenues resulting from a
settlement thereof) shall be retained by such party; or (ii) offset such costs
and expenses against Net Sales and Net Third Party Revenues (prior to making
royalty payments pursuant to Section 9.2 above or sharing Net Third Party
Revenues pursuant to Section 9.3 above), in which case all amounts recovered in
the Enforcement Action, after reimbursing the party initiating the Enforcement
Action for any costs and expenses not previously so offset, shall be included in
Net Third Party Revenues, to the extent the same represents a recovery for
infringing activities within the Field.

14.5 Third Party Rights.  The foregoing provisions of this Article 14 shall be
subject to and limited by Third Party Agreements pursuant to which CG and JT, as
the case may be, acquired any particular CG Technology or JT Technology.

ARTICLE 15
TRADEMARKS



15.1 Single Mark.  It is understood that the Commercialization Committee may
determine that the marketing, promotion or other commercialization activities
related to the Collaboration Products for applications in the Field should be
conducted using a single mark throughout East Asia and North America. In such
event, the parties will discuss an appropriate mark for such purposes and enter
into trademark licensing and usage agreements as the parties may agree with
respect to such mark. Without limiting the foregoing, upon JT's request CG
agrees to grant to JT, without further consideration a license under CG's rights
in the "GVAX" trademark for use in connection with the marketing, promotion or
other commercialization activities related to the Collaboration Products for
application in the Field in East Asia, provided that JT agrees to pay for
recordation of such license in those jurisdictions where recordation is
required. The parties acknowledge that as of the Effective Date, [*].






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

15.2 General.  Except as otherwise may be agreed pursuant to Section 15.1 above,
each of JT and CG may use those trademarks and trade names as it deems
appropriate in connection with its marketing, promotion or other
commercialization activities related to the Collaboration Products for
applications in the Field, provided that except as may be agreed under
Section 15.1, no license is granted to either party hereunder to use trademarks
owned by the other party.

ARTICLE 16
REPRESENTATIONS AND WARRANTIES



16.1 CG Warranties.  CG warrants and represents to JT that (i) it has the full
right and authority to enter into this Agreement and grant the rights and
licenses granted herein; (ii) it has not previously granted and will not grant
any rights in conflict with the rights and licenses granted herein; (iii) it has
not previously granted, and will not grant during the term of this Agreement,
any right, license or interest in or to the CG Technology, or any portion
thereof, to manufacture, sell or use a Collaboration Product that is in conflict
with the rights or licenses granted under this Agreement; (iv) Exhibit 1.56 is a
complete and accurate list of all agreements between CG and third parties
pertaining to the Collaboration Products that are in existence as of the
Effective Date; (v) Exhibit 1.3.1 is a complete and accurate list of all CG
Patents as of the Effective Date; (vi) as of the Amended and Restated Date,
other than the subject matter identified on Exhibit 16.1, neither CG nor its
Controlled Affiliates owns or has a license to subject matter necessary for the
manufacture, use or sale of Collaboration Products which is not Controlled by CG
or its Controlled Affiliates; (vii) to CG's knowledge as of the Effective Date,
the manufacture, sale and use of Collaboration Products will not infringe any
patent rights of a third party, provided that no representation or warranty is
made or given with respect to the patent rights heretofore identified in writing
by CG's counsel, Wilson Sonsini Goodrich & Rosati to JT's counsel, Holland &
Knight LLP. In addition, CG warrants and represents to JT that
(y) Exhibit 1.56(a) is a complete and accurate list of all agreements between CG
and third parties not listed on Exhibit 1.56 pertaining to Lung [*]
Collaboration Products and Other [*] Collaboration Products that are in
existence as of the Amended and Restated Date; and (z) Exhibit 1.3.1(a) is a
complete and accurate list of all CG Patents not listed on Exhibit 1.3.1
pertaining to the [*] Field as of the Amended and Restated Date. Promptly after
the Amended and Restated Date, but no later than January 31, 2002, the parties
shall discuss whether to add further items regarding [*] to Exhibits 1.3.1(a),
1.56(a), 13.1(a) and 16.1, and will agree on a process for determining when
those items should be added to said Exhibits.



16.2 JT Warranties.  JT warrants and represents to CG that (i) it has the full
right and authority to enter into this Agreement and grant the rights and
licenses granted herein; (ii) it has not previously granted and will not grant
any rights in conflict with the rights and licenses granted herein; and (iii) it
has not previously granted, and will not grant during the term of this
Agreement, any right, license or interest in or to the JT Technology, or any
portion thereof, to manufacture, sell or use a Collaboration Product that is in
conflict with the rights or licenses granted under this Agreement.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

16.3 Disclaimer of Warranties.  EXCEPT AS OTHERWISE EXPLICITLY PROVIDED IN THIS
ARTICLE 16, CG AND JT EXPRESSLY DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE DEVELOPMENT PROGRAM, OR THE
CG TECHNOLOGY OR JT TECHNOLOGY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE, VALIDITY
OF CG TECHNOLOGY OR JT TECHNOLOGY, PATENTED OR UNPATENTED, AND NONINFRINGEMENT
OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 17
CONFIDENTIALITY



17.1 Confidential Information.  Except as expressly provided herein, the parties
agree that, for the term of this Agreement and for seven (7) years thereafter,
the receiving party shall not publish or otherwise disclose and shall not use
for any purpose any information furnished to it by the other party hereto
pursuant to this Agreement which if disclosed in tangible form is marked
"Confidential" or with other similar designation to indicate its confidential or
proprietary nature or if disclosed orally is indicated orally to be confidential
or proprietary by the party disclosing such information at the time of such
disclosure and is confirmed in writing as confidential or proprietary by the
disclosing party within a reasonable time after such disclosure (collectively,
"Confidential Information"). Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case is demonstrated by
written documentation:



(a) was already known to the receiving party, other than under an obligation of
confidentiality, at the time of disclosure hereunder;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving party hereunder;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving party in breach of this Agreement; or

(d) was subsequently lawfully disclosed to the receiving party by a person other
than a party or developed by the receiving party without reference to any
information or materials disclosed by the disclosing party.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

17.2 Permitted Disclosures.  Notwithstanding the provisions of Section 17.1
above, each party hereto may use and disclose the other party's Confidential
Information to the extent such disclosure is reasonably necessary to exercise
the rights granted to it under this Agreement (including without limitation
entering into and/or performing business or scientific relationships with
respect to Agreement Products as permitted hereunder), in filing or prosecuting
patent applications, prosecuting or defending litigation, complying with
applicable governmental regulations, submitting information to tax or other
governmental authorities (including regulatory authorities), or conducting
clinical trials hereunder with respect to Agreement Products, provided that if a
party is required to make any such disclosure of the other party's Confidential
Information, to the extent it may legally do so, it will give reasonable advance
notice to the latter party of such disclosure and, save to the extent
inappropriate in the case of patent applications or otherwise, will use its
reasonable efforts to secure confidential treatment of such Confidential
Information prior to its disclosure (whether through protective orders or
otherwise). If the party whose Confidential Information is to be disclosed has
not filed a patent application with respect to such Confidential Information, it
may require the other party to delay the proposed disclosure (to the extent the
disclosing party may legally do so), for up to ninety (90) days, to allow for
the filing of such an application.

17.3 Clinical Data.  Except as expressly permitted under Sections 7.2 and 17.2,
and for publications or disclosures in accordance with Section 5.2, neither
party shall disclose to third parties preclinical data, clinical data or
regulatory filings, comprising Confidential Information of the other party that
is generated or developed in connection with the Development Program by or on
behalf of either CG or JT.

ARTICLE 18
INSURANCE; INDEMNIFICATION



18.1 Insurance.  Each party shall secure and maintain in effect during the term
of this Agreement and for a period of five (5) years thereafter insurance
policy(ies) underwritten by a reputable insurance company and in a form and
having limits standard and customary for entities in the biopharmaceutical
industry for exposures related to the Collaboration Products. Such insurance
shall include general liability, clinical trial liability and products liability
coverage with respect to such party's performance of the Development Program and
commercialization of Collaboration Products hereunder and shall name the CG
Indemnitees or JT Indemnitees (each as defined below) as additional insureds
thereunder, as appropriate. Upon request by the other party hereto, certificates
of insurance evidencing the coverage required above shall be provided to the
other party.



18.2 Indemnification of CG.  JT shall indemnify each of CG and its Affiliates
and the directors, officers, and employees of CG and such Affiliates and the
successors and assigns of any of the foregoing (the "CG Indemnitees"), and hold
each CG Indemnitee harmless from and against fifty percent (50%) of any and all
liabilities, damages, settlements, claims, actions, suits, penalties, fines,
costs or expenses (including, without limitation, reasonable attorneys' fees and
other expenses of litigation) incurred by any CG Indemnitee to the extent not
otherwise covered by insurance, arising from or occurring as a result any claim,
action, suit, or other proceeding brought by third parties against a CG
Indemnitee arising from or occurring as a result of (i) the exercise of the
rights granted to CG, or the performance of CG's responsibilities, under this
Agreement, including without limitation, product liability claims relating to
any Collaboration Products used, sold or otherwise distributed by CG, its
Affiliates or Marketing Distributor or (ii) the exercise or the practice of the
rights or licenses granted to JT under this Agreement. Notwithstanding the
foregoing, JT shall have no obligation under this Section 18.2 with respect to
liabilities, damages, settlements, claims, actions, suits, penalties, fines,
costs or expenses: (A) with respect to infringement claims brought by third
parties with respect to CG's manufacture or preparation of Collaboration
Products (including provision of Cell Processing Services) or the conduct of the
Development Program hereunder, which claims are subject to the provisions of
Section 14.4 above, or (B) to the extent the same is caused by the gross
negligence or wilful tortious misconduct of a CG Indemnitee.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

18.3 Indemnification of JT.  CG shall indemnify each of JT and its Affiliates
and the directors, officers, and employees of JT and such Affiliates and the
successors and assigns of any of the foregoing (the "JT Indemnitees"), and hold
each JT Indemnitee harmless from and against fifty percent (50%) of any and all
liabilities, damages, settlements, claims, actions, suits, penalties, fines,
costs or expenses (including, without limitation, reasonable attorneys' fees and
other expenses of litigation) incurred by any JT Indemnitee to the extent not
otherwise covered by insurance, arising from or occurring as a result of any
claim, action, suit, or other proceeding brought by third parties against a JT
Indemnitee arising from or occurring as a result of (i) the exercise of the
rights granted to JT, or the performance of JT's responsibilities, under this
Agreement, including without limitation, product liability claims relating to
any Collaboration Products used, sold or otherwise distributed by JT, its
Affiliates or Marketing Distributor or (ii) the exercise or the practice of the
rights or licenses granted to CG under this Agreement. Notwithstanding the
foregoing, CG shall have no obligation under this Section 18.3 with respect to
liabilities, damages, settlements, claims, actions, suits, penalties, fines,
costs or expenses: (A) with respect to infringement claims brought by third
parties with respect to JT's manufacture or preparation of Collaboration
Products (including provision of Cell Processing Services) or the conduct of the
Development Program hereunder, which claims are subject to the provisions of
Section 14.4 above, or (B) to the extent the same is caused by the gross
negligence or wilful tortious misconduct of a JT Indemnitee.

18.4 Procedure.  A party (for purposes of this Section 18.4, the "Indemnitee")
that intends to claim indemnification under any provision of this Agreement
shall promptly notify the indemnifying party (the "Indemnitor") in writing of
any claim, action, suit, or other proceeding brought by third parties in respect
of which the Indemnitee or any of its Affiliates, or their directors, officers,
employees, successors or assigns intend to claim such indemnification hereunder.
As between the parties hereto the Indemnitee shall have the right to control the
defense and settlement of such claim, action, suit, or other proceeding;
provided, that the Indemnitor shall have the right to participate in such
defense or settlement with counsel of its own choosing at its expense.
Notwithstanding the foregoing, the indemnity agreement in this Article 18 shall
not apply to amounts paid in settlement of any loss, claim, damage, liability or
action if such settlement is effected without the consent of the Indemnitor, to
the extent such consent is not withheld unreasonably or delayed. The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such Indemnitor of any liability to the Indemnitee under
this Article 18 but the omission so to deliver written notice to the Indemnitor
shall not relieve the Indemnitor of any liability that it may have to any
Indemnitee otherwise than under this Article 18. Without limiting the foregoing,
the Indemnitee shall keep the Indemnitor fully informed of the progress of any
claim, action, suit, or other proceeding for which it intends to claim
indemnification under this Article 18.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 19
TERM AND TERMINATION



19.1 Term.  This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the other provisions of this Article 19,
shall continue in full force and effect until the later to occur of (i) such
time as no Collaboration Product is being sold by or on behalf of CG, JT or a
third party jointly designated by CG and JT in accordance with Section 8.4
above; or (ii) the expiration of the last issued patent within the CG Patents or
JT Patents claiming the manufacture, use or sale of a Collaboration Product
hereunder.



19.2 Termination for Cause. 

19.2.1 Failure to Pay. CG may terminate this Agreement in the event JT fails to
make any payment due under Article 6, within thirty (30) days following receipt
of written notice of such default. Any termination shall become effective at the
end of such thirty (30)-day period unless JT (or any other party on its behalf)
has cured any such default prior to the expiration of the thirty (30)-day
period.

19.2.2 Other Material Non-Performance/Misrepresentation. Other than a failure to
pay as set forth in Section 19.2.1 in the event of (i) a party's default in any
other material respect in the performance or observance of any other material
term, covenant or provision of this Agreement, or (ii) if any representation by
a party contained in this Agreement shall prove to have been incorrect in any
material respect when made, resulting in material adverse consequences for the
other party, (any such default or material incorrect representation a "Material
Non-Performance"), such Material Non-Performance shall be remedied only as
provided in Section 19.4.4(d) below.

19.3 Termination Upon Notice. 

19.3.1 JT's Notice. JT may terminate this Agreement upon [*] written notice to
CG, provided that such notice is given after the earlier to occur of [*].




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

19.3.2 Product-by-Product. In addition after the Completion of the [*] clinical
trial with respect to a particular Collaboration Product, JT may terminate this
Agreement with respect to such Collaboration Product by notifying CG that it
desires to terminate this Agreement (i) with respect to such Collaboration
Product, or (ii) with respect to any Collaboration Product, regardless of its
development status, directed to the same tumor or cancer type (e.g., non
small-cell lung tumor or cancers) as the particular Collaboration Product for
which a [*] has been Completed. If JT exercises such right of termination with
respect to one or more Collaboration Products, and thereafter no other
Collaboration Product directed to such tumor or cancer type are then the subject
of ongoing clinical trials under the Development Program, then Section 1.24
shall thereafter be deemed to be amended to delete such tumor or cancer type. If
the Development Committee or JT elects to terminate development of the Lung GVAX
Collaboration Product that is the subject of a [*] as of the Amended and
Restated Date, then from such time Section 1.24.1 shall be deemed deleted. Any
termination under this Section 19.3.2 shall be effective [*] after the date of
such notice; provided further, however, if as a result of such a termination no
Collaboration Product would be in "product development" or for which a Market
Approval has been obtained in a Major Market Country under the Agreement, such
termination shall be deemed a termination of this Agreement under Section 19.3.1
above and shall be subject to the terms and conditions thereof. As used in this
Section 19.3.2, "product development" shall mean pre-Phase I and later clinical
development that begins with formal toxicological studies conducted in
accordance with Good Laboratory Practices (as then defined by the FDA) and
includes the conduct of preclinical studies, to produce data required for
inclusion in an IND for such Collaboration Product.

19.3.3 Inability to Sell. In the event that a party hereto becomes subject to an
Action (as defined in Section 14.3 above) (the "Subject Party"), the other party
(for purposes of this Section 19.3.3, the "Terminating Party") may terminate
this Agreement with respect to the Collaboration Product(s) subject to such
Action (provided that such Action is initiated after the First Commercial Sale
of such Collaboration Product(s)) with respect to one or more countries, which
shall include the country(ies) where such Action is initiated (for purposes of
this Section 19.3.3, the "Terminated Country(ies)"), by providing six (6) months
written notice to Subject Party within three (3) months of the initiation of
such Action so indicating the Terminating Party's desire to so terminate. For
purposes of the foregoing, if the Terminating Party terminates with respect to:
(i) the United States, then all of the countries within North America shall be
deemed Terminated Countries; or (ii) Japan, then all of East Asia shall be
deemed Terminated Countries. In such case, notwithstanding Section 14.3 above,
the Action shall be at the Subject Party's expense; provided that the Subject
Party may [*] to the Terminating Party (as established in accordance with
Section 19.4.4(b) below) and apply [*] of any cost, liability or expense
(including amounts paid in settlement) incurred by the Subject Party, as a
result of such Action. Notwithstanding the foregoing, the Subject Party agrees
to withhold only that portion of such royalties as may reasonably be necessary
to reimburse amounts in accordance with this Section 19.3.3. For avoidance of
doubt, if the Subject Party (or its Affiliates or Marketing Distributor) is
required to pay amounts to a third party to make and/or sell the Collaboration
Product subject to such Action as a result of a final judgment or settlement of
such Action, [*] to the Terminating Party (as established in accordance with
Section 19.4.4(b) below) hereunder in relation to such Collaboration Product;
provided that [*]. Alternatively, with the other party's consent, which will not
be withheld or delayed unnecessarily, the Subject Party may terminate the
Agreement on a country-by-country basis with respect to the Collaboration
Product(s) subject to such Action.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

19.3.4 Launch. If, at the time the first MAA is filed by a Commercializing Party
(as defined in Section 9.2.6 above) in a country for a particular Collaboration
Product, the other party has a reasonable basis for concluding that such
Collaboration Product may be the subject of a patent infringement action in such
country, such other party shall promptly notify the Commercializing Party
stating the basis for such conclusion. In such event the following provisions
shall apply:

(a) Measures to Abate. First, the parties hereto shall promptly convene to
address such potential infringement risk, including the possibility of acquiring
licenses or other rights to such patents to abate such risk. Subject to
Section 9.6, the Commercializing Party shall implement all reasonable measures
mutually established by the parties to manage such infringement risk; and if the
parties are unable to agree upon the appropriate measures and if the Chief
Executive Officer of CG and head of JT's pharmaceutical business are unable to
agree on how to manage such risk pursuant to the procedure set forth in
Section 20.1 below, the Commercializing Party's launch of the Collaboration
Product in such Country shall be conditioned upon its implementing any
reasonable suggestion made by the other party's senior executive for managing
such infringement risk.

(b) Termination. Second, the other party under Section 19.3.4 above (for
purposes of this Section 19.3.4(b), the "Terminating Party") may terminate this
Agreement with respect to such Collaboration Product in such country (for
purposes of this Section 19.3.4(b) the "Terminated Country"), by providing
written notice to the Commercializing Party during the six (6)-month period
following such MAA filing for such Collaboration Product in the Terminated
Country. For purposes of the foregoing, if the Terminating Party terminates this
Agreement with respect to: (i) the United States, then all of the countries
within North America shall be deemed Terminated Countries; or (ii) Japan, then
all of the countries within East Asia shall be deemed Terminated Countries. In
the case of a termination pursuant to this Section 19.3.4, the Commercializing
Party shall indemnify each of the Terminating Party and its Affiliates and the
directors, officers, and employees of the Terminating Party and such Affiliates
and the successors and assigns of any of the foregoing (for purposes of this
Section 19.3.4 each, an "Indemnified Party"), and hold each Indemnified Party
harmless from and against any and all liabilities, damages, settlements, claims,
actions, suits, penalties, fines, costs or expenses (including, without
limitation, reasonable attorneys' fees and other expenses of litigation)
incurred by any Indemnified Party as a result of any claim, action, suit, or
other proceeding brought by third parties against an Indemnified Party arising
from or occurring as a result of the manufacture, use or sale of such terminated
Collaboration Product in the Terminated Countries. The Commercializing Party's
obligation to indemnify Indemnified Parties as set forth in the preceding
sentence shall in each case be subject to procedures set forth in Section 18.4
above; provided that notwithstanding Section 18.4 the Indemnified Party shall
provide the Commercializing Party or its designee with sole control of the
defense and/or settlement of such claim, and provided further that the
Indemnified Party may participate in such claim with counsel of its own choice
at its own expense. It is understood that the Terminating Party shall receive
royalties with respect to the terminated product in the Terminated Countries to
the extent provided in Section 19.4.4(c) below.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

19.3.5 Mutual Agreement. In addition, the parties may mutually agree to
terminate this Agreement in its entirety or on a Collaboration
Product-by-Collaboration Product basis for reasons including, without
limitation, FDA or other governmental orders or instructions or as a result of
serious adverse events.

19.4 Effect of Termination. 

19.4.1 Accrued Obligations. Termination of this Agreement for any reason shall
not release either party hereto from any liability which, at the time of such
termination, has already accrued to the other party or which is attributable to
a period prior to such termination nor preclude either party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement.

19.4.2 Wind-Down Expenses.

(a) For Breach; By Notice. In the event of a termination of this Agreement
pursuant to Section 19.2.1 or 19.3.1 the following provisions shall apply:

(i) Payments to CG. JT shall pay to CG the following: (A) an amount equal to [*]
of the amounts budgeted to be incurred by CG in accordance with the then-current
Development Plan and Budget (or in the case of Manufacturing Facilities, plans
for such Manufacturing Facilities approved by the Development Committee) over
the [*] period after the notice of termination under Section 19.3.1, or after
the effective date of termination under Section 19.2.1 (in each case the
"Post-Termination Period") related to (i) Manufacturing Facilities (including
amounts for construction, management, upkeep or leases therefor) and
(ii) clinical trials for Collaboration Products ongoing during the
Post-Termination Period (including costs of CG FTEs, outside clinical staff, and
Production Costs of clinical materials for such clinical trials); (B) an amount
equal to [*] of all non-cancelable commitments incurred by CG hereunder during
the entire period of such commitment, to the extent such commitments have been
approved by the Development Committee (excluding commitments included in clause
(A) above); and (C) an amount equal to [*] of the amount budgeted to be incurred
by CG in accordance with the then-current Development Plan and Budget over the
[*] period after the notice of termination under Section 19.3.1, or after the
effective date of termination under Section 19.2.1 related to matters under the
Development Program not included in clauses (A) or (B) above (including wind-up
of Completed clinical trials and research activities). JT shall make the
payments to CG under this Section 19.4.2(a)(i) within forty-five (45) days after
the notice of termination is given hereunder, and upon such payment, JT shall
have no further obligation under Section 6.1 above. In the event there are less
than [*] remaining under the Development Plan and Budget in effect on the date
the notice of termination is given, such Development Plan and Budget shall be
deemed extended for the remaining [*] of the Post-Termination Period at the same
[*] as are in the remaining term of the then-current Development Plan and
Budget. Without limiting the foregoing, it is understood that CG shall have no
obligation under Section 6.1 to reimburse or credit Development Costs incurred
by JT after the date of such a notice of termination. It is further understood
and agreed that if this Agreement is terminated pursuant to an event described
in this Section 19.4.2(a), CG shall have the right to use amounts received under
this Section 19.4.2(a)(i) and any other amounts received prior to the effective
date of such termination as CG deems fit in its sole discretion, and shall have
no further obligation with respect to such amounts. Notwithstanding the
foregoing, within ninety (90) days after the expiration of the Post-Termination
Period, CG shall provide JT an accounting of the amounts incurred by CG during
the Post-Termination Period related to the subject matter of clauses (A) through
(C) above; and to the extent the amount paid by JT pursuant to clauses (A)
through (C) of this Section 19.4.2(a)(i) above (aa) exceeds [*] of such amount
incurred by CG with respect thereto plus the Reserve Amount, CG shall refund to
JT such excess amount or (bb) is deficient of [*] of such amount incurred by CG
with respect thereto plus the Reserve Amount, JT shall pay to CG such shortfall.
Together with such accounting, CG shall provide JT the calculation of the
Reserve Amount, if any, and reasonable supporting documentation therefor. In
addition, within ninety (90) days after no further non-cancelable commitments
exist under clause (B) above, CG shall provide JT an accounting of the amounts
incurred by CG after the expiration of the Post-Termination Period with respect
to non-cancelable commitments under clause (B) above, and to the extent that the
Reserve Amount exceeds (cc) exceeds [*] of such amount incurred by CG with
respect thereto, CG shall refund to JT such excess amount or (dd) is deficient
of [*] of such amount incurred by CG with respect thereto, JT shall pay to CG
such shortfall. For purposes of the foregoing, it is understood that with
respect to CG FTEs the FTE rate therefor shall be the FTE rate in effect as of
the date of notice of termination for a termination event described in this
Section 19.4.2(a). For purposes of this Section 19.4.2(a)(i), a clinical trial
shall be deemed to be "ongoing during the Post-Termination Period" if the
Development Committee had made the decision to undertake such clinical trial but
such clinical trial was not Completed as of the beginning of the
Post-Termination Period.

(ii) Manufacturing Royalty to JT. CG shall pay to JT a royalty on sales of
commercial materials produced in a Manufacturing Facility equal to [*] of the
manufacturing costs of such commercial materials (the "Manufacturing Royalty")
until CG has reimbursed all Unrecouped Investments in such Manufacturing
Facility; provided that the Manufacturing Royalty payable to JT with respect to
commercial materials manufactured at a particular Manufacturing Facility during
any one (1)-year period shall in no case exceed [*] of the Unrecouped Investment
in such Manufacturing Facility; and provided further that, except in cases of
transfer to a third party that is a successor to this Agreement, if CG sells or
otherwise transfers a Manufacturing Facility at a time when there is an
Unrecouped Investment in such Manufacturing Facility, CG shall provide to JT at
least thirty (30) days notice of such sale or transfer, the identity of the
acquirer and the consideration to be recovered by CG and JT shall have the
option of [*]. CG's satisfaction of [*], whichever is requested by JT, shall
relieve CG of all further obligations under this Section 19.4.2(a)(ii). For
purposes of this Section 19.4.2(a)(ii), "Unrecouped Investment" shall mean, with
respect to a Manufacturing Facility, [*] of the amounts incurred by CG with
respect to such Manufacturing Facility under the Development Program, to the
extent such amounts were specifically identified in the Development Program Plan
and Budget as capital expenditures for the Manufacturing Facility and were
reimbursed by JT hereunder (including the amounts reimbursed under
19.4.2(a)(i)(A)(I)), less the depreciation expense for such Manufacturing
Facility not included in the Production Costs of Collaboration Products produced
under this Agreement pursuant to Section 1.49(ii) for clinical or commercial
uses by, directly or indirectly, either CG or JT. It is understood and agreed
that once any Unrecouped Investment have been reimbursed through payment of the
Manufacturing Royalty outlined above, such reimbursed amount shall cease
thereafter to be Unrecouped Investment for all purposes of this
Section 19.4.2(a)(ii). "Allocable Purchase Price" shall mean [*] multiplied by
X%, multiplied by the net sales price actually received by CG for the
Manufacturing Facility, where "X" equals [*].




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(b) Product-by-Product.

(i) Product-by-Product (pre-Phase III). In the event of a termination of
development of any particular Collaboration Product under this Agreement
pursuant to Section 19.3.2, 19.3.3 or 19.3.4, which in each case the notice of
termination is given prior to the Development Committee's decision to undertake
the first Phase III clinical trial with respect to such Collaboration Product,
the terminating party shall reimburse the other party (for purposes of this
Section 19.4.2(b)(i), the "Other Party") for [*] of all obligations and
commitments incurred by the Other Party to third parties in accordance with the
Development Plan and Budget with respect to such product prior to such notice of
termination, and [*] of all FTE Expenses budgeted for the Other Party for such
product over the [*] following the date of such notice of termination, to the
extent that such FTEs are not reassigned to other work to be performed under the
Development Program or to programs funded or reimbursed by a third party at [*]
or higher. Upon such payment, the terminating party shall have no further
obligation under Section 6.1 with respect to such product. If there are not then
remaining [*] under the Development Plan and Budget, the same shall be deemed
extended at the same number of FTEs in effect at the date of the notice of
termination, to the extent that such FTEs are not reassigned to other work to be
performed under the Development Program or to programs funded or reimbursed by a
third party at [*] or higher. It is further understood and agreed that the Other
Party shall have the right to use amounts received under this
Section 19.4.2(b)(i) as it deems fit in its sole discretion, and shall have no
further obligation with respect to such amounts. For purposes of this
Section 19.4.2(b)(i), "FTE Expenses" shall mean the number of the Other Party's
FTEs assigned to the Development Program for such terminated product under the
Development Plan and Budget in effect at the date of the notice of termination,
multiplied by the FTE rate per month then in effect under the Development Plan
and Budget. Notwithstanding the foregoing, if within [*] of a termination of a
Collaboration Product under this Agreement prior to the Development Committee's
decision to undertake the first Phase III clinical trial with respect to such
Collaboration Product, this Agreement is terminated pursuant to Section 19.2.1
or 19.3.1, the termination of such Collaboration Product shall be deemed to have
occurred after the Development Committee's decision to undertake a Phase III for
such Collaboration Product. Accordingly, in such case, JT shall pay to CG the
amount that would have been due under Section 19.4.2(b)(ii) for such
Collaboration Product within forty-five (45) days after JT's notice of
termination under Section 19.3.1, provided that amounts paid to CG with respect
to such Collaboration Product pursuant to this Section 19.4.2(b)(i) shall be
credited against the amounts so payable under Section 19.4.2(b)(ii).




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(ii) Product-by-Product (Other). In the event of a termination of development of
any particular Collaboration Product under this Agreement pursuant to
Section 19.3.2, 19.3.3 or 19.3.4, which in each case the notice of termination
is given after the Development Committee's decision to undertake the first
Phase III clinical trial with respect to such Collaboration Product (for
purposes of this Section 19.4.2(b)(ii), the "Terminated Product"), JT shall pay
to CG the following: (A) an amount equal to [*] of the amounts budgeted to be
incurred by CG in accordance with the then-current Development Plan and Budget
for such Terminated Product (or in the case of Manufacturing Facilities for such
Terminated Product, plans for such Manufacturing Facilities approved by the
Development Committee) over the [*] period after the applicable notice of
termination (for purposes of this Section 19.4.2(b)(ii), the "Post-Termination
Period") related to (i) Manufacturing Facilities allocable to such Terminated
Product (including amounts for construction, management, upkeep or leases
therefor) and (ii) clinical trials for such Terminated Product ongoing during
the Post-Termination Period (including costs of CG FTEs, outside clinical staff,
and Production Costs of clinical materials for such clinical trials); (B) an
amount equal to [*] of all non-cancelable commitments incurred by CG hereunder
with respect to such Terminated Product during the entire period of such
commitment, to the extent such commitments have been approved by the Development
Committee (excluding commitments included in clause (A) above); and (C) an
amount equal to [*] of the amount budgeted to be incurred by CG with respect to
the Terminated Product in accordance with the then-current Development Plan and
Budget over the [*] period after the applicable notice of termination related to
matters under the Development Program for such Terminated Product not included
in clauses (A) or (B) above (including wind-up of Completed clinical trials and
research activities with respect to such Terminated Product). JT shall make the
payments to CG under this Section 19.4.2(b)(ii) within forty-five (45) days
after the applicable notice of termination is given, and upon such payment, JT
shall have no further obligation under Section 6.1 above with respect to such
Terminated Product. In the event there are less than [*] remaining under the
Development Plan and Budget in effect on the date the notice of termination is
given, such Development Plan and Budget shall be deemed extended for the
remaining [*] of the Post-Termination Period at the same [*] allocated to such
Terminated Product as are in the remaining term of the then-current Development
Plan and Budget. Without limiting the foregoing, it is understood that CG shall
have no obligation under Section 6.1 to reimburse or credit Development Costs
incurred by JT with respect to such Terminated Product after the date of such a
notice of termination. It is further understood and agreed that if this
Agreement is terminated pursuant to an event described in this
Section 19.4.2(b)(ii), CG shall have the right to use amounts received under
this Section 19.4.2(b)(ii) as CG deems fit in its sole discretion, and shall
have no further obligation with respect to such amounts. Notwithstanding the
foregoing, within ninety (90) days after the expiration of the Post-Termination
Period, CG shall provide JT an accounting of the amounts incurred by CG during
the Post-Termination Period related to the subject matter of clauses (A) through
(C) above; and to the extent the amount paid by JT pursuant to clauses (A)
through (C) of this Section 19.4.2(b)(ii) above (aa) exceeds [*] of such amount
incurred by CG with respect thereto plus the Reserve Amount, CG shall refund to
JT such excess amount or (bb) is deficient of [*] of such amount incurred by CG
with respect thereto plus the Reserve Amount, JT shall pay to CG such shortfall.
Together with such accounting, CG shall provide JT the calculation of the
Reserve Amount, if any, and reasonable supporting documentation therefor. In
addition, within ninety (90) days after no further non-cancelable commitments
exist under clause (B) above, CG shall provide JT an accounting of the amounts
incurred by CG after the expiration of the Post-Termination Period with respect
to non-cancelable commitments under clause (B) above, and to the extent that the
Reserve Amount exceeds (cc) exceeds [*] of such amount incurred by CG with
respect thereto, CG shall refund to JT such excess amount or (dd) is deficient
of [*] of such amount incurred by CG with respect thereto, JT shall pay to CG
such shortfall. For purposes of the foregoing, it is understood that with
respect to CG FTEs the FTE rate therefor shall be the FTE rate in effect as of
the date of notice of termination for a termination event described in this
Section 19.4.2(b)(ii). For purposes of this Section 19.4.2(b)(ii), a clinical
trial shall be deemed to be "ongoing during the Post-Termination Period" if the
Development Committee had made the decision to undertake such clinical trial but
such clinical trial was not Completed as of the beginning of the
Post-Termination Period.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

19.4.3 [*] and Event Payments. Notwithstanding anything herein to the contrary,
JT shall not be obligated to pay any payment otherwise payable under
Section 6.2.2 as a result of occurrence of an Event or under Section 6.4 as the
result of occurrence of the [*] or Event occurs after (i) a termination notice
is properly given by JT pursuant to Section 19.3.1 above or (ii) a termination
pursuant to Section 19.3.5 above. Similarly, in the event that JT terminates
this Agreement with respect to a particular Collaboration Product in accordance
with Section 19.3.2 above or terminates this Agreement with respect to a
particular Collaboration Product on a world-wide basis in accordance with
Section 19.3.3 or 19.3.4, JT shall not be obligated to pay any payment under
Section 6.2.2 above as the result of occurrence of an Event with respect to such
terminated Collaboration Product if the Event occurs more than thirty (30) days
after a notice of such termination is properly given by JT pursuant to
Section 19.3.2.

19.4.4 Survival. Articles 1, 17, 18, 19, 20 and 21 and Sections 10.5, 14.1,
14.2.1 and 14.2.2 shall survive the expiration and any termination of this
Agreement; and Section 7.1, and the licenses under Article 13 with respect to CG
Technical Information and JT Technical Information (but not CG Patent or JT
Patents) shall survive the expiration but not an earlier termination (except as
provided below) of this Agreement. Except as otherwise provided in this
Section 19.4.4 below, for a period of [*] after the termination, but not
expiration, of this Agreement for any reason, JT shall not disclose Data to any
third party. In addition, the following provisions shall survive termination of
this Agreement in the events set forth below:

(a) Certain Terminations. In the event of a termination of this Agreement
pursuant to Section 19.2.1 or 19.3.1: (i) JT shall assign or cause to be
assigned to CG (or if not so assignable, JT shall take all reasonable actions to
make available to CG) all regulatory filings and registrations (including MAAs
and Marketing Approvals) with respect to the Agreement Products that have been
filed or made by or under authority of JT, in each case such assignment (or
availability) shall be made within thirty (30) days after the notice of
termination; (ii) without limiting any other provisions of this Section 19.4.4,
CG's rights and JT's obligations (but not JT's rights or CG's obligations) under
Sections 5.1.1, 7.1, 7.2 and 7.3 shall survive; (iii) CG shall have an
irrevocable, exclusive, worldwide license, with the right to grant and authorize
sublicenses, under the JT Technology and any trademarks owned by JT and used by
JT in association with the Agreement Products (excluding the Japan Tobacco trade
name) to make, use, sell, import and otherwise exploit products within the Field
(as defined in Section 1.24, without regard to any modifications pursuant to
Section 6.1.6(b)(ii)(A) or Section 19.3.2 above); provided that CG shall
reimburse JT [*] of amounts payable by JT to third parties under Third Party
Agreements existing as of the notice of termination as a result of CG's exercise
of the license granted under this clause (iii); and (iv) without limiting the
foregoing, JT's obligations under Section 4.7 above shall continue for a period
of two (2) years after the effective date of such termination, provided that JT
shall have the right to complete human clinical trials then being conducted by
JT that were Initiated under the Development Program but not completed during
the term of the Agreement. The license granted under clause (iii) shall include
the right to enforce proprietary rights included within the JT Technology to the
extent necessary for the manufacture, use or sale of a product in the Field, and
JT shall cooperate fully with CG in connection with such enforcement, including
without limitation by joining as a nominal party plaintiff if such joining is
necessary for standing purposes, and otherwise in enabling CG to commercialize
(directly or through a third party) products within the Field. From and after
the date of a notice of termination in the events described in this
Section 19.4.4(a), CG shall have no further obligations under this Agreement
beyond those obligations that survive termination in such events as specified in
this Section 19.4.4. In the event of a termination described in this
Section 19.4.4(a), notwithstanding Section 17.3 above, CG may use and distribute
without limitations the data and items described therein (including without
limitation, the Data, but without limiting any other rights expressly granted to
CG in this Agreement with respect to the Data.)




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(b) Product-by-Product. In the event of a termination by JT of this Agreement
for any particular Collaboration Product pursuant to Section 19.3.2 (for
purposes of this Section 19.4.4(b), the "Terminated Product"), the Terminated
Product shall cease to be a Collaboration Product for purposes of this
Agreement. In addition, (i) JT shall assign or cause to be assigned to CG (or if
not so assignable, JT shall take all reasonable actions to make available to CG)
all regulatory filings and registrations (including MAAs and Marketing
Approvals) with respect to the Terminated Product that have been made by or
under authority of JT, in each case such assignment (or availability) shall be
made within thirty (30) days after the applicable notice of termination;
(ii) without limiting any other provisions of this Section 19.4.4(b), JT's
rights and CG's obligations (but not JT's obligations or CG's rights) under
Sections 5.1.1, 7.1, 7.2 and 7.3 shall terminate; (iii) CG shall have an
irrevocable, exclusive, worldwide license, with the right to grant and authorize
sublicenses, under the JT Technology and any trademarks owned by JT used in
association with the Terminated Product (excluding JT's trade name) to make,
use, sell, import and otherwise exploit the Terminated Product and/or
modifications thereof; provided that CG shall reimburse JT [*] of amounts
payable by JT to third parties under Third Party Agreements existing as of the
notice of termination as a result of CG's exercise of the license granted under
this clause (iii); and (iv) CG's obligations under Section 4.7 above shall
terminate with respect to the Terminated Product and any modifications thereto
(it being therefore understood that CG shall have the right (itself or together
with or through one or more third parties) to research, develop, sell, market or
distribute the Terminated Product and/or modifications thereto). The license
granted under clause (iii) shall include the right to enforce proprietary rights
included within the JT Technology to the extent necessary for the manufacture,
use or sale of the Terminated Product in the Field, and JT shall cooperate fully
with CG in connection with such enforcement, including without limitation by
joining as a nominal party plaintiff if such joining is necessary for standing
purposes, and otherwise in enabling CG to commercialize (directly or through
Marketing Distributor) the Terminated Product within the Field. From and after
the date of notice of such termination described in this Section 19.4.4(b), CG
shall have no further obligation under this Agreement with respect to the
Terminated Product (it being understood that, without limitation, CG will have
no further obligation to reimburse or credit Development Costs or Operating
Expenses incurred by JT with respect to the Terminated Product). In any event of
termination described in this Section 19.4.4(b), notwithstanding Section 17.3
above, CG may use and disclose without limitation the data and items described
therein (including without limitation, the Data, but without limiting any other
rights expressly granted to CG in this Agreement with respect to the Data) for
purposes of commercializing the Terminated Products.

(c) Launch; Inability to Sell. In the event of a termination of this Agreement
pursuant to Section 19.3.3 or 19.3.4 for any particular Collaboration Product in
a Terminated Country (as defined in Section 19.3.3 or 19.3.4, as applicable)
(for purposes of this Section 19.4.4(c), the "Terminated Product"), the
Terminated Product shall cease to be a Collaboration Product in the Terminated
Countries for purposes of this Agreement. In addition, (i) the Terminating Party
(as defined in Section 19.3.3 or 19.3.4, as applicable) shall assign or cause to
be assigned to the other party (the "Non-Terminating Party") (or if not so
assignable, the Terminating Party shall take all reasonable actions to make
available to the Non-Terminating party) all regulatory filings and registrations
(including MAAs and Marketing Approvals) with respect to the Terminated Product
in the Terminated Countries that have been made by or under authority of the
Terminating Party, in each case such assignment (or availability) shall be made
within thirty (30) days after the applicable notice of termination; (ii) the
Non-Terminating Party shall have an irrevocable, exclusive license, with the
right to grant and authorize sublicenses, under the Terminating Party's
Technology (i.e., the JT Technology or the CG Technology, as the case may be)
and any trademarks owned by Terminating Party used in association with the
Terminated Product in the Terminated Countries (excluding the Terminating
Party's trade name) to make, use, sell, import and otherwise exploit the
Terminated Product and/or modifications thereof in the Terminated Countries;
provided that the Non-Terminating Party shall reimburse the Terminating Party
[*] of amounts payable by the Terminating Party to third parties under Third
Party Agreements existing as of the notice of termination as a result of the
Non-Terminating Party's exercise of the license granted under this clause (ii);
and (iii) the Non-Terminating Party's obligations under Section 4.7 above shall
terminate with respect to the Terminated Product and any modifications thereto
in the Terminated Countries (it being therefore understood that the
Non-Terminating Party shall have the right (itself or together with or through
one or more third parties) to research, develop, sell, market or distribute the
Terminated Product and/or modifications thereto in the Terminated Countries).
The license granted under clause (ii) shall include the right to enforce
proprietary rights included within the Terminating Party's Technology to the
extent necessary for the manufacture, use or sale of the Terminated Product in
the Field in the Terminated Countries, and the Terminating Party shall cooperate
fully with the Non-Terminating Party in connection with such enforcement,
including without limitation by joining as a nominal party plaintiff if such
joining is necessary for standing purposes, and otherwise in enabling the
Non-Terminating Party to commercialize (directly or through Marketing
Distributor) the Terminated Product within the Field in the Terminated
Countries. In addition, with respect to a termination under Section 19.3.3 or
19.3.4, the Non-Terminating Party shall pay to the Terminating Party a royalty
on the Non-Terminating Party's Net Sales of the Terminated Product(s) for use in
the Field (as defined in Section 1.24, without regard to any modifications
pursuant to Section 6.1.6(b)(ii)(A) or Section 19.3.2 above) in the Terminated
Countries; such royalty shall be negotiated in good faith based upon the extent
to which the Terminating Party's Patents (i.e., the JT Patents or the CG
Patents, as the case may be) cover such products subject to such royalty, the
extent to which the Terminating Party's payments under this Agreement directly
benefited the Terminated Product and the extent to which such royalty would
increase the total royalties payable to the Terminating Party and third parties
with respect to the Terminated Product to the point that the Non-Terminating
Party would not be able to commercialize the Terminated Product (itself or
through a third party) at a reasonable rate of return. It is understood,
however, that any such royalty will take into account that the Non-Terminating
Party and third parties acting under its authority may bear additional risk that
the Terminating Party was unwilling to bear with respect to the Terminated
Products. If the Terminating Party and Non-Terminating Party are unable to agree
on the amount of such royalty, it shall be determined in accordance with
Section 20.3.1 below. In any event of termination described in this
Section 19.4.4(c), notwithstanding Section 17.3 above, the Non- Terminating
Party may use and disclose without limitation the data and items described
therein (including without limitation, the Data, but without limiting any other
rights expressly granted to the Non-Terminating Party in this Agreement with
respect to the Data) for purposes of commercializing the Terminated Products in
the Terminated Countries in the Field.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(d) Material Non-Performance. In the event of any Material Non-Performance by a
party, the other party shall, without reasonable delay following discovery of
such Material Non-Performance, notify the defaulting party in writing, and the
parties shall consult with each other in good faith to endeavor to agree upon
the most effective means to cure such Material Non- Performance and, if
necessary, to effect a remedy in favor of the non-defaulting party for the
consequences of such Material Non-Performance by the defaulting party
(collectively, the "Resolution"). In the event (i) the parties are unable to
agree upon Resolution, or (ii) the defaulting party, in the exercise of
reasonable diligence shall have been unable to remedy such Material
Non-Performance, then in either such event the remedy of the non-defaulting
party with respect to the Material Non-Performance by the defaulting party shall
be determined by arbitration pursuant to Section 20.2 hereof, and the
arbitrators shall be authorized to fashion such remedy, including equitable
relief, which may include termination of this Agreement in whole or in part, as
the arbitrators shall determine appropriate, except that termination of this
Agreement in whole shall only be the remedy of last resort.

ARTICLE 20
DISPUTE RESOLUTION



20.1 Disputes.  If the Development Committee, or parties, are unable to resolve
any dispute between them arising out of this Agreement, either party may, by
written notice to the other, have such dispute referred to the Chief Executive
Officer of CG and the head of JT's pharmaceutical business, for attempted
resolution by good faith negotiations within thirty (30) days after such notice
is received. Unless otherwise mutually agreed, the negotiations between the
designated officers should be conducted by telephone, with three (3) days and
times within the period stated above offered by the designated officer of JT to
the designated officer of CG for consideration.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

20.2 Full Arbitration.  Except as otherwise expressly set forth in Section 20.3
below, any dispute, controversy or claim arising out of or relating to the
validity, construction, enforceability or performance of this Agreement,
including disputes relating to alleged breach or termination of this Agreement
shall be settled by binding arbitration in the manner described in this
Section 20.2. The arbitration shall be conducted pursuant to the Commercial
Rules and Supplementary Procedures for Large, Complex Disputes of the American
Arbitration Association then in effect. Notwithstanding those rules, the
following provisions shall apply to the arbitration hereunder:

20.2.1 Arbitrators. The arbitration shall be conducted by a single arbitrator;
provided that at the request of either party, the arbitration shall be conducted
by a panel of three (3) arbitrators, with one (1) arbitrator chosen by each of
CG and JT and the third appointed by the other two (2) arbitrators. If the
parties are unable to agree upon a single arbitrator, or the third arbitrator in
case of a panel of three (3), such single or third arbitrator (as the case may
be) shall be appointed in accordance with the rules of the American Arbitration
Association. In any event, the arbitrator or arbitrators selected in accordance
with this Section 20.2.1 are referred to herein as the "Panel" and shall be
comprised of independent experts in worldwide business development in the
biotechnology industry, unless otherwise agreed.

20.2.2 Proceedings. Except as otherwise provided herein, the parties and the
arbitrators shall use their best efforts to complete the arbitration within one
(1) year after the appointment of the Panel under Section 20.2.1 above, unless a
party can demonstrate to the Panel that the complexity of the issues or other
reasons warrant the extension of one or more of the time tables. In such case,
the Panel may extend such time table as reasonably required. The Panel shall, in
rendering its decision, apply the substantive law of the State of California,
without regard to its conflicts of laws provisions, except that the
interpretation of and enforcement of this Article 20 shall be governed by the
U.S. Federal Arbitration Act. The proceeding shall be conducted in English and
shall take place in New York, New York. All pleadings and written evidence shall
be in the English language. Any written evidence in a language other than
English shall be submitted in English translation accompanied by the original or
true copy thereof. The fees of the Panel shall be paid by the losing party which
party shall be designated by the Panel. If the Panel is unable to designate a
losing party, it shall so state and the fees shall be split equally between the
parties. Each party shall bear the costs of its own attorneys' and experts'
fees; provided that the Panel may in its discretion award the prevailing party
all or part of the costs and expenses incurred by the prevailing party in
connection with the arbitration proceeding. Neither party shall initiate an
arbitration hereunder unless it has attempted to resolve the matter in
accordance with Section 20.1 above.

20.3 Short Form Arbitration. 




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

20.3.1 Development Plans; Royalties; Certain Other. If the parties do not agree
upon (a) the Development Plan and Budget for any calendar year in accordance
with Section 3.1 above, or (b) whether certain intellectual property should be
applied to Collaboration Products pursuant to Section 9.6.1, or (c) the amount
of royalty under Section 19.4.4 (c) above, then such matters in issue shall be
determined by binding arbitration conducted pursuant to this Section 20.3 by one
(1) arbitrator. In such arbitration, the arbitrator shall be an independent
expert (including in the area of the dispute) in worldwide business development
in the biotechnology industry mutually acceptable to the parties. If the parties
are unable to agree on an arbitrator, the arbitrator shall be an independent
expert as described in the preceding sentence selected by the chief executive of
the New York office of the American Arbitration Association. With respect to
arbitration related to clause (a) above, each party to the arbitration shall
prepare a written report setting forth its position with respect to the
substance of the Development Plan and Budget for the upcoming year. The
arbitrator shall select one of the requested positions as his decision, and
shall not have authority to render any substantive decision other than to so
select the position of either JT or CG; provided, however, that in no event
shall any Development Plan and Budget established under this Section 20.3 exceed
the maximum amounts applicable under Section 6.1.6 above. The costs of such
arbitration shall be shared equally by the parties, and each party shall bear
its own expenses in connection with such arbitration. Any such arbitration shall
be completed within thirty (30) days following a request by any party for such
arbitration.

20.3.2 Field. Subject to Section 20.1 above, if (i) after the Full Funding Term
JT disputes CG's right to develop or otherwise commercialize a product for any
Target excluded from the Field pursuant to Section 6.1.6(b)(ii) or Section
19.3.2 above or (ii) the Terminating Party (as defined in Section 19.4.4(b) or
(c), as applicable) disputes the Non-Terminating Party's (as defined in
Section 19.4.4(b) or (c), as applicable) right to develop or otherwise
commercialize a Terminated Product pursuant to Section 19.4.4(b) or (c), JT or
the Terminating Party, as applicable shall initiate an arbitration proceeding
under this Section 20.3.2 below within sixty (60) days of its receipt of notice
from the other party that such other party intends to develop or otherwise
commercialize a product for such Target or such Terminated Product. If JT or the
Terminating Party, as applicable does not initiate such arbitration within such
sixty (60)-day period it shall have no further right to dispute the other
party's right to develop and commercialize products for such Target or such
Terminated Product. Any such dispute shall be finally settled by binding
arbitration in New York, New York under the Licensing Rules of American
Arbitration Association by a single arbitrator appointed in accordance with such
rules and the sole question before the arbitrator shall be whether the disputed
Target is within the Field or the product is within the definition of Terminated
Product. The arbitrator shall be an independent expert in the area of worldwide
business development in the biotechnology industry. THE FOREGOING REMEDY SHALL
BE JT'S OR THE TERMINATING PARTY'S, AS APPLICABLE, SOLE AND EXCLUSIVE REMEDY
WITH RESPECT TO ANY DISPUTE RELATING TO THE SCOPE OF THE FIELD UNDER
SECTION 6.1.6(b) OR SECTION 19.3.2 OR WHETHER A PARTICULAR PRODUCT IS WITHIN THE
DEFINITION OF TERMINATED PRODUCT (as defined in Section 19.4.4(b) or (c)).




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 21
MISCELLANEOUS



21.1 Governing Law.  This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with, the laws of the State of California, without reference to conflicts of
laws principles or the U.N. Convention on the Sale of Goods.



21.2 Force Majeure.  Nonperformance of any party (except for payment of amounts
due hereunder) shall be excused to the extent that performance is rendered
impossible by strike, fire, earthquake, flood, governmental acts or orders or
restrictions, or any other reason, including failure of suppliers, where failure
to perform is beyond the reasonable control of the nonperforming party. In such
event CG or JT, as the case may be, shall promptly notify the other party of
such inability and of the period for which such inability is anticipated to
continue. Without limiting the foregoing, the party subject to such inability
shall use reasonable efforts to minimize the duration of any force majeure
event.

21.3 No Implied Waivers; Rights Cumulative.  No failure on the part of CG or JT
to exercise and no delay in exercising any right under this Agreement, or
provided by statute or at law or in equity or otherwise, shall impair, prejudice
or constitute a waiver of any such right, nor shall any partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

21.4 Independent Contractors.  Nothing contained in this Agreement is intended
implicitly, or is to be construed, to constitute CG or JT as partners in the
legal sense. No party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of any
other party or to bind any other party to any contract, agreement or undertaking
with any third party.

21.5 Notices.  All notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or sent by registered or certified
mail, return receipt requested, postage prepaid; facsimile transmission (receipt
verified); or express courier service (signature required), in each case to the
respective address or fax number specified below, or such other address or fax
number as may be specified in writing to the other parties hereto:




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

JT: Japan Tobacco Inc.
JT Building
2-1 Toranomon 2-Chome
Minato-ku
Tokyo 105-8422
Japan
Attn: Vice President
Pharmaceutical Business Development
Fax: 011-81-3-5572-1449

with copy to: Holland & Knight LLP
195 Broadway
New York, New York 10007
U.S.A.
Attn: Neal N. Beaton, Esq.
Fax: (212) 385-9010

CG: Cell Genesys, Inc.
342 Lakeside Drive
Foster City, California 94404
U.S.A.
Attn: President
Fax: (650) 358-0230

with a copy to: Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
U.S.A.
Attn: Kenneth A. Clark, Esq.
Fax: (650) 493-6811

21.6 Assignment.  This Agreement shall not be assignable by either party to any
third party without the written consent of the other party hereto; except that
either party may assign this Agreement without the other party's consent to an
entity that acquires substantially all of the business or assets of the
assigning party within the Field, in each case whether by merger, transfer of
assets, or otherwise. Upon a permitted assignment of this Agreement, all
references herein to the assigning party shall be deemed references to the party
to whom the Agreement is so assigned.

21.7 Modification.  No amendment or modification of any provision of this
Agreement shall be effective unless in writing signed by both parties hereto. No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by both parties hereto.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

21.8 Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction. In the event a party seeks to avoid a provision of this Agreement
by asserting that such provision is invalid, illegal or otherwise unenforceable,
the other party shall have the right to terminate this Agreement upon sixty (60)
days' prior written notice to the asserting party, unless such assertion is
eliminated and cured within such sixty (60)-day period. Any termination in
accordance with the foregoing sentence shall be deemed a termination pursuant to
Section 19.3.1 if the asserting party is JT, or pursuant to Section 19.2.2 (for
Material Non-Performance by CG) if the asserting party is CG.

21.9 Publicity.  Each of the parties hereto agrees not to disclose to any third
party the financial terms of this Agreement without the prior written consent of
the other party hereto, except to advisors, investors and others on a
need-to-know basis under circumstances that reasonably ensure the
confidentiality thereof, or to the extent required by law. Notwithstanding the
foregoing, the parties shall agree upon a press release to announce the
execution of this Agreement, together with a corresponding Question & Answer
outline for use in responding to inquiries about the Agreement; thereafter, JT
and CG may each disclose to third parties the information contained in such
press release and Question & Answer outline without the need for further
approval by the other.

21.10 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together, shall
constitute one and the same instrument.

21.11 Headings.  Headings used herein are for convenience only and shall not in
any way affect the construction of or be taken into consideration in
interpreting this Agreement.

21.12 Patent Marking.  CG and JT agree to mark and have their Affiliates and
Marketing Distributor mark all patented Collaboration Products they sell or
distribute pursuant to this Agreement in accordance with the applicable patent
statutes or regulations in the country or countries of manufacture and sale
thereof.

21.13 Export Laws.  Notwithstanding anything to the contrary contained herein,
all obligations of CG and JT are subject to prior compliance with United States
and foreign export regulations and such other United States and foreign laws and
regulations as may be applicable, and to obtaining all necessary approvals
required by the applicable agencies of the governments of the United States and
foreign jurisdictions. CG and JT shall cooperate with each other and shall
provide assistance to the other as reasonably necessary to obtain any required
approvals.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

21.14 Review by Fair Trade Commission.  JT agrees to file this Agreement, if
required by applicable Japanese law, with the Japanese Fair Trade Commission
(the "JFTC"), and shall provide to CG an English translation of all
notifications filed in connection with this Agreement promptly after filing. If
the JFTC advises or recommends the amendment or deletion of any terms and
conditions of, or any addition to, this Agreement, JT shall immediately inform
CG of such advice or recommendation and the parties shall negotiate in good
faith to modify this Agreement in accordance with such advice or recommendation.
Notwithstanding the provisions of Section 21.8, if within thirty (30) days after
receipt of a written recommendation from the JFTC, the parties do not reach
agreement, either party may terminate this Agreement without incurring any
further liability or obligation.

21.15 Language.  This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall not be binding on the parties hereto. All communications and
notices to be made or given pursuant to this Agreement shall be in the English
language.

21.16 Entire Agreement.  This Agreement (including the Exhibits hereto) and the
separate Prostate Memorandum, constitute the entire agreement, both written or
oral, with respect to the subject matter hereof, and supersedes all prior or
contemporaneous understandings or agreements, whether written or oral, between
CG and JT with respect to such subject matter, including without limitation the
GVAX™ Agreement entered into by and between the parties dated as of December 18,
1998 and Amendment No. 1 to GVAX™ Agreement entered into by and between the
parties dated as of December 29, 2000.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in duplicate originals as of the date first above
written.

JAPAN TOBACCO INC.

By:__________________________

Takashi Kato
Member of the Board
Executive Vice President
Pharmaceutical Division

CELL GENESYS, INC.

By:__________________________

Robert H. Tidwell
Vice President of Corporate Development




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 1.3.1

CG PATENTS

 

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 1.3.1(a)

ADDITIONAL CG PATENTS

 

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 1.8

CLINICAL REPORT FORM

[*]

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 1.22

EUROPE

Albania

Andorra

Armenia

Austria

Azerbaijan

Belarus

Belgium

Bosnia and Herzegovina

Bulgaria

Croatia

Cypress

Czech Republic

Denmark

Estonia

Finland

France

Georgia

Germany

Greece

Hungary

Iceland

Ireland

Italy

Latvia

Liechtenstein

Lithuania

Luxembourg

Macedonia

Malta

Moldova

Monaco

Montenegro

Netherlands

Norway

Poland

Portugal

Romania

Russia

San Marino

Serbia

Slovakia

Slovenia

Spain

Sweden

Switzerland

Turkey

Ukraine

United Kingdom

Vatican City

 




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 1.53

SUBJECT PATENTS

 

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 1.56

CG'S THIRD PARTY AGREEMENTS

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 1.56(a)

CG'S ADDITIONAL THIRD PARTY AGREEMENTS

 

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 3.3

INITIAL DEVELOPMENT PLAN AND BUDGET

 

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 6.1.1

FTE RATE CALCULATION

 

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 6.5

CREDIT AGREEMENT

 

[Attached]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

CREDIT FACILITY AGREEMENT

This CREDIT FACILITY AGREEMENT ("Credit Agreement"), dated as of _____________,
is entered into by and between:

(1) Japan Tobacco Inc. ("Lender"); and

(2) Cell Genesys, Inc. ("Borrower").

BACKGROUND

A. Borrower and Lender have entered into that certain GVAX™ Agreement to which
this Exhibit 6.4 is attached (the "GVAX Agreement"), pursuant to which Lender is
to provide to Borrower a credit facility.

B. Borrower and Lender wish to set forth their agreements with respect to such
credit facility.

NOW THEREFORE, for and in consideration of the covenants, conditions,
undertakings and premises set forth herein, the parties agree as follows:

ARTICLE 1
INTERPRETATION



1.1 Definitions. Unless otherwise indicated in this Credit Agreement, each
capitalized term set forth in Schedule 1, when used in this Credit Agreement,
shall have the respective meaning given to that term in Schedule 1 or in the
provision of this Credit Agreement referenced in Schedule 1. Each capitalized
term used and not otherwise defined in this Credit Agreement shall have the
meaning given to that term in the GVAX Agreement.



1.2 GAAP. Unless otherwise indicated in this Credit Agreement, all accounting
terms used in this Credit Agreement and the other Credit Documents shall be
construed, and all accounting and financial computations hereunder or thereunder
shall be computed, in accordance with GAAP.



1.3 Construction. This Credit Agreement and the other Credit Documents are the
result of negotiations among, and have been reviewed by, Borrower, Lender and
their respective counsel. Accordingly, this Credit Agreement and the other
Credit Documents shall be deemed to be the product of all parties hereto, and no
ambiguity shall be construed in favor of or against Borrower or Lender.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.4 Calculation of Interest and Fees. All calculations of interest and fees
under this Credit Agreement and the other Credit Documents for any period shall
include the first day of such period and exclude the last day of such period.



ARTICLE 2
ADVANCES



2.1 Terms. Subject to the terms and conditions of this Credit Agreement, Lender
agrees to advance to Borrower from time to time, such sums as Borrower may
request (the "Advances"), but which shall not exceed the Commitment. Each
Advance shall be made and used to pay Later Stage Development Costs with respect
to a specific Collaboration Product. Advances shall be made in U.S. dollars or
Japanese yen (as requested by Borrower) in same day or immediately available
funds. Each Advance denominated in U.S. dollars shall be in an amount equal to
at least U.S. [*] or any integral multiple of U.S. [*] in excess thereof and
shall be made [*] days after receipt by Lender of a Notice of Borrowing in the
form of Schedule 2. Each Advance denominated in Japanese yen shall be in an
amount equal to at least [*]or any integral multiple of [*] in excess thereof
and shall be made [*] days after delivery to Lender of a Notice of Borrowing.



2.2 Payment of Principal. If not paid earlier, the outstanding principal balance
of all Advances with respect to a Collaboration Product shall be due and payable
to Lender on the Termination Date with respect to Advances relating to such
Collaboration Product.



2.3 Interest. Interest on the outstanding principal balance of each Advance
while such Advance is outstanding shall accrue at the Applicable Prime Rate in
effect on the date of such Advance. All accrued and unpaid interest on an
Advance shall compound on an annual basis. Accrued interest on each Advance or
portion thereof shall be due and payable to Lender at the time of each repayment
of principal on such Advance.



2.4 Other Payment Terms.



(a) Place and Manner. Borrower shall make all payments due to Lender by wire
transfer in lawful money of the United States with respect to Advances
denominated in U.S. dollars and in lawful money of Japan with respect to
Advances denominated in Japanese yen. Such payments shall be in same day or
immediately available funds according to such wire instructions as Lender shall
supply to Borrower from time to time.

(b) Date. Whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

2.5 Promissory Note. The Obligations of Borrower to Lender hereunder shall be
evidenced by a promissory note in the form of Schedule 3 hereto (the "Note") and
the amounts of the Advances hereunder, interest due with respect thereto, and
repayments and payments thereof shall be recorded on the records of Lender and
Borrower.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

2.6 Security. The Obligations under this Credit Agreement and the Note shall be
secured by a security agreement in the form of Schedule 4 hereto (the "Security
Agreement").

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BORROWER

3.1 To induce Lender to enter into this Credit Agreement and to make Advances
hereunder, Borrower represents and warrants to Lender as follows:



3.2 Due Incorporation, Qualification, etc.. Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted and (iii) is duly
qualified to do business and in good standing as a foreign corporation in each
jurisdiction where the failure to be so qualified or licensed could reasonably
be expected to have a material adverse impact on Borrower.



3.3 Authority. The execution, delivery and performance by Borrower of each
Credit Document to be executed by Borrower and the consummation of the
transactions contemplated thereby (i) are within the power of Borrower and
(ii) have been duly authorized by all necessary actions on the part of Borrower.



3.4 Enforceability. Each Credit Document executed, or to be executed, by
Borrower has been, or will be, duly executed and delivered by Borrower and
constitutes, or will constitute, a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors' rights generally and general
principles of equity.



3.5 Non-Contravention. The execution and delivery by Borrower of the Credit
Documents and the performance and consummation of the transactions contemplated
thereby do not and will not (i) violate the Certificate of Incorporation or
Bylaws of the Borrower or any material judgment, order, writ, decree, statute,
rule or regulation applicable to Borrower; (ii) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which
Borrower is a party or by which it is bound; or (iii) result in the creation or
imposition of any lien (other than the lien granted under the Security
Agreement) upon any property, asset or revenue of Borrower or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to Borrower, its business or
operations, or any of its assets or properties.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

3.6 Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person is
required in connection with the execution and delivery of the Credit Documents
by Borrower and the performance and consummation of the transactions
contemplated thereby.



3.7 Other Regulations. Borrower is not subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 1935,
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code or to any federal or state statute or regulation limiting its ability to
incur Indebtedness.



3.8 Financial Statements. The financial statements of Borrower which have been
delivered to Lender pursuant to Section 5.1, (i) are in accordance with the
books and records of Borrower and have been prepared in conformity with GAAP;
and (ii) fairly present in all material respects the consolidated financial
position of Borrower as of the dates presented therein and the results of
operations, changes in financial positions or cash flows, as the case may be,
for the periods presented therein.



3.9 Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of
Borrower, threatened against Borrower or Borrower's Affiliates at law or in
equity in any court or before any other governmental authority which (i) could
reasonably be expected to have a material adverse impact on Borrower or
(ii) seeks to enjoin, either directly or indirectly, the execution, delivery or
performance by Borrower of the Credit Documents or the transactions contemplated
thereby.



ARTICLE 4
CONDITIONS



41. Conditions to Effectiveness. The effectiveness of this Credit Agreement is
subject to the prior satisfaction or waiver of the conditions set forth in this
Section 4.1.



(a) Borrower shall have duly executed and delivered to Lender:



(i) this Credit Agreement;



(ii) the Note; and



(iii) the Security Agreement and all deliveries contemplated thereby.



(b) Borrower shall have delivered to Lender all UCC-1 financing statements and
other documents and instruments which Lender may reasonably request to perfect
its security interest in the collateral described in the Security Agreement.



(c) Borrower shall have caused to be delivered to Lender an opinion of counsel
in substantially the form of Schedule 5 hereto.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

4.2 Conditions to Advances. Lender's obligation to make each Advance is subject
to the prior satisfaction or waiver of all the conditions set forth in this
Section 4.2.



(a) The representations and warranties made by Borrower in Article 3 hereof and
in the Security Agreement shall be true and correct as of the date on which each
Advance is made and after giving effect to the making of the Advance. The
submission by Borrower to Lender of a request for an Advance shall be deemed to
be a certification by the Borrower that as of the date of borrowing, the
representations and warranties made by Borrower in Article 3 hereof are true and
correct.



(b) No Event of Default or Default has occurred or is continuing.



(c) The total aggregate principal amount of outstanding Advances does not exceed
the Commitment.



(d) The date of such Advance shall not occur after:



(i) Lender has provided a notice of termination of the GVAX Agreement to
Borrower in accordance with Section 19.3.1 of the GVAX Agreement;



(ii) either Lender or Borrower has provided notice of termination with respect
to the applicable Collaboration Product to the other party in accordance with
Section 19.3.2 or 19.3.3 of the GVAX Agreement;



(iii) Lender has notified Borrower that Borrower is in material breach under
Section 19.2 of the GVAX Agreement, where such breach exists and remains
uncured; or



(iv) there has been a notice of termination or material breach (which remains
uncured) provided pursuant to any other material agreement between Borrower or
its Affiliates and Lender or its Affiliates relating to the Development Program
or other activities under the GVAX Agreement, with respect to the applicable
Collaboration Product.

(e) The GVAX Agreement shall not have been assigned by Borrower to a third party
with annual revenues in excess of [*] pursuant to Section 21.6 of the GVAX
Agreement nor has Borrower become a subsidiary of any such third party with
annual revenues in excess of [*].



(f) Borrower has not failed to pay any material Indebtedness (excluding
Obligations) owed by Borrower on the date due where such failure continued for
[*] Business Day after Borrower's receipt of written notice thereof.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ARTICLE 5
COVENANTS



5.1 Financial Information. While any Advances are outstanding under this Credit
Agreement, Borrower will deliver to Lender (a) as soon as available and in any
event within 120 days after the end of each fiscal year of the Borrower a
consolidated balance sheet of Borrower and its subsidiaries as of the end of
such fiscal year and the related consolidated statements of operations,
stockholders' equity and cash flows for such fiscal year, all reported on by an
independent public accountant of nationally recognized standing and (b) as soon
as available and in any event within 60 days after the end of each of the first
three quarters of each fiscal year of Borrower  an unaudited consolidated
financial report for such quarter; provided that the foregoing shall be deemed
satisfied for any fiscal year or quarter, as the case may be, upon delivery by
Borrower to Lender promptly after filing of the report which Borrower files with
the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.



5.2 Maintenance of Properties. Borrower will cause all properties used or useful
in the conduct of its business to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment and will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of Borrower may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, that nothing in this
Section 5.2 shall prevent Borrower from discontinuing the operation or
maintenance of any of such properties if such discontinuance is, in the judgment
of Borrower, desirable in the conduct of its business.



5.3 Payment of Taxes and Other Claims. Borrower will pay or discharge, or cause
to be paid or discharged, before the same may become delinquent, (i) all taxes,
assessments and governmental charges levied or imposed upon Borrower or upon the
income, profits or property, of Borrower, and (ii) all claims for labor,
materials and supplies which, if unpaid, might by law become a lien or charge
upon the property of Borrower; provided however, that Borrower shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim (A) if the failure to do so will not, in the
aggregate, have a material adverse impact on Borrower, or (B) if the amount,
applicability or validity is being contested in good faith by appropriate
proceedings and has been bonded or a reserve has been established on Borrower's
books to the extent required in accordance with GAAP.



5.4 Affiliate Transactions. Borrower shall not enter into any contractual
obligation with any Affiliate (other than a subsidiary) or engage in any other
transaction with any Affiliate (other than a subsidiary) except upon terms at
least as favorable to Borrower as an arms-length transaction with unaffiliated
Persons.



5.5 Inspection Rights. Lender and its representatives shall have the right to
inspect Borrower's records with respect to the Advances and the Later Stage
Development Costs on which Advances are utilized upon reasonable prior notice
and during regular business hours.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

5.6 Dividends. Borrower shall not (i) pay any cash dividends or make any
distributions of assets to any holder of its equity securities; or (ii) set
apart any sum for any such purpose; it being understood, that the foregoing
shall not prevent Borrower from distributing a dividend payable solely in the
form of its equity securities to its existing holders of equity securities.



ARTICLE 6
EVENTS OF DEFAULT



6.1 Events of Default. The occurrence of any of the following shall constitute
an "Event of Default" under this Credit Agreement and the Note:



(a) Failure to Pay. Borrower shall fail to pay (i) the principal amount of all
outstanding Advances on the Termination Date hereunder; (ii) any interest,
Obligation or other payment required under the terms of this Credit Agreement or
any other Credit Document on the date due and such failure shall continue for
[*] Business Days after Borrower's receipt of Lender's written notice thereof to
Borrower; or (iii) any Indebtedness (excluding Obligations) owed by Borrower to
Lender on the date due and such failure shall continue for [*] Business Days
after Borrower's receipt of Lender's written notice thereof to Borrower; or



(b) Breaches of Covenants. Borrower shall fail to observe or perform any
covenant, obligation, condition or agreement contained in this Credit Agreement
or the other Credit Documents (other than those specified in Section 6.1(a))
and such failure shall continue for fifteen (15) days after notice by Lender to
Borrower of such failure; or



(c) Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or



(d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Borrower or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
[*] calendar days of commencement; or






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(e) Judgments. A final judgment or order for the payment of money in excess of
[*] (exclusive of amounts covered by insurance issued by an insurer not an
affiliate of Borrower) shall be rendered against Borrower and the same shall
remain undischarged for a period of [*] days during which execution shall not be
effectively stayed.



6.2 Rights of Lender upon Default.



(a) Acceleration. Upon the occurrence or existence of any Event of Default
described in Sections 6.1(c) and 6.1(d), automatically and without notice or, at
the option of Lender, upon the occurrence of an Event of Default described in
Sections 6.1(a) or 6.1(b), all outstanding Obligations payable by Borrower
hereunder shall become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the other Credit Documents to the
contrary notwithstanding.



(b) Cumulative Rights, etc.. The rights, powers and remedies of Lender under
this Credit Agreement shall be in addition to all rights, powers and remedies
given to Lender by virtue of any applicable law, rule or regulation of any
Governmental Authority, any transaction contemplated thereby or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Lender's rights
hereunder.



ARTICLE 7
MISCELLANEOUS

7.1 Governing Law. This Credit Agreement and each of the other Credit Documents
and any dispute arising from the performance or breach hereof or thereof shall
be governed by and construed and enforced in accordance with, the laws of the
State of California, without reference to conflicts of laws principles.



7.2 Set-off. In addition to any rights and remedies of Lender provided by law,
Lender shall have the right, without prior notice to Borrower, any such notice
being expressly waived by Borrower to the extent permitted by applicable law,
upon the occurrence and during the continuance of a Default or an Event of
Default, to set-off and apply against any Indebtedness, whether matured or
unmatured, of Borrower to Lender (including, without limitation, the
Obligations), any amount owing from Lender to Borrower. The aforesaid right of
set-off may be exercised by Lender against Borrower or against any trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of Borrower or against
anyone else claiming through or against Borrower or such trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by Lender prior to the occurrence
of a Default or an Event of Default. Lender agrees promptly to notify Borrower
after any such set-off and application made by Lender.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

7.3 No Implied Waivers; Rights Cumulative. No failure on the part of Lender or
Borrower to exercise and no delay in exercising any right under this Credit
Agreement or any of the other Credit Documents, or provided by statute or at law
or in equity or otherwise, shall impair, prejudice or constitute a waiver of any
such right, nor shall any partial exercise of any such right preclude any other
or further exercise thereof or the exercise of any other right.



7.4 Independent Contractors. Nothing contained in this Credit Agreement or any
of the other Credit Documents is intended implicitly, or is to be construed, to
constitute Lender or Borrower as partners in the legal sense. No party hereto
shall have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of any other party or to bind any other
party to any contract, agreement or undertaking with any third party.



7.5 Notices. Except as otherwise provided herein, all notices, requests and
other communications hereunder shall be in writing and shall be personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid; facsimile transmission (receipt verified); or express courier
service (signature required), in each case to the respective address or fax
number specified below, or such other address or fax number as may be specified
in writing to the other parties hereto. All such notices and communications
shall be effective (a) when sent by overnight service of recognized standing, on
the Business Day following the deposit with such service; (b) when mailed by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the applicable governmental postal service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when telecopied, upon
confirmation of receipt; provided, however, that any notice delivered to Lender
under Article 2 shall not be effective until received by Lender.



Lender:

Japan Tobacco Inc.
JT Building
2-1 Toranomon 2-Chome
Minato-ku
Tokyo 105-8422
Japan
Attn: Vice President
Pharmaceutical Business Development
Fax: 011-81-3-5572-1449

with copy to:

Gilbert, Segall and Young LLP
430 Park Avenue
New York, New York 10022-3592
U.S.A.
Attn: Neal N. Beaton, Esq.
Fax: (212) 644-4051

Borrower:

Cell Genesys, Inc.
342 Lakeside Drive
Foster City, California 94404
U.S.A.
Attn: President
Fax: (650) 358-0230

with copy to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
U.S.A.
Attn: Kenneth A. Clark, Esq.
Fax: (650) 493-6811




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

7.6 Assignment. This Credit Agreement and the other Credit Documents shall not
be assignable by either party to any third party without the written consent of
the other party hereto; except that (i) either party may assign this Credit
Agreement together with the other Credit Documents without the other party's
consent in connection with the assignment of the GVAX Agreement to an entity
that acquires substantially all of the business or assets of the assigning party
within the Field, in each case whether by merger, transfer of assets, or
otherwise and (ii) Lender may assign any rights to the payment of money arising
hereunder. Upon a permitted assignment of this Credit Agreement, all references
herein to the assigning party shall be deemed references to the party to whom
this Credit Agreement is so assigned. This Credit Agreement and the other Credit
Documents shall be binding upon and inure to the benefit of Borrower, Lender and
their respective successors and permitted assigns.



7.7 Modification. No amendment or modification of any provision of this Credit
Agreement or any other Credit Document shall be effective unless in writing
signed by both of the parties hereto. No provision of this Credit Agreement or
any other Credit Document shall be varied, contradicted or explained by any oral
agreement, course of dealing or performance or any other matter not set forth in
an agreement in writing and signed by both of the parties.



7.8 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.



7.9 No Third Party Rights. Nothing expressed in or to be implied from this
Credit Agreement or any other Credit Document is intended to give, or shall be
construed to give, any Person, other than the parties hereto and thereto and
their permitted successors and assigns, any benefit or legal or equitable right,
remedy or claim under or by virtue of this Credit Agreement or any other Credit
Document.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

7.10 Counterparts. This Credit Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together, shall constitute one and the same instrument.



7.11 Headings. Headings used herein are for convenience only and shall not in
any way affect the construction of or be taken into consideration in
interpreting this Credit Agreement.



7.12 Language. This Credit Agreement and the other Credit Documents are in the
English language only, which language shall be controlling in all respects, and
all versions hereof in any other language shall not be binding on the parties
hereto. All communications and notices to be made or given pursuant to this
Credit Agreement or the other Credit Documents shall be in the English language.



7.13 Entire Agreement. This Credit Agreement (including the Schedules hereto)
and the other Credit Documents together with the GVAX Agreement (including the
Exhibits thereto) constitute the entire agreement, both written or oral, with
respect to the subject matter hereof, and supersede all prior or contemporaneous
understandings or agreements, whether written or oral, between Lender and
Borrower with respect to such subject matter. It is understood that this Credit
Facility Agreement and the GVAX Agreement are independent, and the termination
of this Credit Facility Agreement or the GVAX Agreement shall not affect the
other.



7.14 Disputes. All disputes and controversies arising hereunder shall be
resolved in the manner provided in Article 20 of the GVAX Agreement.



 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered in duplicate originals as of the date first above
written.

JAPAN TOBACCO INC. ("Lender")

 

By:

Name:

Title:

 

 

CELL GENESYS, INC. ("Borrower")

 

By:

Name:

Title:




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

SCHEDULE 1

DEFINITIONS

a. "Advances" shall have the meaning set forth in Section 2.1 of this Credit
Agreement.



b. "Applicable Prime Rate" shall mean, with respect to Advances in U.S. dollars,
the rate per annum which is quoted as the "Prime Rate" for the United States in
the "Money Rates" column of The Wall Street Journal (U.S., Western Edition), and
with respect to Advances in Japanese yen, the rate per annum which is quoted as
the rate for Japan in the "Foreign Prime Rates" section of the "Money Rates"
column of The Wall Street Journal (U.S., Western Edition), in each case, on the
date such Advance is made. All computations of interest shall be based on a year
of 365 days and actual days elapsed.



c. "Business Day" shall mean any day on which commercial banks are not
authorized or required to close in San Francisco, California or Tokyo, Japan.



d. "Commitment" shall mean an amount equal to the lesser of (i) Thirty Million
Dollars (U.S. $30,000,000) and (ii) at any date of determination, [*] of the
cumulative amount of all Later Stage Development Costs shown under the most
recent and all previous annual Development Plans and Budgets; provided that
Advances with respect to any Collaboration Product shall not exceed [*] of the
cumulative amount of all Later Stage Development Costs with respect to such
Collaboration Product. In the case of an Advance in Japanese Yen, the
calculation of the aggregate Commitment shall be made by converting Japanese Yen
so advanced into the equivalent in U.S. dollars using the T.T.M. currency
exchange rate (U.S.$-JP¥) quoted by the Bank of Tokyo- Mitsubishi as of the date
of Notice of Borrowing (if such date is not a Business Day, then on the next
succeeding Business Day). The amount of the Commitment advanced shall not change
based upon subsequent changes in the exchange rate.



e. "Credit Documents" shall mean and include this Credit Agreement, the Note,
the Security Agreement, the GVAX Agreement and any other documents, instruments
and agreements delivered by Borrower to Lender in connection with this Credit
Agreement.



f. "Default" shall mean any event or circumstance not yet constituting an Event
of Default but which, with the giving of any notice or the lapse of any period
of time or both, would become an Event of Default.



g. "Event of Default" shall have the meaning set forth in Section 6.1 of this
Credit Agreement.



h. "GAAP" shall mean United States Generally Accepted Accounting Principles and
cost accounting principles generally accepted in the United States.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

i. "Governmental Authority" shall mean any domestic or foreign national, state
or local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.



j. "Indebtedness" of any Person shall mean and include the aggregate amount of,
without duplication (i) all obligations of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person to pay the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business determined in accordance with GAAP),
(iv) all obligations under capital leases of such Person, (v) all obligations or
liabilities of others secured by a lien on any asset of such Person, whether or
not such obligation or liability is assumed, (vi) all guaranties of such Person
of the obligations of another Person; (vii) all obligations created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even if the rights and remedies of the seller
or lender under such agreement upon an event of default are limited to
repossession or sale of such property), (viii) net exposure under any interest
rate swap, currency swap, forward, cap, floor or other similar contract that is
not entered to in connection with a bona fide hedging operation that provides
offsetting benefits to such Person, which agreements shall be marked to market
on a current basis, and (ix) all reimbursement and other payment obligations,
contingent or otherwise, in respect of letters of credit.



k. "Later Stage Development Costs" shall mean [*]



l. "Note" shall have the meaning set forth in Section 2.5 of this Credit
Agreement.



m. "Notice of Borrowing" shall mean a notice of borrowing in the form of
Schedule 2 hereto.



n. "Obligations" shall mean and include all Advances and liabilities, owed by
Borrower to Lender of every kind and description, absolute or contingent, due or
to become due, now existing or hereafter arising pursuant to the terms of any of
the Credit Documents, including, without limitation, all interest, fees,
charges, expenses, reasonable attorneys' fees (and expenses) and accountants'
fees (and expenses) chargeable to Borrower or payable by Borrower hereunder or
thereunder.



o. "Person" shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture, other entity or a
Governmental Authority.



p. "Security Agreement" shall have the meaning set forth in Section 2.6 of this
Credit Agreement.



q. "Termination Date" shall mean, with respect to Advances related to each
Collaboration Product, the earlier of (i) the [*] of the first Advance with
respect to such Collaboration Product under this Credit Agreement, or (ii) the
end of the [*] year of the Borrower in which Pre-Tax Operating Profits realized
by Borrower are [*] with respect to such Collaboration Product.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

SCHEDULE 2

NOTICE OF BORROWING

 

[Date]

Japan Tobacco, Inc.
JT Building
2-1 Toranomon 2-Chome
Minato-ku
Tokyo 105-8422
Japan
Attention: Vice President
         Pharmaceutical Business Development

1. Reference is made to that certain Credit Facility Agreement, dated as of
____________ (the "Credit Agreement"), between Cell Genesys, Inc. ("Borrower")
and Japan Tobacco Inc. ("Lender"). Unless otherwise indicated, all capitalized
terms defined in the Credit Agreement have the same respective meanings when
used herein.

2. Pursuant to Section 2.1 of the Credit Agreement, Borrower hereby requests an
Advance upon the following terms:

(a) The requested Advance is to be in [U.S. dollars in the amount of
$__________] [Japanese yen in the amount of ¥__________];

(b) The date of the requested Advance is to be __________.

3. Borrower hereby certifies to Lender that, on the date hereof and on the date
of such borrowing and after giving effect to the requested borrowing:

(a) The representations and warranties set forth in Article 3 of the Credit
Agreement are or will be true and correct as if made on such date; and

(b) No Event of Default or Default has occurred and is continuing.

4. Please disburse the proceeds of the requested Advance to ___________________.

 

IN WITNESS WHEREOF, Borrower has executed this Notice of Borrowing on the date
set forth above.

CELL GENESYS, INC.

 

 

By:

Name:

Title:

cc: Gilbert, Segall and Young LLP




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

SCHEDULE 3

PROMISSORY NOTE

[Attached]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

PROMISSORY NOTE

 

$30,000,000                 ___________, California

[Date]

FOR VALUE RECEIVED, CELL GENESYS, INC., a Delaware corporation (the "Company"),
hereby promises to pay to the order of Japan Tobacco Inc. (the "Holder"), the
principal sum of Thirty Million Dollars ($30,000,000.00) or such lessor amount
as is outstanding from time to time as Advances pursuant to the Credit Agreement
(as defined below), upon the following terms and conditions:

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Promissory Note (this "Note") shall have the respective meanings given in that
certain Credit Facility Agreement, dated as of _____________, between the
Company and the Holder ("Credit Agreement").



2. Principal and Interest. Interest shall accrue on Advances at the rate, and
payments of principal and interest made hereunder shall be made, as set forth in
the Credit Agreement the provisions of which are incorporated herein by
reference. Holder is hereby authorized to endorse the date, amount and maturity
of each Advance made by it and the amount and date of each payment of principal
made by the Company with respect thereto on the schedule annexed to this Note;
provided, that any failure to endorse such information on such schedule shall
not in any manner affect any obligation of the Company under the Credit
Agreement and this Note.



3. Credit Agreement. Holder shall be entitled to the benefits provided in the
Credit Agreement. Reference is made to the Credit Agreement for provisions with
respect to (i) the obligation of Holder to advance the Advances to the Company,
(ii) the manner in which Interest is computed and accrued, (iii) the Company's
rights, if any, to prepay all or part of the Advances, and (iv) the events upon
which the maturity of this Note may be accelerated or shall be accelerated
automatically.



4. Security Agreement. This Note is secured by the Security Agreement of even
date herewith (as amended, modified or supplemented, the "Security Agreement")
to be delivered by Company to Holder. Nothing herein shall be deemed to limit
any of the terms or provisions of the Security Agreement or any other present or
further document, instrument or agreement between Company and Holder, and all of
Holder's rights and remedies hereunder and thereunder are cumulative.



5. Events of Default. The occurrence of any Event of Default under the Credit
Agreement shall constitute an Event of Default under this Note.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

6. Costs. The undersigned agrees to pay any costs of collection of this Note,
including without limitation reasonable attorneys' fees and costs, in the event
an Event of Default occurs and is continuing.



7. Governing Law. This Note has been made and delivered in the State of
California and shall be construed in accordance with, and all actions arising
hereunder shall be governed by, the laws of the State of California, without
reference to conflicts of laws principles.



 

 

IN WITNESS WHEREOF, the Company has executed this Promissory Note as of the date
first set forth above.

 

CELL GENESYS, INC.

 

By:________________________

Name:_______________________

Title:________________________




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

SCHEDULE 4

SECURITY AGREEMENT

[Attached]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of _____________, is executed by Cell Genesys,
Inc. ("Grantor"), in favor of Japan Tobacco Inc. ("Secured Party").

 

BACKGROUND

A. Grantor and Secured Party have entered into a GVAX™ Agreement dated December
18, 1998 (the "GVAX Agreement") pursuant to which Grantor and Secured Party are
collaborating on the development and commercialization of certain products, all
as set forth in therein.

B. In connection with the GVAX Agreement, Grantor and Secured Party have entered
into a Credit Facility Agreement dated __________ (the "Credit Agreement") and
Grantor has executed a Promissory Note (the "Note") in favor of Secured Party.

C. Pursuant to the Credit Agreement, Grantor has agreed to enter into this
Security Agreement and to grant Secured Party the security interest in the
Collateral described below.

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Grantor hereby agrees with Secured Party as follows:

1. Definitions and Interpretation

. Unless otherwise indicated in this Security Agreement, each capitalized term
shall have the respective meaning as set forth below, when used in this Security
Agreement. All other capitalized terms used and not otherwise defined in this
Security Agreement shall have the respective meanings given to those terms in
the Credit Agreement, or if not otherwise defined herein, all terms defined in
the UCC shall have the respective meanings given to those terms in the UCC.





1.1 "Collateral" shall have the meaning given to that term in Section 2 hereof.



1.2 "Lien" shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

1.3 "Permitted Liens" shall mean and include: (i) Liens for taxes or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith; (ii) Liens of carriers, warehousemen,
mechanics, materialmen, vendors, and landlords incurred in the ordinary course
of business for sums not overdue or being contested in good faith;
(iii) deposits under workers' compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business; (iv) Liens securing
obligations under a capital lease if such Liens do not extend to property other
than the property leased under such capital lease; (v) Liens upon any equipment
acquired or held by Grantor to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition of
such equipment, so long as such Lien extends only to the equipment financed, and
any accessions, replacements, substitutions and proceeds (including insurance
proceeds) thereof or thereto; (vi) easements, reservations, rights of way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances affecting real property in a manner not materially or adversely
affecting the value or use of such property; (vii) Liens in favor of Secured
Party; (viii) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods; (viii) Liens which constitute rights of set-off of a
customary nature or banker's liens, whether arising by law or by contract, (ix)
Liens on insurance proceeds in favor of insurance companies granted solely as
security for financed premiums; and (x) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default.



1.4 "Proceeds" shall have the meaning given to that term in Attachment 1 hereto.



1.5 "Receivables" shall have the meaning given to that term in Attachment 1
hereto.



1.6 "UCC" shall mean the Uniform Commercial Code as in effect in the State of
California from time to time.



2. Grant of Security Interest

. As security for the Obligations, Grantor hereby pledges to Secured Party and
grants to Secured Party a security interest in all right, title and interests of
Grantor in and to the property described in Attachment 1 hereto (collectively
and severally, the "Collateral"), which Attachment 1 is incorporated herein by
this reference. Notwithstanding the foregoing, the security interest granted
herein shall not extend to and the term "Collateral" shall not include any
property or rights to the extent the granting of a security interest therein (1)
would be contrary to applicable law or (2) is prohibited by or would constitute
a default under any agreement or document governing such property or rights (but
only to the extent such prohibition is enforceable under applicable law).





3. Representations and Warranties

. Grantor represents and warrants to Secured Party that (a) Grantor is the owner
of the Collateral (or, in the case of after-acquired Collateral, at the time
Grantor acquires rights in the Collateral, will be the owner thereof) and that
no other Person has (or, in the case of after-acquired Collateral, at the time
Grantor acquires rights therein, will have) any right, title, claim or interest
(by way of Lien or otherwise) in, against or to the Collateral, other than
Permitted Liens; (b) Secured Party has (or in the case of after-acquired
Collateral, at the time Grantor acquires rights therein, will have) a first
priority perfected security interest in the Collateral, except for Permitted
Liens; (c) each Receivable is genuine and enforceable against the party
obligated to pay the same; and (d) the Collateral is free and clear of
consensual liens granted by Grantor (other than the lien granted hereunder).








--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

4. Covenants Relating to Collateral

. Grantor hereby agrees (a) to perform all reasonable acts that may be necessary
to maintain, preserve, protect and perfect the Collateral, the Lien granted to
Secured Party therein and the priority of such Lien, except for Permitted Liens;
(b) not to use or permit any Collateral to be used (i) in violation of any
provision of any documents, instruments or agreements executed in connection
with the Obligations, or (ii) in violation of any applicable law, rule or
regulation; (c) to pay promptly when due all taxes and other governmental
charges, all Liens and all other charges now or hereafter imposed upon or
affecting any Collateral, except where any such taxes or charges are being
disputed in good faith with appropriate proceedings; (d) without written notice
to Secured Party, not to change Grantor's name or place of business (or, if
Grantor has more than one place of business, its chief executive office), or the
office in which Grantor's records relating to Receivables are kept, (e) to
procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its Lien hereunder
and the priority thereof and to deliver promptly to Secured Party all originals
of Collateral consisting of instruments; (f) to appear in and defend any action
or proceeding which may affect its title to or Secured Party's interest in the
Collateral; (h) to keep separate, accurate and complete records of the
Collateral; (i) to collect, enforce and receive delivery of the Receivables in
accordance with past practice; and (j) to comply with all material requirements
of law relating to the production, possession, operation, maintenance and
control of the products (including the Fair Labor Standards Act).





5. Authorized Action by Agent

. Grantor hereby irrevocably appoints Secured Party as its attorney-in-fact and
agrees that Secured Party may perform (but Secured Party shall not be obligated
to and shall incur no liability to Grantor or any third party for failure so to
do) any act which Grantor is obligated by this Security Agreement to perform,
and to exercise such rights and powers as Grantor might exercise with respect to
the Collateral, including the right to (a) collect by legal proceedings or
otherwise and endorse, receive and receipt for all dividends, interest,
payments, proceeds and other sums and property now or hereafter payable on or on
account of the Collateral; (b) enter into any extension, reorganization,
deposit, merger, consolidation or other agreement pertaining to, or deposit,
surrender, accept, hold or apply other property in exchange for the Collateral;
(c) insure, process and preserve the Collateral; (d) make any compromise or
settlement, and take any action it deems advisable, with respect to the
Collateral; (e) pay any Indebtedness of Grantor relating to the Collateral; and
(f) execute UCC financing statements and other documents, instruments and
agreements required hereunder; provided, however, that Secured Party shall not
exercise any such powers prior to the occurrence of an Event of Default and
shall only exercise such powers during the continuance of an Event of Default.
Grantor agrees to reimburse Secured Party upon demand for any reasonable costs
and expenses, including attorneys' fees, Secured Party may incur while acting as
Grantor's attorney-in-fact hereunder, all of which costs and expenses are
included in the Obligations. It is further agreed and understood between the
parties hereto that such care as Secured Party gives to the safekeeping of its
own property of like kind shall constitute reasonable care of the Collateral
when in Secured Party's possession; provided, however, that Secured Party shall
not be required to make any presentment, demand or protest, or give any notice
and need not take any action to preserve any rights against any prior party or
any other person in connection with the Obligations or with respect to the
Collateral.








--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

6. Default and Remedies

. Grantor shall be deemed in default under this Security Agreement upon the
occurrence and during the continuance of any Event of Default under the Credit
Agreement. Upon the occurrence and during the continuance of any such Event of
Default, Secured Party shall have the rights of a secured creditor under the
UCC, all rights granted by this Security Agreement and by law, including the
right to: (a) require Grantor to assemble the Collateral and make it available
to Secured Party at a place to be designated by Secured Party; and (b) prior to
the disposition of the Collateral, store, process, repair or recondition it or
otherwise prepare it for disposition in any manner and to the extent Secured
Party deems appropriate and in connection with such preparation and disposition,
without charge, use any trademark, trade name, copyright, patent or technical
process used by Grantor. Grantor hereby agrees that ten (10) days' notice of any
intended sale or disposition of any Collateral is reasonable.





7. Miscellaneous

.





7.1 Governing Law. This Security Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with, the laws of the State of California, without reference to
conflicts of laws principles.



7.2 No Implied Waivers; Rights Cumulative. No failure on the part of Secured
Party or Grantor to exercise and no delay in exercising any right under this
Security Agreement or provided by statute or at law or in equity or otherwise,
shall impair, prejudice or constitute a waiver of any such right, nor shall any
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.



7.3 Independent Contractors. Nothing contained in this Security Agreement is
intended implicitly, or is to be construed, to constitute Secured Party or
Grantor as partners in the legal sense. No party hereto shall have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of any other party or to bind any other party to any contract,
agreement or undertaking with any third party.



7.4 Notices. Except as otherwise provided herein, all notices, requests and
other communications hereunder shall be in writing and shall be personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid; facsimile transmission (receipt verified); or express courier
service (signature required), in each case to the respective address or fax
number specified below, or such other address or fax number as may be specified
in writing to the other parties hereto. All such notices and communications
shall be effective (a) when sent by overnight service of recognized standing, on
the Business Day following the deposit with such service; (b) when mailed by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the applicable governmental postal service, upon receipt;
(c) when delivered by hand, upon delivery; and (d) when telecopied, upon
confirmation of receipt.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

Secured Party:

Japan Tobacco Inc.
JT Building
2-1 Toranomon 2-Chome
Minato-ku
Tokyo 105-8422
Japan
Attn: Vice President
Pharmaceutical Business Development
Fax: 011-81-3-5572-1449

with copy to:

Gilbert, Segall and Young LLP
430 Park Avenue
New York, New York 10022-3592
U.S.A.
Attn: Neal N. Beaton, Esq.
Fax: (212) 644-4051

Grantor:

Cell Genesys, Inc.
342 Lakeside Drive
Foster City, California 94404
U.S.A.
Attn: President
Fax: (650) 358-0230

with a copy to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
U.S.A.
Attn: Kenneth A. Clark, Esq.
Fax: (650) 493-6811

7.5 Assignment. This Security Agreement shall not be assignable by Grantor to
any third party without the written consent of the Secured Party; except that
Grantor may assign this Security Agreement without the Secured Party's consent
in connection with the assignment of the GVAX Agreement to an entity that
acquires substantially all of the business or assets of the Grantor within the
Field, in each case whether by merger, transfer of assets, or otherwise. Upon a
permitted assignment of this Security Agreement, all references herein to the
assigning party shall be deemed references to the party to whom this Security
Agreement is so assigned. This Security Agreement shall be binding upon and
inure to the benefit of Grantor, Secured Party and their respective successors
and permitted assigns.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

7.6 Modification. No amendment or modification of any provision of this Security
Agreement shall be effective unless in writing signed by both of the parties
hereto. No provision of this Security Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by both of the
parties.



7.7 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.



7.8 No Third Party Rights. Nothing expressed in or to be implied from this
Security Agreement is intended to give, or shall be construed to give, any
Person, other than the parties hereto and thereto and their permitted successors
and assigns, any benefit or legal or equitable right, remedy or claim under or
by virtue of this Security Agreement or any other Credit Document.



7.9 Counterparts. This Security Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together, shall constitute one and the same instrument.



7.10 Headings. Headings used herein are for convenience only and shall not in
any way affect the construction of or be taken into consideration in
interpreting this Security Agreement.



7.11 Language. This Security Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall not be binding on the parties hereto. All communications
and notices to be made or given pursuant to this Security Agreement shall be in
the English language.



7.12 Entire Agreement. This Security Agreement (including the Attachments
hereto) together with the other documents, instruments or agreements executed in
connection with the Obligations, taken together, constitute the entire
agreement, both written or oral, with respect to the subject matter hereof, and
supersede all prior or contemporaneous understandings or agreements, whether
written or oral, between Secured Party and Grantor with respect to such subject
matter.



7.13 Disputes. All disputes and controversies arising hereunder shall be
resolved in the manner provided in Article 20 of the GVAX Agreement.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

7.14 Jury Trial. EACH OF GRANTOR AND SECURED PARTY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT.



IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be duly
executed as of the date first above written and delivered to the Secured Party.

 

CELL GENESYS, INC. ("Grantor")

 

By:

Name:

Title:

AGREED:

 

JAPAN TOBACCO INC. ("Secured Party")

 

By:

Name:

Title:




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ATTACHMENT 1

TO SECURITY AGREEMENT

All right, title and interest of Grantor now owned or hereafter acquired in and
to the following:

(a) All rights to receive cash consideration for rights in or to the Core
Patents Rights, including, without limitation, Grantor's rights in Net Third
Party Royalties (as defined in the GVAX Agreement);

(b) Accounts receivable from the sales of Collaboration Products
("Receivables"); and

(c) All proceeds of the foregoing (including, without limitation, whatever is
receivable or received when collateral or proceeds is sold, collected,
exchanged, returned, substituted or otherwise disposed of, whether such
disposition is voluntary or involuntary, including rights to payment and return
premiums and insurance proceeds under insurance with respect to any collateral,
and all rights to payment with respect to any cause of action affecting or
relating to the collateral) ("Proceeds");

"Core Patent Rights" shall mean the patents and patent applications listed on
Annex A to this Attachment 1 which exist as of the date hereof, together with
all reissues, renewals, re-examinations, extensions and any divisions or
continuations, in whole or in part, thereof.

"Collaboration Products" shall have the meaning as set forth in the GVAX
Agreement.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

ANNEX A

CORE PATENT RIGHTS

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

SCHEDULE 5

LEGAL OPINION

[Attached]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

Form of Opinion

[Date]

Japan Tobacco Inc.
JT Building
2-1 Toranomon 2-Chome
Minato-ku
Tokyo 105-8422
Japan

Re: Credit Facility Agreement, dated as of __________, between Cell Genesys,
Inc. and Japan Tobacco Inc. (the "Credit Agreement")

Ladies and Gentlemen:

We have acted as special counsel to Cell Genesys, Inc., a Delaware corporation
("Borrower"), in connection with the execution and delivery of the Credit
Agreement, between Borrower and Japan Tobacco Inc. ("Lender"). This opinion is
rendered to you pursuant to Section 4.1(c) of the Credit Agreement. All
capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

In rendering the opinions expressed below, we have examined executed originals
or copies of the following documents:

a) the Credit Agreement;



b) the Note;



c) the Security Agreement;



d) the Certificate of Incorporation and Bylaws of Borrower, as amended to date;



e) records of proceedings of the Board of Directors of Borrower during or by
which resolutions were adopted relating to matters covered by this opinion;






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

f) (i) a certificate of the Secretary of State of the State of Delaware, dated
_________, with respect to the standing of Borrower as a corporation
incorporated under the laws of the State of Delaware and the tax status of
Borrower with respect to taxes under the Franchise Tax Law of the State of
Delaware; and (ii) a Certificate of the Secretary of State of the State of
California dated _________, 199 , with respect to the standing of Borrower as a
foreign corporation qualified to do business in the State of California; and
(iii) a tax status certificate from the Franchise Tax Board of the State of
California;



g) the certificates of the Secretary and certain officers of Borrower as to
certain factual matters; and



h) each of the documents listed as exhibits to the Company's Annual Report on
Form 10-K for the year ended ___________, included therein pursuant to the
requirements of clauses (2), (4), (9) or (10) of Item 601(b) of Regulation S-K
(other than those which have expired, terminated or are otherwise no longer in
effect), and the documents listed as exhibits to the Company's Quarterly Reports
on Form 10-Q for the quarters ended __________, ____________ and
_______________, required to be included therein pursuant to the requirements of
clauses (2), (4), (9) or (10) of Item 601(b) of Regulation S-K (other than those
which have expired, terminated or are otherwise no longer in effect)
(collectively, the "Reviewed Agreements").



In addition, we have examined and relied upon such corporate records of Borrower
as we have deemed necessary or appropriate for purposes of the opinions
expressed below. We have also relied upon and obtained from public officials and
officers of Borrower such other certificates and assurances as we consider
necessary for the rendering of this opinion. The Credit Agreement, the Security
Agreement and the Note are sometimes referred to herein as the "Transaction
Documents."

With your permission and without any verification by us, we have assumed the
following for purposes of rendering the opinions set forth herein:

(i) The genuineness of all signatures, the legal capacity of all natural persons
to execute and deliver documents, the authenticity and completeness of documents
submitted to us as originals and the completeness and conformity with authentic
original documents of all documents submitted to us as copies, and that all
documents, books and records made available to us by Borrower are accurate and
complete.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

(ii) That there are no agreements or understandings between or among Borrower,
Lender or third parties which would expand, modify or otherwise affect the terms
of the Transaction Documents or the respective rights or obligations of the
parties thereunder and that the Transaction Documents correctly and completely
set forth the intent of all parties thereto.



(iii) That all parties to the Transaction Documents (other than Borrower) have
filed all required franchise tax returns, if any, and paid all required taxes,
if any, under the California Revenue & Taxation Code.



(iv) That the Transaction Documents have been duly authorized, executed and
delivered by Lender to the extent Lender is contemplated to be a party thereto
and that Lender has full power, authority and legal right to enter into and
perform the terms and conditions of the Transaction Documents to be performed by
Lender and that each Transaction Document to which Lender is a party constitutes
a legal, valid and binding obligation of Lender, enforceable against it in
accordance with its terms.



(v) That an exemption is available from the restrictions of Section 1 of
Article XV of the California Constitution and related statutes relating to
usury.



(vi) With respect to certain matters of fact, that the representations and
warranties of Borrower set forth in the Transaction Documents to which it is a
party, the certificates of certain officers of Borrower delivered to you in
connection with the transactions contemplated by the Credit Agreement and the
certificates of certain officers of Borrower referred to in paragraph (g) above
are true and correct.



As used in this opinion, the expression "to our knowledge" or "known to us" with
reference to matters of fact means that during the course of our representation
of Borrower in connection with the Transaction Documents, no information has
come to the attention of the attorneys of our firm involved in this engagement
which would give them actual knowledge of the existence or absence of such
facts; however, we have made no independent investigation to determine the
existence or absence of such facts, and any limited inquiry undertaken by us
during the preparation of this opinion should not be regarded as such an
investigation. No inference as to our knowledge of the existence or absence of
any facts underlying any opinion given "to our knowledge" should be drawn from
the fact of our representation of Borrower. Specifically, in rendering the
opinion set forth in paragraph 7 below, we have not made any independent
investigation of court records to determine whether any actions have been filed.
Furthermore, this opinion letter does not purport to encompass information which
may have been communicated to any attorney in our firm who is a director or
officer of Borrower, solely by reason of such attorney's serving in such
capacity.




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

On the basis of the foregoing and in reliance thereon, and based upon
examination of such questions of law as we have deemed appropriate, and subject
to the assumptions, exceptions, qualifications, and limitations set forth
herein, we advise you that in our opinion:

1. Borrower is a corporation duly incorporated and validly existing in good
standing under the laws of the State of Delaware and is duly qualified to do
business and is in good standing in the state of California.



2. Borrower has the requisite corporate power and authority to enter into the
Transaction Documents and to carry out the transactions contemplated thereby.



3. The execution and delivery by Borrower of each Transaction Document to which
it is a party, and the performance by Borrower of its obligations under each of
the Transaction Documents, have been duly authorized by all necessary corporate
action on the part of Borrower.



4. Each of the Transaction Documents has been duly executed and delivered and
constitutes a valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms.



5. The execution and delivery of each of the Transaction Documents and the
undertaking of the covenants set forth in Transaction Documents and the
borrowing of Loans in accordance with the Credit Agreement and repayment of any
Loans by Borrower do not (a) conflict with or violate the Bylaws or Certificate
of Incorporation of Borrower; (b) to our knowledge, violate or contravene any
United States federal or California state law, statute, rule or regulation
applicable to Borrower; (c) to our knowledge, violate or contravene any order,
writ, judgment, decree, determination or award of any United States federal or
California state governmental authority applicable to Borrower; or (d) to our
knowledge, violate or result in a breach of or constitute any default under any
Reviewed Agreement, or, to our knowledge, result in or require the creation or
imposition of any lien on any of its properties or revenues pursuant to any
provision of any United States federal or California state law, rule or
regulation or any such Reviewed Agreement, except for the liens created in favor
of Lender.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

6. No authorization, approval or consent of, and no filing or registration with,
any governmental or regulatory authority or agency of the United States or the
State of California is required on the part of Borrower for the execution or
delivery by Borrower of the Transaction Documents or for any borrowings by
Borrower of loans and repayment of such loans in accordance with the terms of
the Credit Agreement.



7. Except as disclosed in _________, to our knowledge, there are no actions or
proceedings against Borrower pending or overtly threatened in writing before any
court, governmental agency or arbitrator which (a) seek to challenge the
enforceability of any of the Transaction Documents, or (b) we believe are
reasonably likely to have a material adverse effect on the ability of Borrower
to perform its obligations under the Transaction Documents.



The opinions set forth above are subject to the following exceptions,
qualifications, limitations, comments and additional assumptions:

A. We express no opinion as to any matter relating to laws of any jurisdiction
other than the laws of the State of California, the General Corporation Law of
the State of Delaware and the federal laws of the United States, as such are in
effect on the date hereof, and we have made no inquiry into, and we express no
opinion as to, the statutes, regulations, treaties, common laws or other laws of
any other nation, state or jurisdiction. As you know, we are not licensed to
practice law in the State of Delaware and, accordingly, our opinions as to
Delaware General Corporation Law are based solely on a review of the official
statutes of the State of Delaware.



B. We express no opinion as to (i) the effect of any bankruptcy, insolvency,
reorganization, arrangement, fraudulent conveyance, moratorium or other laws
relating to or affecting the rights of creditors generally, or (ii) the effect
of general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, and the possible
unavailability of specific performance, injunctive relief or other equitable
relief, whether considered in a proceeding in equity or at law.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

C. We express no opinion regarding any of (i) the rights or remedies available
to any party for violations or breaches of any provisions which are immaterial
or the enforcement of which would be unreasonable under the then existing
circumstances, (ii) the rights or remedies available to any party for material
violations or breaches which are the proximate result of actions taken by any
party to the Transaction Documents other than the party against whom enforcement
is sought, which actions such other party is not entitled to take pursuant to
the Transaction Documents or which otherwise violate applicable laws, (iii) the
rights or remedies available to any party which takes discretionary action which
is arbitrary, unreasonable or capricious, or is not taken in good faith or in a
commercially reasonable manner, whether or not the Transaction Documents permit
such action, (iv) the effect of the exercise of judicial discretion, whether in
a proceeding in equity or at law, (v) the enforceability of any provision deemed
to be "unconscionable" within the meaning of Section 1670.5 of the California
Civil Code, (vi) the enforceability of any provision authorizing the exercise of
any remedy without reasonable notice and opportunity to cure, or (vii) the
effect of any provision of any Transaction Document purporting to give a lender
the right to make any conclusive determination in its sole discretion.



D. We express no opinion as to the legality, validity, binding nature or
enforceability of (i) any provisions in the Transaction Documents providing for
the payment or reimbursement of costs or expenses or indemnifying a party, to
the extent such provisions may be held unenforceable as contrary to public
policy, (ii) any provision of any Transaction Document insofar as it provides
for the payment or reimbursement of costs and expenses or indemnification for
claims, losses or liabilities in excess of a reasonable amount determined by any
court or other tribunal, (iii) any provisions regarding a party's ability to
collect attorneys' fees and costs in an action involving the Transaction
Documents, if the party is not the prevailing party in such action (we call your
attention to the effect of Section 1717 of the California Civil Code, which
provides that, where a contract permits one party thereto to recover attorneys'
fees, the prevailing party in any action to enforce any provision of the
contract shall be entitled to recover its reasonable attorneys' fees), (iv) any
provisions of any Transaction Documents imposing penalties or forfeitures, late
payment charges or any increase in interest rate, upon delinquency in payment or
the occurrence of a default to the extent they constitute a penalty or
forfeiture or are otherwise contrary to public policy, (v) any rights of
set-off, (vi) any provision of the Transaction Documents to the effect that a
statement, certificate, determination or record shall be deemed conclusive
absent manifest error (or similar effect), including, without limitation, that
any such statement, certificate, determination or record shall be prima facie
evidence of a fact, or (vii) any provision of the Transaction Documents which
provides that notice not actually received may be binding on any party.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

E. We express no opinion with respect to the legality, validity, binding nature
or enforceability of (i) any vaguely or broadly stated waiver, including without
limitation, the waivers of diligence, presentment, demand, protest or notice,
(ii) any waivers or consents (whether or not characterized as a waiver or
consent in the Transaction Documents) relating to the rights of Borrower or
duties owing to it existing as a matter of law, including, without limitation,
waivers of the benefits of statutory or constitutional provisions, to the extent
such waivers or consents are found by courts to be against public policy or
which are ineffective pursuant to California statutes and judicial decisions,
(iii) any waivers of any statute of limitations to the extent such waivers are
in excess of four years beyond the statutory period, or (iv) covenants to the
extent they are construed to be independent requirements as distinguished from
conditions that may trigger an event of default.



F. We express no opinion with respect to the legality, validity, binding nature
or enforceability of any provision of the Transaction Documents to the effect
that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy or remedies does not preclude recourse to
one or more other remedies or that failure to exercise or delay in exercising
rights or remedies will not operate as a waiver of any such right or remedy.



G. We express no opinion as to any provision of the Transaction Documents
requiring written amendments or waivers of such documents insofar as it suggests
that oral or other modifications, amendments or waivers could not be effectively
agreed upon by the parties or that the doctrine of promissory estoppel might not
apply.



H. We express no opinion as to the applicability or effect of compliance or
non-compliance by Lender with any state, federal or other laws applicable to
Lender or to the transactions contemplated by the Transaction Documents because
of the nature of its business, including its legal or regulatory status.



I. We express no opinion regarding compliance or non-compliance (or the effect
thereof) with federal or state securities laws.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

J. Our opinions set forth in paragraph 1, as to valid existence, due
qualification and good standing are based solely on the certificates referenced
in paragraph (f) above (copies of which have been furnished to you).



K. We express no opinion as to the effect of California UCC Sections 9501
through 9508, which, inter alia, impose procedural limitations on the exercise
of remedies by a secured creditor.



L. We express no opinion as to the creation, attachment, validity,
enforceability, perfection or priority of a security interest in any item of
collateral or the necessity of making any filings or taking any other action in
connection therewith.



M. Our opinions in clauses (b) and (c) of paragraph 5 above are intended to
express our opinion that the execution, delivery and performance by Borrower of
the Transaction Documents are neither prohibited by, nor do they subject
Borrower to a fine, penalty or similar sanction that would be materially adverse
to Borrower, under or any law, rule, regulation of the State of California or
United States federal law or any order, writ, judgment, decree, determination or
award of any United States federal or California state governmental authority
that a lawyer practicing in the State of California exercising customary
professional diligence would reasonably recognize to be applicable to Borrower
and the transactions contemplated by the Transaction Documents; accordingly, our
opinions set forth above are limited by the foregoing.



N. This opinion speaks only at and as of its date and is based solely on the
facts and circumstances known to us at and as of such date. We express no
opinion as to the effect on Lender's rights under the Transaction Documents of
any statute, rule, regulation or other law which is enacted or becomes effective
after, or of any court decision which changes the law relevant to such rights
which is rendered after, the date of this opinion or the conduct of the parties
following the closing of the contemplated transaction. In addition, in rendering
this opinion, we assume no obligation to revise or supplement this opinion
should the present laws of the jurisdictions mentioned herein be changed by
legislative action, judicial decision or otherwise.






--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

This opinion is made with the knowledge and understanding that you (but no other
person) may rely thereon in entering into the Credit Agreement and is solely for
your benefit, and this opinion may not be disclosed to or relied upon by any
person other than you.



  Very truly yours,

WILSON SONSINI GOODRICH & ROSATI
Professional Corporation








--------------------------------------------------------------------------------




EXHIBIT 13.1

CORE PATENT RIGHTS

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 13.1(a)

ADDITIONAL CORE PATENT RIGHTS

[*]




--------------------------------------------------------------------------------




NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

EXHIBIT 16.1

NON-CONTROLLED SUBJECT MATTER

[*]

NOTE: Information in this document marked with an "[*]" has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------


